


[comericalogo.jpg]

MASTER REPURCHASE AGREEMENT
(for Pulte Mortgage LLC)

dated as of September 28, 2012

among

COMERICA BANK,
as Agent, Lead Arranger and a Buyer,


THE OTHER BUYERS PARTY HERETO

and

PULTE MORTGAGE LLC, as Seller









Detroit\1205907\17\

--------------------------------------------------------------------------------


TABLE OF CONTENTS
MASTER REPURCHASE AGREEMENT
1


 
 
 
 
 
 
 
 
1
APPLICABILITY AND DEFINED TERMS
1


 
1.1.
Applicability
1


 
1.2.
Defined Terms
2


 
 
 
 
2
THE BUYERS' COMMITMENTS
29


 
2.1.
The Buyers' Commitments to Purchase
29


 
2.2.
Expiration or Termination of the Commitments
29


 
2.3.
Disbursement of Purchase Prices
29


 
2.4.
Swing Line Facility
30


 
2.5.
Swing Line Transactions
30


 
2.6.
Optional Termination, Reduction and Increase of Buyers' Commitments
32


 
 
 
 
3
INITIATION; TERMINATION
33


 
3.1.
Seller Request; Agent Confirmation
33


 
3.2.
Request/Confirmation
34


 
3.3.
Transaction Termination; Purchase Price Decrease
34


 
3.4.
Place for Payments of Repurchase Prices
35


 
3.5.
Withdrawals from and Credits to Operating Account
35


 
3.6.
Purchase of Existing Mortgage Loan Portfolio.
35


 
3.7.
Disbursements from Repurchase Settlement Account
36


 
3.8.
Delivery of Additional Mortgage Loans
37


 
3.9.
Application of Purchase Price Decreases
37


 
3.10.
Defaulting Buyers
37


 
 
 
 
4
TRANSACTION LIMITS AND SUBLIMITS
39


 
4.1.
Transaction Limits
39


 
4.2.
Transaction Sublimits
39


 
4.3.
Compliance
40


 
 
 
 
5
PRICE DIFFERENTIAL
40


 
5.1.
Pricing Rate
40


 
5.2.
Pricing Rate for Default Pricing Rate Purchased Loans
40


 
5.3.
Price Differential Payment Due Dates
40


 
5.4.
Adjustments to Buyer's Price Differential based on Qualifying Balances
40


 
 
 
 
6
MARGIN MAINTENANCE
41


 
6.1.
Margin Deficit
41


 
6.2.
Margin Call Deadline
41


 
6.3.
Application of Cash
42


 
6.4.
Increased Cost
42


 
6.5.
Capital Adequacy
42


 
6.6.
Market Valuations for Purchase Values
43


 
6.7.
Provisions Relating to Daily Adjusting LIBOR Rate
43




-i-
Detroit\1205907\17\

--------------------------------------------------------------------------------


7
TAXES
44


 
7.1.
Payments to be Free of Taxes; Withholding
44


 
7.2.
Other Taxes
44


 
7.3.
Taxes Indemnity
44


 
7.4.
Receipt
45


 
7.5.
Non-Exempt Buyer
45


 
7.6.
If Buyer Fails to Provide Form
46


 
7.7.
Refunds
47


 
7.8.
Survival
47


 
 
 
 
8
INCOME AND ESCROW PAYMENTS; CONTROL
47


 
8.1.
Income and Escrow Payments
47


 
8.2.
Income and Escrow Accounts
47


 
8.3.
Income and Escrow Accounts after Default
48


 
 
 
 
9
FACILITY FEE; AGENT'S FEE
48


 
9.1.
Facility Fee
48


 
9.2.
Agent's Fees
48


 
 
 
 
10
SECURITY INTEREST; LICENSE
48


 
10.1.
Intent of the Parties
48


 
10.2.
Remedies
51


 
 
 
 
11
SUBSTITUTION
52


 
11.1.
Seller May Substitute Other Mortgage Loans with Notice to and Approval of Agent
52


 
11.2.
Payment to Accompany Substitution
52


 
 
 
 
12
PAYMENT AND TRANSFER
52


 
12.1.
Immediately Available Funds; Notice to Custodian
52


 
12.2.
Payments to the Agent
53


 
12.3.
If Payment Not Made When Due
53


 
12.4.
Payments Valid and Effective
53


 
12.5.
Pro Rata Distribution of Payments
53


 
 
 
 
13
SEGREGATION OF DOCUMENTS RELATING TO PURCHASED LOANS
53


 
 
 
 
14
CONDITIONS PRECEDENT
54


 
14.1.
Initial Purchase
54


 
14.2.
Each Purchase
56


 
 
 
 
15
REPRESENTATIONS, WARRANTIES AND COVENANTS
57


 
15.1.
Buyers, Agent and Seller Representations
57


 
15.2.
Additional Seller Representations
57


 
15.3.
Special Representations Relating to the Purchased Loans
62


 
15.4.
Representations and Warranties Relating to Specific Transactions
62


 
15.5.
Survival
63




-ii-
Detroit\1205907\17\

--------------------------------------------------------------------------------


16
AFFIRMATIVE COVENANTS
63


 
16.1.
Office of Foreign Assets Control and USA Patriot Act
63


 
16.2.
Financial Statements
64


 
16.3.
Financial Statements Will Be Accurate
65


 
16.4.
Other Reports
65


 
16.5.
Maintain Existence and Statuses; Conduct of Business
66


 
16.6.
Compliance with Applicable Laws
66


 
16.7.
Inspection of Properties and Books; Protection of Seller's Proprietary
Information; Buyers' Due Diligence of Seller
66


 
16.8.
Notice of Suits, Etc.
68


 
16.9.
Payment of Taxes, Etc.
69


 
16.10.
Insurance; Fidelity Bond
69


 
16.11.
[Reserved.]
70


 
16.12.
Subordination of Certain Indebtedness
70


 
16.13.
Certain Debt to Remain Unsecured
70


 
16.14.
Promptly Correct Escrow Imbalances
70


 
16.15.
MERS Covenants
70


 
16.16.
Special Affirmative Covenants Concerning Purchased Loans
71


 
16.17.
Coordination with Other Lenders/Repo Purchasers and Their Custodians
72


 
16.18.
Financial Covenants
72


 
 
 
 
17
NEGATIVE COVENANTS
73


 
17.1.
No Merger
73


 
17.2.
Limitation on Debt and Contingent Indebtedness
73


 
17.3.
Business
74


 
17.4.
Liquidations, Dispositions of Substantial Assets
74


 
17.5.
Loans, Advances, and Investments
74


 
17.6.
Use of Proceeds
75


 
17.7.
Transactions with Affiliates
75


 
17.8.
Liens
75


 
17.9.
ERISA Plans
75


 
17.10.
Change of Principal Office
76


 
17.11.
Distributions
76


 
17.12.
Limitations on Payments of Certain Debt
76


 
17.13.
No Changes in Accounting Practices or Fiscal Year
76


 
 
 
 
18
EVENTS OF DEFAULT; EVENT OF TERMINATION
76


 
18.1.
Events of Default
76


 
18.2.
Transaction Termination
79


 
18.3.
Termination by the Agent
79


 
18.4.
Remedies
79


 
18.5.
Liability for Expenses and Damages
80


 
18.6.
Liability for Interest
80


 
18.7.
Other Rights
80


 
18.8.
Seller's Repurchase Rights
80


 
18.9.
Sale of Purchased Loans
80


 
 
 
 
 
 
 
 


-iii-
Detroit\1205907\17\

--------------------------------------------------------------------------------


19
SERVICING OF THE PURCHASED LOANS
81


 
19.1.
Servicing Released Basis
81


 
19.2.
Servicing and Subservicing
81


 
19.3.
Escrow Payments
81


 
19.4.
Escrow and Income after Event of Default
82


 
19.5.
Servicing Records
82


 
19.6.
Subservicer Instruction Letter
82


 
19.7.
Termination of Servicing
82


 
19.8.
Notice from Seller
83


 
19.9.
Seller Remains Liable
83


 
19.10.
Backup Servicer
83


 
19.11.
Successor Servicer
84


 
 
 
 
20
PAYMENT OF EXPENSES; INDEMNITY
84


 
20.1.
Expenses
84


 
20.2.
Indemnity
85


 
 
 
 
21
SINGLE AGREEMENT
86


 
 
 
 
22
RELATIONSHIPS AMONG THE AGENT AND THE BUYERS
86


 
22.1.
Appointment of Agent
86


 
22.2.
Scope of Agent's Duties
86


 
22.3.
Limitation on Duty to Disclose
87


 
22.4.
Authority of Agent to Enforce this Agreement
88


 
22.5.
Agent in its Individual Capacity
88


 
22.6.
Actions Requiring All Buyers' Consent
88


 
22.7.
Actions Requiring Required Buyers' Consent
89


 
22.8.
Agent's Discretionary Actions
89


 
22.9.
Buyers' Cooperation
90


 
22.10.
Buyers' Sharing Arrangement
90


 
22.11.
Buyers' Acknowledgment
91


 
22.12.
Agent Market Value Determinations
91


 
22.13.
Agent's Duty of Care, Express Negligence Waiver and Release
92


 
22.14.
Calculations of Shares of Principal and Other Sums
92


 
22.15.
Successor Agent
93


 
22.16.
Merger of the Agent
93


 
22.17.
Participation; Assignment by Buyers
93


 
22.18.
The Agent and the Buyers are the only Beneficiaries of this Section
96


 
22.19.
Knowledge of Default
96


 
22.20.
No Reliance on Agent's Customer Identification Program
96


 
22.21.
Other Titles
97


 
22.22.
Other Agreements
97


 
 
 
 
23
NOTICES AND OTHER COMMUNICATIONS; ELECTRONIC TRANSMISSIONS
97


 
 
 
 
24
MISCELLANEOUS
100


 
24.1.
Further Assurances
100




-iv-
Detroit\1205907\17\

--------------------------------------------------------------------------------


 
24.2.
Agent as Attorney in Fact
100


 
24.3.
Wires to Seller
101


 
24.4.
Wires to Agent
101


 
24.5.
Receipt; Available Funds
101


 
24.6.
Privacy of Customer Information
101


 
 
 
 
25
ENTIRE AGREEMENT; SEVERABILITY
102


 
 
 
 
26
NON-ASSIGNABILITY; TERMINATION
102


 
26.1.
Limited Assignment
102


 
26.2.
Remedies Exception
102


 
26.3.
Agreement Termination
102


 
 
 
 
27
COUNTERPARTS
102


 
 
 
 
28
GOVERNING LAW, JURISDICTION AND VENUE
102


 
 
 
 
29
WAIVER OF JURY TRIAL
103


 
 
 
 
30
RELATIONSHIP OF THE PARTIES
103


 
 
 
 
31
NO WAIVERS, ETC
104


32
USE OF EMPLOYEE PLAN ASSETS
104


 
32.1.
Prohibited Transactions
104


 
32.2.
Audited Financial Statements Required
104


 
32.3.
Representations
104


 
 
 
 
33
INTENT
105


 
33.1.
Transactions are Repurchase Agreements and Securities Contracts
105


 
33.2.
Contractual Rights, Etc.
105


 
33.3.
FDIA
105


 
33.4.
Master Netting Agreement
106


 
 
 
 
34
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
106


 
34.1.
Parties not Protected by SIPA or Insured by FDIC or NCUSIF
106


 
34.2.
SIPA Does Not Protect Government Securities Broker or Dealer Counterparty
106


 
34.3.
Transaction Funds Are Not Insured Deposits
106


 
 
 
 
35
USA PATRIOT ACT NOTIFICATION
106


 
 
 
 
36
WAIVER OF FEES, COSTS AND EXPENSES
106


 
 
 
 
37
AMENDED AND RESTATED
107








-v-
Detroit\1205907\17\

--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES
 
 
Exhibit A
Form of Request/Confirmation
Exhibit B
Form of Compliance Certificate
Exhibit C
List of Subsidiaries of the Seller as of the Effective Date
Exhibit D
Form of Corporation Tax Treatment Certificate
Exhibit E
Form of Assignment and Assumption
Exhibit F
Form of Repurchase and Indemnification Report
Exhibit G
Form of Repurchase Settlement Account Disbursement Request
 
 
Schedule AI
Approved Investors
Schedule AR
Authorized Seller Representatives List Effective as of September 28, 2012
Schedule BC
The Buyers’ Committed Sums
Schedule BP
List of Basic Papers
Schedule DQ
Disqualifiers
Schedule EL
Eligible Loans
Schedule 1.2
Deposit Accounts
Schedule 15.2(f)
Material Adverse Changes and Contingent Liabilities
Schedule 15.2(g)
Pending Litigation
Schedule 15.2(n)
Existing Liens 

Schedule 15.2(s)
Compliance Information
Schedule 15.3
Special Representations and Warranties with Respect to each Purchased
            Loan
Schedule 23
Buyers’ Addresses for Notice as of September 28, 2012








                                    
                                                        
    
        

-vi-
Detroit\1205907\17\

--------------------------------------------------------------------------------






MASTER REPURCHASE AGREEMENT
THIS MASTER REPURCHASE AGREEMENT is made and entered into as of September 28,
2012, between and among Pulte Mortgage LLC, a Delaware limited liability company
(the “Seller”), and Comerica Bank, as Agent and representative of itself as a
Buyer and the other Buyers (the “Agent” and sometimes “Comerica Bank”), and the
other Buyers, as defined in Section 1.2.
RECITALS
1 Applicability and Defined Terms.
1.1.    Applicability. From time to time the parties hereto may enter into
transactions in which the Seller agrees to transfer to the Agent on behalf of
the Buyers, Eligible Loans on a servicing released basis against the transfer of
funds by the Buyers, with a simultaneous agreement by the Buyers to transfer to
the Seller such Eligible Loans at a date certain or on demand in the event of
termination pursuant to Section 18.2 hereof, or if no demand is sooner made, on
the Termination Date, against the transfer of funds by the Seller. Each such
transaction shall be referred to herein as a “Transaction” and shall be governed
by this Agreement, as hereinafter defined.
Comerica Bank has also agreed to provide a separate revolving swing line
repurchase facility to initially and temporarily purchase Eligible Loans pending
their purchase by all of the Buyers pursuant to this Agreement.
The parties hereby specifically declare that it is their intention that this
Master Repurchase Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement,” which term includes the preamble
above) and the purchases of Eligible Loans made pursuant to it (under both its
regular and swing line provisions) are to be treated as repurchase transactions
under the Title 11 of the United States Code, as amended (the “Bankruptcy
Code”), including all rights that accrue to the Buyers by virtue of sections
559, 561 and 562 of the Bankruptcy Code. This Agreement also contains lien
provisions with respect to the Purchased Loans so that if, contrary to the
intent of the parties, any court of competent jurisdiction characterizes any
Transaction as a financing, rather than a purchase, under applicable law,
including the applicable provisions of the Bankruptcy Code, the Agent is deemed
to have a first priority perfected security interest in and to the Purchased
Loans to secure the payment and performance of all of the Seller’s Obligations
under this Agreement and the other Repurchase Documents.
The Buyers’ agreement to establish and continue the revolving repurchase
facilities, and Comerica Bank’s agreement to establish and continue such
revolving swing line repurchase facility, are each made upon and subject to the
terms and conditions of this Agreement. If there is any conflict or
inconsistency between any of the terms or provisions of this Agreement and any
of the other Repurchase Documents, this Agreement shall govern and control. If
there is any conflict between any provision of this Agreement and any later
supplement, amendment, restatement or replacement of it, then the latter shall
govern and control.

Detroit\1205907\17\

--------------------------------------------------------------------------------




1.2.    Defined Terms. Except where otherwise specifically stated, capitalized
terms used in this Agreement and the other Repurchase Documents have the
meanings assigned to them below or elsewhere in this Agreement.
“Accepted Servicing Practices” means, with respect to any Mortgage Loan, (a)
those mortgage loan servicing standards and procedures in accordance with all
applicable state, local and federal laws, rules and regulations and (b)(i) the
mortgage loan servicing standards and procedures prescribed by Fannie Mae and
Freddie Mac, in each case as set forth in the Fannie Mae Servicing Guide or
Freddie Mac Servicing Guide, as applicable, and in the directives or applicable
publications of such agencies, as such may be amended or supplemented from time
to time, or (ii) with respect to any Mortgage Loans and any matters or
circumstances as to which no such standard or procedure applies, the servicing
standards, procedures and practices the Seller uses with respect to its own
assets as of the date of this Agreement, subject to reasonable changes.
“Additional Purchased Loans” means Eligible Loans transferred by the Seller to
the Buyers pursuant to, and as defined in, Section 6.1(a).
“Adjusted Tangible Net Worth” means, as of any date, the sum of (a) all assets
of the Seller and the Subsidiaries on a Consolidated basis, minus (b) the sum of
(i) Total Liabilities (excluding Qualified Subordinated Debt), (ii) all assets
of the Seller and the Subsidiaries that would be classified as intangible assets
under GAAP, including, but not limited to, subscribed stock, goodwill (whether
representing the excess of cost over book value of assets acquired or
otherwise), patents, trademarks, trade names, copyrights, franchises, and the
investment held in trust of the Seller in Joliet Mortgage Reinsurance Company,
and (iii) unsecured notes and accounts receivable due from stockholders,
directors, officers, members, employees, Affiliates or other related Persons
(other than Parent and Subsidiaries), and (iv) loans held for investment and
real estate acquired by foreclosure or deed in lieu of foreclosure, net of
reserves.
“Affiliate” means and includes, with respect to a specified Person, any other
Person:
(a)    that directly or indirectly through one or more intermediaries Controls,
is Controlled by or is under common Control with the specified Person (in this
definition only, the term “Control” means having the power to set or direct
management policies, directly or indirectly);
(b)    that is a director, trustee, partner, member or executive officer of the
specified Person or serves in a similar capacity in respect of the specified
Person;
(c)    of which the specified Person is a director, trustee, partner, member or
executive officer or with respect to which the specified Person serves in a
similar capacity and over whom the specified Person, either alone or together
with one or more other Persons similarly situated, has Control;
(d)    that, directly or indirectly through one or more intermediaries, is the
beneficial owner of ten percent (10%) or more of any class of equity securities
— which does not include any MBS — of the specified Person; or

2
Detroit\1205907\17\

--------------------------------------------------------------------------------




(e)    of which the specified Person is directly or indirectly the owner of ten
percent (10%) or more of any class of equity securities of the specified Person.
“Agency” means Ginnie Mae, Fannie Mae or Freddie Mac.
“Agency MBS” means MBS issued or guaranteed as to timely payment of principal
and interest by Ginnie Mae, Fannie Mae or Freddie Mac.
“Agent” is defined above.
“Agent’s Fees” is defined in Section 9.2.
“Aggregate Outstanding Purchase Price” means as of any Determination Date, an
amount equal to the sum of the Purchase Prices for all Purchased Loans included
in all Open Transactions.
“Agreement” is defined in the Recitals.
“Applicable Margin” mean (a) for the Daily Adjusting LIBOR Rate, two percent
(2.0%) per annum, and (b) for the Prime Reference Rate, one percent (1.0%) per
annum.
“Approved Investor” means Ginnie Mae, Fannie Mae, Freddie Mac and any of the
Persons listed on Schedule AI, as it may be supplemented or amended from time to
time by agreement of the Seller and the Agent; provided, that (a) persons listed
on Schedule AI shall be Approved Investors only with respect to the type(s) of
Mortgage Loans for which they are specified as an “Approved Investor” on
Schedule AI, and (b) if the Agent shall give notice to the Seller of the Agent’s
reasonable disapproval of any Approved Investor(s) named in the notice, the
Approved Investor(s) so named shall no longer be (an) Approved Investor(s) from
and after the time when the Agent sends that notice to the Seller or such later
date as may be specified by the Agent in its sole discretion.
“Approved MBS Custodian” is defined in Section 1.1 of the Custody Agreement.
“Approved MBS Custodian Account” is defined in Section 1.1 of the Custody
Agreement.
“Authorized Seller Representative” means a representative of the Seller duly
designated by all requisite corporate action to execute any certificate,
schedule or other document contemplated or required by this Agreement or the
Custody Agreement on behalf of the Seller and as its act and deed. A list of
Authorized Seller Representatives current as of the Effective Date is attached
as Schedule AR. The Seller will provide an updated list of Authorized Seller
Representatives to the Agent and the Custodian promptly following each addition
to or subtraction from such list, and the Agent, the Buyers and the Custodian
shall be entitled to rely on each such list until such an updated list is
received by the Agent and the Custodian.
“Backup Servicer” means any Person designated by the Agent, in its sole
discretion, to act as a backup servicer of the Purchased Loans in accordance
with Section 19.10.
“Bankruptcy Code” is defined in the Recitals.

3
Detroit\1205907\17\

--------------------------------------------------------------------------------




“Basic Papers” means all of the Loan Papers that must be delivered to the
Custodian (in the case of Dry Loans, prior to the related Purchase Date and, in
the case of Wet Loans, on or before the seventh (7th) Business Day after the
related Purchase Date) in order for any particular Purchased Loan to continue to
have Market Value. Schedule BP lists the Basic Papers.
“Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Agent is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in Detroit,
Michigan, and, in respect of notices and determinations relating to the Daily
Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are also
carried on in the London interbank market and on which banks are open for
business in London, England..
“Buyer” means Comerica Bank and such other Person from time to time party to
this agreement as a “Buyer.” Persons who are currently Buyers on any day shall
be listed as Buyers in Schedule BC in effect for that day.
“Buyer Affiliate” means (a) with respect to any Buyer, (i) an Affiliate of such
Buyer or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in securities and mortgage reverse repurchase agreements, bank loans and similar
financial arrangements in the ordinary course of its business and is
administered or managed by such Buyer or an Affiliate of such Buyer and (b) with
respect to any Buyer that is a fund which invests in securities and mortgage
reverse repurchase agreements, bank loans and similar financial arrangements,
any other fund that invests in securities and mortgage reverse repurchase
agreements, bank loans and similar financial arrangements and is managed by the
same investment advisor as such Buyer or by an Affiliate of such investment
advisor.
“Buyers’ Margin Percentage” means:
(a)    for all Conforming Mortgage Loans, ninety-seven percent (97%);
(b)    for FHA Low FICO Score Mortgage Loans, ninety-seven percent (97%);
(c)    for Jumbo Mortgage Loans, ninety-seven percent (97%);
(d)    for Discretionary Loans, the Buyer’s Margin Percentage for the underlying
type of Purchased Loan which would apply if such Mortgage Loan met the
requirements waived by Agent under Section 22.8; and
(e)    for Wet Loans, the Buyer’s Margin Percentage for the underlying type of
Purchased Loan which would apply if such Purchased Loan were a Dry Loan.
“Cash Equivalents” means and includes, on any day:
(a)    any evidence of debt issued by the United States government or any agency
thereof, or guaranteed as to the timely payment of principal and interest by the
United States government, and maturing ninety (90) days or less after that day;
and

4
Detroit\1205907\17\

--------------------------------------------------------------------------------




(b)    any demand deposit, time deposit, certificate of deposit or banker’s
acceptance maturing not more than ninety (90) days after that day and issued by
a commercial bank that either (i) is insured by the Federal Deposit Insurance
Corporation or (ii) is a member of the Federal Reserve System and has a combined
unimpaired capital and surplus and unimpaired undivided profits of not less than
Two Hundred Fifty Million Dollars ($250,000,000); and
(c)    money market and cash accounts and money market funds which are invested
in investments of the types described above or in commercial paper maturing no
more than 90 days from the date of creation thereof and which is rated at least
“A-1” by Standard & Poor’s Corporation or at least “P-1” by Moody’s Investors
Service, Inc.
“Central Elements” means and includes the value of a substantial part of the
Purchased Loans; the prospects for payment of each portion of the Repurchase
Price, both Purchase Price and Price Differential, when due; the validity or
enforceability of this Agreement and the other Repurchase Documents and, as to
any Person referred to in any reference to the Central Elements, such Person’s
property, business operations, financial condition and ability to fulfill and
perform its obligations under this Agreement and the other Repurchase Documents
to which it is a party, each taken as a whole, and such Person’s prospects of
continuing in business as a going concern.
“Certified Copy” means a copy of an original Basic Paper or Supplemental Paper
accompanied by (or on which there is stamped) a certification by an officer of
either a title insurer or an agent of a title insurer (whether a title agency or
a closing attorney) or, except where otherwise specified below, by an Authorized
Seller Representative or an officer of the Servicer (if other than the Seller)
or subservicer of the relevant Mortgage Loan, that such copy is a true copy of
the original and (if applicable) that the original has been sent to the
appropriate governmental filing office for recording in the jurisdiction where
the related Mortgaged Premises are located. Each such certification shall be
conclusively deemed to be a representation and warranty by the certifying
officer, agent, Authorized Seller Representative or officer of the relevant
Servicer or subservicer, as applicable, to the Agent, the Buyers and the
Custodian upon which each may rely.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or introduction of any applicable Legal Requirement
now or hereafter in effect and whether or not applicable to any Buyer or Agent
on such date, (b) any change in any applicable Legal Requirement or in the
interpretation or application thereof by any Governmental Authority, or (c) the
issuance, making or implementation by any Governmental Authority of any
interpretation, administration, request, regulation, guideline, or directive
(whether or not having the force of law), including any risk-based capital
guidelines. For purposes of this definition, (x) a change in any Legal
Requirement or in the interpretation, application, administration or
implementation thereof, shall include, without limitation, any change made or
which becomes effective on the basis of a Legal Requirement or any
interpretation, administration or implementation thereof then in force, the
effective date of which change is delayed by the terms of such Legal Requirement
or interpretation, administration or implementation thereof, (y) the Dodd-Frank
Wall Street Reform and Consumer Protection Act (Pub. L. 111-203, H.R. 4173) and
all requests, rules, regulations, guidelines, interpretations or directives
promulgated thereunder or issued in connection therewith shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted, issued or

5
Detroit\1205907\17\

--------------------------------------------------------------------------------




promulgated, and (z) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall each be deemed
to be a "Change in Law", regardless of the date enacted, adopted, issued or
implemented.
“Change of Control” in respect of the Seller means the occurrence of Parent not
owning directly, or indirectly, 100% of the issued and outstanding ownership
interests of the Seller.
“Collateral” has the meaning given the term in Section 10.1.
“Commitment” means, for each Buyer, its commitment under Section 2.1, subject to
reduction or increase as described in Section 2.6, to fund its Funding Share of
Transactions, limited to such Buyer’s Committed Sum.
“Committed Sum” means, for any day, the maximum total amount a Buyer is
committed to fund for the purchase from the Seller of Eligible Loans on a
revolving basis pursuant to this Agreement, on its terms and subject to its
conditions. From the Effective Date of this Agreement through the Termination
Date or such other date (if any) when all or any of them is changed by operation
of the provisions of any agreement or Legal Requirement, the Committed Sums for
the Buyers are as set forth on Schedule BC, as it may be amended and restated
from time to time.
“Competitor” means an entity which (a) either (i) competes with the Parent or
its Affiliates in the home building business, or (ii) is in the business of
making, purchasing, holding or otherwise investing in residential Mortgage Loans
in the ordinary course of its business, and (b) is not in the business of
making, purchasing, holding or otherwise investing in commercial loans or
similar extensions of credit in the ordinary course of its business.
“Conforming Mortgage Loan” means a first priority Single-family residential
Mortgage Loan (a) that is FHA insured, VA guaranteed, a conventional mortgage
loan that fully conforms to all Agency underwriting and other requirements, or a
House Authority Loan, and (b) the obligor for which has a FICO Score of not less
than (i) if a Housing Authority Loan, 600, or (ii) if not a Housing Authority
Loan, 620.
“Conforming Loan Sublimit” is defined in the table set forth in Section 4.2(a).
“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements refer to the consolidated financial
statements of such Person and its properly consolidated subsidiaries.
“Contingent Indebtedness” of any Person at a particular date means the sum
(without duplication) at such date of (a) all obligations of such Person in
respect of letters of credit, acceptances, or similar obligations issued or
created for the account of such Person, (b) all obligations of such Person under
any contract, agreement or understanding of such Person pursuant to which such
Person guarantees, or in effect guarantees, any indebtedness or other
obligations of any other Person in any matter, whether directly or indirectly,
contingently or absolutely, in whole or in part (excluding such Person’s
contingent liability as endorser of negotiable instruments for

6
Detroit\1205907\17\

--------------------------------------------------------------------------------




collection in the ordinary course of business), (c) all liabilities secured by
any Lien on any property owned by such Person, whether or not such Person has
assumed or otherwise become liable for the payment thereof and (d) any liability
of such Person or any Affiliate thereof in respect of unfunded vested benefits
under any ERISA Plan, in each case excluding any such liabilities or obligations
that constitute Debt.
“Corporation Tax Treatment Certificate” is defined in Section 7.5(a).
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement for the purpose of hedging the currency risk associated
with the Seller’s and its Subsidiaries’ operations and not for speculative
purposes.
“Custodian” means Bank of New York Mellon Trust Co., N.A., as Custodian under
the Custody Agreement, or any successor custodian under the Custody Agreement
acceptable to the Agent.
“Custodian’s Fees” are the fees to be paid by the Seller to the Custodian for
its services under the Custody Agreement, as provided for in the Custody
Agreement or by a separate agreement. Such fees are separate from and in
addition to other fees to be paid to the Buyers and the Agent provided for in
this Agreement.
“Custody Agreement” means the Custody Agreement dated as of the Effective Date
among the Agent, the Seller and the Custodian, as it may be supplemented,
amended or restated from time to time.
“Customer” means and includes each maker of a Mortgage Note and each cosigner,
guarantor, endorser, surety and assumptor thereof, and each mortgagor or grantor
under a Mortgage, whether or not such Person has personal liability for its
payment of the Mortgage Loan evidenced or secured thereby, in whole or in part.
“Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate which
is equal to the Applicable Margin plus quotient of the following:
(a)
for any day, the per annum rate of interest determined on the basis of the rate
for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter as practical) on
such day, or if such day is not a Business Day, on the immediately preceding
Business Day. In the event that such rate does not appear on Page BBAM of the
Bloomberg Financial Markets Information Service (or otherwise on such Service)
on any day, the “Daily Adjusting LIBOR Rate” for such day shall be determined by
reference to such other publicly available service for displaying eurodollar
rates as may be reasonably selected by Agent, or, in the absence of such other
service, the “Daily Adjusting LIBOR Rate” for such day shall, instead, be
determined based upon the average of the rates at which Agent is offered dollar
deposits at or about 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter
as practical), on such day, or if such day is not


7
Detroit\1205907\17\

--------------------------------------------------------------------------------




a Business Day, on the immediately preceding Business Day, in the interbank
eurodollar market in an amount comparable to the principal amount outstanding
hereunder and for a period of one (1) month;
divided by
(b)
1.00 minus the maximum rate (expressed as a decimal) on such day at which Agent
is required to maintain reserves on “Euro-currency Liabilities” as defined in
and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Agent is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category;

provided, however, in no event and at no time shall the Daily Adjusting LIBOR
Rate be less than the Applicable Margin plus the LIBOR Rate Floor.
“Debt” means, with respect to any Person, on any day, the sum of the following
(without duplication):
(a)    all of that Person’s debt or other obligations which, in accordance with
GAAP, should be included in determining total liabilities as shown on the
liabilities side of that Person’s balance sheet for that day;
(b)    all of that Person’s debt or other obligations for borrowed money or for
the deferred purchase price of property or services, except that non-recourse
MBS Debt arising out of transactions structured to qualify for GAAP sale
treatment shall be excluded;
(c)    all of any other Person’s debt or other obligations for borrowed money or
for the deferred purchase price of property or services in respect of which such
Person is liable, contingently or otherwise, to pay or advance money or property
as guarantor, surety, endorser or otherwise (excluding such Person’s contingent
liability as endorser of negotiable instruments for collection in the ordinary
course of business), or which such Person has agreed to purchase or otherwise
acquire;
(d)    the aggregate principal balance, or repurchase price obligation, of that
Person under repurchase agreements, reverse repurchase agreements, mortgage
warehouse lines of credit, sale/buy-back agreements or like arrangements;
(e)    all debt for borrowed money or for the deferred purchase price of
property or services secured by a Lien on any property owned or being purchased
by that Person (even though that Person has not assumed or otherwise become
liable for the payment of such debt) to the extent that such debt would not be
otherwise counted as a liability for purposes of determining that Person’s net
worth and to the extent that such debt is less than or equal to the net book
value of such property; and

8
Detroit\1205907\17\

--------------------------------------------------------------------------------




(f)    net payment obligations of that Person in respect of any exchange traded
or over the counter derivative transaction, including any Hedge Agreement
whether entered into for hedging or speculative purposes;
provided that, for purposes of this Agreement, there shall be excluded from the
calculation of Debt for that day both (i) such Person’s obligations to pay to
another Person any sums collected and held by the subject Person (as loan
servicer, escrow agent or collection agent or in a similar capacity) for the
account of such other Person, and (ii) Qualified Subordinated Debt.
“Default” means the occurrence of any event or existence of any condition that,
but for the giving of notice, the lapse of time or both, would constitute an
Event of Default.
“Default Pricing Rate” means, on any day and with respect to any Transaction, a
rate per annum equal to the otherwise applicable Pricing Rate plus three percent
(3.0%) per annum.
“Defaulting Buyer” means any Buyer, as determined by the Agent, that has (a)
failed to fund any portion of its Transactions (including any Swing Line
Transactions syndicated pursuant to Section 2.5) within two Business Days of the
date required to be funded by it hereunder, (b) notified the Seller, the Agent
or any Buyer in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement, other mortgage repurchase agreements or any agreements in which it
commits to extend credit, (c) failed, within two Business Days after request by
the Agent, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Transactions and participations
in then outstanding Swing Line Transactions, (d) otherwise failed to pay over to
the Agent or any other Buyer any other amount required to be paid by it
hereunder within two Business Days of the date when due, unless the subject of a
good faith dispute, or (e) (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
“Determination Date” means the date as of, or for, which a specified
characteristic of a Mortgage Loan or other subject matter is being determined
for purposes of a provision of this Agreement or another Repurchase Document.
“Discretionary Loans” means Mortgage Loans approved for purchase by the Agent or
with respect to which Agent has provided a waiver pursuant to Section 22.8.
“Discretionary Loan Sublimit” is defined in the table set forth in Section
4.2(c).
“Disqualifier” means any of the circumstances or events affecting Purchased
Loans that are described on Schedule DQ.

9
Detroit\1205907\17\

--------------------------------------------------------------------------------




“Dry Loan” means an Eligible Loan originated by the Seller that has been closed,
funded and qualifies without exception as an Eligible Loan, including satisfying
the requirement that all of its Basic Papers have been delivered to the
Custodian.
“Effective Date” means September 28, 2012.
“Electronic Agent” means MERSCORP, Inc. or its successor in interest or assigns.
“Electronic Tracking Agreement” means a written Electronic Tracking Agreement
among the Seller, the Agent, MERS and the Electronic Agent, in form and
substance acceptable to the Seller and the Agent, as it may be supplemented,
amended, restated or replaced from time to time.
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.
“Eligible Assignee” means (a) a Buyer; (b) a Buyer Affiliate; or (c) any other
Person (other than a natural person) approved by the (i) Agent and Swing Line
Buyer, and (ii) unless an Event of Default has occurred and is continuing, the
Seller (each such approval not to be unreasonably withheld or delayed); provided
that (x) notwithstanding the foregoing, “Eligible Assignee” shall not include
any natural person, the Seller, or any of the Seller’s Affiliates or
Subsidiaries, (y) no assignment shall be made to a Defaulting Buyer (or a Person
who would be a Defaulting Buyer if such Person was a Buyer hereunder) without
the consent of Agent and Seller; and (z) that notwithstanding clause (c)(ii) of
this definition, so long as no Event of Default has occurred and is continuing,
no assignment shall be made to a Competitor without the consent of the Seller,
which consent may be withheld in its sole discretion.
“Eligible Loans” is defined on Schedule EL.
“Eligible Loans Report” is defined in the Custody Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor statute, as amended from time to time, and all rules and regulations
promulgated under it.
“ERISA Affiliates” means all members of the group of corporations and trades or
businesses (whether or not incorporated) that, together with the Seller, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“ERISA Plan” means any pension benefit plan subject to Title IV of ERISA or
Section 412 of the Internal Revenue Code maintained or contributed to by the
Seller or any ERISA Affiliate with respect to which the Seller has a fixed or
contingent liability.
“Escrow Account” means the Escrow Account established by the Seller with a bank
reasonably satisfactory to the Agent under Section 8, and subject to the control
of the Agent into which amounts paid for escrow accumulation under Purchased
Loans are paid for purposes of paying taxes, insurance and other appropriate
escrow charges.

10
Detroit\1205907\17\

--------------------------------------------------------------------------------




“E-System” means any electronic system and any other Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by the Agent,
any of its Affiliates or any other Person, providing for access to data
protected by passcodes or other security system.
“Event of Default” is defined in Section 18.1.
“Event of Insolvency” means, as to any Person:
(a)    such Person has commenced as debtor any case or proceeding under any
bankruptcy, insolvency, reorganization, moratorium, delinquency, arrangement,
readjustment of debt, liquidation, dissolution, or similar law of any
jurisdiction whether now or hereafter in effect, or consents to the filing of
any petition against it under such law, or petitions for, causes or consents to
the appointment or election of a receiver, conservator, liquidator, trustee,
sequestrator, custodian or similar official for such Person or any substantial
part of its property, or an order for relief is entered under the Bankruptcy
Code; or any of such Person’s property is sequestered by court or order; or the
convening by such Person of any meeting of creditors for purposes of commencing
any such case or proceeding or seeking such an appointment or election;
(b)    the commencement of any such case or proceeding against such Person, or
another Person’s seeking an appointment or election of a receiver, conservator,
liquidator, trustee, sequestrator, custodian or similar official for such
Person, or any substantial part of its property, or the filing against the such
Person of an application for a protective decree under the provisions of SIPA
which (i) is consented to or not timely contested by such Person, (ii) results
in the entry of an order for relief, such an appointment or election, the
issuance of such a protective decree, or the entry of an order having a similar
effect or (iii) is not dismissed within sixty (60) days;
(c)    the making by such Person of a general assignment for the benefit of
creditors; or
(d)    the inability of such Person to, or the admission by such Person of its
inability or its intention not to, pay its debts as they become due.
“Exception Report” is defined in the Custody Agreement.
“Excluded Taxes” is defined in Section 7.5.
“Facility Fee” is defined in Section 9.1.
“Fannie Mae” means Federal National Mortgage Association and any successor
thereto or to the functions thereof.
“Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank

11
Detroit\1205907\17\

--------------------------------------------------------------------------------




of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by Agent, all as conclusively determined by the Agent, such sum to be
rounded upward, if necessary, in the discretion of the Agent, to the nearest
whole multiple of 1/100th of 1%.
“Fee Letter” means that certain letter dated as of May 18, 2012, from the Agent
to the Seller.
“FHA” means the Federal Housing Administration and any successor.
“FHA Low FICO Score Mortgage Loan” means a Mortgage Loan that would be a
Conforming Mortgage Loan except that the FICO Score for the obligor of such
Mortgage Loan does not meet the requirements of Paragraph (b) of the definition
of Conforming Mortgage Loan.
“FHA Low FICO Score Loan Sublimit” is defined in the table set forth in Section
4.2(c).
"Freddie Mac" means the Federal Home Loan Mortgage Corporation and any successor
thereto or to the functions thereof.
“FICA” means the Federal Insurance Contributions Act.
“FICO” means Fair Isaac Corporation and, where used in this Agreement, refers to
the credit scoring system developed by that company or to any other Customer
credit scoring system whose use by the Seller (for purposes of this Agreement
and the Transactions) has been specifically approved in writing by the Agent.
“File” means a file in the possession of the Custodian containing all of the
Loan Papers for the relevant type of Mortgage Loan. File is referred to as
“Purchased Loan File” in the Custody Agreement.
“Financial Statements” is defined in Section 15.2(f).
“Funding Account” means the Seller’s non-interest bearing demand deposit account
maintained with Comerica Bank and described in Schedule 1.2 into which the Agent
may transfer funds (funds paid by the Buyers as Purchase Price) and from which
the Seller is authorized to disburse funds in accordance with the terms and
conditions of this Agreement so long as no Event of Default exists or will
result therefrom. After the occurrence and during the continuance of an Event of
Default, Seller shall have no further access to the Funding Account, the Funding
Account shall be under the exclusive control of the Agent, and the Funding
Account shall be subject to setoff by the Agent for Pro Rata distribution to the
Buyers.
“Funding Share” means, for each Buyer, that proportion of the sum of the
original Purchase Prices for the Mortgage Loans to be purchased in a Transaction
that bears the same ratio to the total amount of such sum as that Buyer’s
Committed Sum bears to the Maximum Aggregate Commitment.
“GAAP” means, for any day, generally accepted accounting principles, applied on
a consistent basis, stated in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, or
in statements and pronouncements

12
Detroit\1205907\17\

--------------------------------------------------------------------------------




of the Financial Accounting Standards Board or in such other statements by
another entity or entities as may be approved by a significant segment of the
accounting profession, that are applicable to the circumstances for that day.
The requirement that such principles be applied on a consistent basis means that
the accounting principles observed in a current period shall be comparable in
all material respects to those applied in an earlier period, with the exception
of changes in application to which the Seller’s independent certified public
accountants have agreed and which changes and their effects are summarized in
the subject company’s financial statements following such changes. If (a) at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in this Agreement and (b) the Seller or the Required
Buyers regard such change(s) as adverse to their respective interests, then upon
written notice by the Seller to Agent, or by the Agent or the Required Buyers to
the Seller, the parties to this Agreement shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Buyers); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Seller shall provide to the Agent and Buyers Seller’s financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP, provided
that neither the Agent nor any of the Buyers shall be obligated to commence,
continue or conclude any such negotiation or to execute any such supplement or
amendment after any Event of Default has occurred (other than an Event of
Default caused by such change) that has not been cured by the Seller or that the
Agent has not declared in writing to have been waived in accordance with Section
22.
“Ginnie Mae” means the Government National Mortgage Association and any
successor.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including without limitation any supranational bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).
“Hazard Insurance Policy” means, with respect to each Purchased Loan, the policy
of fire and extended coverage insurance required to be maintained for the
related Mortgaged Premises’ improvements (and, if the related Mortgaged Premises
are located in a federally-designated special flood area, federal flood
insurance issued in accordance with the Flood Disaster Protection Act of 1973,
as amended from time to time, or, if repealed, any superseding legislation
governing similar insurance coverage, or similar coverage against loss sustained
by floods or similar hazards that conforms to the flood insurance requirements
prescribed by Fannie Mae guidelines, which may be provided under a separate
insurance policy), which insurance may be a blanket mortgage impairment policy.

13
Detroit\1205907\17\

--------------------------------------------------------------------------------




“Hedge Agreement” means an Interest Rate Protection Agreement, a Currency
Agreement or a forward sales agreement entered into in the ordinary course of
the Seller’s or any of its Subsidiaries’ businesses to protect the Seller
against changes in interest rates or the market value of assets.
“Housing Authority Loan” means a Mortgage Loan which is covered by an Investor
Commitment from a state housing authority under a government bond loan program.
“HUD” means the U.S. Department of Housing and Urban Development and any
successor.
“In Default” means that, as to any Mortgage Loan, any Mortgage Note payment or
escrow payment is unpaid for thirty (30) days or more after its due date
(whether or not the Seller has allowed any grace period or extended the due date
thereof by any means) or another material default has occurred and is
continuing, including the commencement of foreclosure or the commencement of a
case in bankruptcy for any Customer in respect of such Mortgage Loan.
“Income” means, with respect to any Purchased Loan on any day, all payments of
principal, interest and other distributions thereon or proceeds thereof paid to
the relevant party.
“Income Account” means a demand deposit account established by the Seller with
Comerica Bank and described in Schedule 1.2 under the provisions of Section 8,
which shall be subject to the control of the Agent.
“Indemnified Liabilities” is defined in Section 20.2.
“Indemnified Parties” is defined in Section 20.2.
“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Loans, any short sale of any U.S. Treasury securities, futures
contract, mortgage related security, Eurodollar futures contract, options
related contract, interest rate swap, cap or collar agreement or similar
arrangement providing for protection against fluctuations in interest rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, that is entered into by the Seller and a financial institution
and is reasonably acceptable to the Agent.
“Internal Revenue Code” means the Internal Revenue Code of 1986 or any
subsequent federal income tax law or laws, as amended from time to time.
“Investor Commitment” means an unexpired written commitment held by the Seller
from an Approved Investor to buy Purchased Loans, and that specifies (a) the
type or item(s) of Purchased Loan, (b) a purchase date or purchase deadline date
and (c) a purchase price or the criteria by which the purchase price will be
determined.
“Jumbo Mortgage Loan” means a Mortgage Loan that (a) would be a Conforming
Mortgage Loan except that the original principal amount is more than the maximum
Agency loan amount, but not more than One Million Dollars ($1,000,000) unless
approved by Agent, and (b) the obligor of such Mortgage Loan has a FICO Score of
not less than 680.
“Jumbo Loan Sublimit” is defined in the table set forth in Section 4.2(c).

14
Detroit\1205907\17\

--------------------------------------------------------------------------------




“Legal Requirement” means any law, statute, ordinance, decree, ruling, treaty,
requirement, order, judgment, rule or regulation (or interpretation of any of
them), including any of the foregoing that relate to environmental standards or
controls, energy regulations and occupational safety and health standards or
controls, of any (domestic or foreign) court or other Governmental Authority,
and the terms of any license, permit, consent or approval issued by any
Governmental Authority.
“LIBOR Lending Office” means Agent's office located in the Cayman Islands,
British West Indies, or such other branch of Agent, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to the Seller.
“LIBOR Rate Floor” means one percent (1%) per annum.
“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).
“Liquidity” means, as of any date of determination, (a) the market value, as
reasonably determined by Agent, of all cash or Cash Equivalents (including any
amounts held in the Funding Account, Operating Account or Income Account),
beneficially owned by Seller as of such date and which are not subject to any
pledge, security interest, lien, mortgage, hypothecation or other encumbrance,
except (i) in favor of Agent to secure the Obligations, and (ii) in the case of
cash deposits held in a deposit account at a financial institution (other than
Agent), in favor of such financial institution to secure deposit account-related
liabilities arising in the ordinary course so long as Seller has the
unrestricted right, at any time, to access, withdraw, assign or transfer such
deposits, and such deposits are not subject to any account control agreement or
other agreement under which such rights are or can be restricted (other than in
favor of the Agent), plus (b) the amount by which the aggregate Purchase Value
of all Purchased Loans at such time exceeds the aggregate Purchase Price
outstanding for all Open Transactions at such time
“Loan Papers” means the Mortgage Note and all of the other papers related to the
establishment of a Purchased Loan and the creation, perfection and maintenance
of its lien and lien priority for such Purchased Loan, including its Basic
Papers and its Supplemental Papers and including any papers securing,
guaranteeing or otherwise related to or delivered in connection with any
Purchased Loan, in a form reasonably acceptable to the Agent (including any
guaranties, lien priority agreements, security agreements, mortgages, deeds of
trust, collateral assignments of the Seller’s interest in underlying obligations
or security, subordination agreements, intercreditor agreements, negative pledge
agreements, loan agreements, management agreements, development agreements,
design professional agreements, payment, performance or completion bonds,
mortgage security and insurance contracts, title, mortgage, pool, casualty,
flood and earthquake insurance policies, binders and commitments, FHA insurance
and VA guaranties, participation certificates and agreements, financing
statements and investor or purchase commitments), as any such Loan Paper may be
supplemented, amended, restated or replaced from time to time.
“Loan Records” means books, records, ledger cards, files, papers, documents,
instruments, certificates, appraisal reports, surveys, bonds, journals, reports,
correspondence, customer lists, information and data that describes, catalogs or
lists such information or data, computer printouts,

15
Detroit\1205907\17\

--------------------------------------------------------------------------------




media (tapes, discs, cards, drives, flash memory or any other kind of physical,
electronic or virtual data or information storage media or systems) and related
data processing software (subject to any licensing restrictions) and similar
items that at any time evidence or contain information relating to any of the
Purchased Loans, and other information and data that is used or useful for
managing and administering the Purchased Loans, together with the nonexclusive
right to use (in common with the Seller and any repurchase agreement
counterparty or secured party that has a valid and enforceable interest therein
and that agrees that its interest is similarly nonexclusive) the Seller’s
operating systems to manage and administer any of the Purchased Loans and any of
the related data and information described above, or that otherwise relates to
the Purchased Loans, together with the media on which the same are stored to the
extent stored with material information or data that relates to property other
than the Purchased Loans (tapes, discs, cards, drives, flash memory or any other
kind of physical or virtual data or information storage media or systems), and
the Seller’s rights to access the same, whether exclusive or nonexclusive, to
the extent that such access rights may lawfully be transferred or used by the
Seller’s permittees, and any computer programs that are owned by the Seller (or
licensed to the Seller under licenses that may lawfully be transferred or used
by the Seller’s permittees) and that are used or useful to access, organize,
input, read, print or otherwise output and otherwise handle or use such
information and data.
“Margin Call” is defined in Section 6.1(a).
“Margin Deficit” is defined in Section 6.1(a).
“Margin Excess” is defined in Section 6.1(b).
“Margin Stock” has the meaning assigned to that term in Regulation U as in
effect from time to time.
“Market Value” means what the Agent determines as the market value of any
Purchased Loan, using a commercially reasonable methodology that is, in its sole
discretion, in accordance with standards customarily applicable in the financial
industry to third party service providers providing values on comparable assets
to be used in connection with the financing of such assets, without reference to
Hedge Agreements or Investor Commitments. The Agent’s determination of Market
Value hereunder shall be conclusive and binding upon the parties, absent
manifest error.
“Maximum Aggregate Commitment” means the maximum Aggregate Outstanding Purchase
Price that is allowed to be outstanding under this Agreement on any day, being
the amount set forth in Schedule BC in effect for that day, as it may be
decreased and increased pursuant to Section 2.6. The Maximum Aggregate
Commitment on the Effective Date is One Hundred Fifty Million and 00/100 Dollars
($150,000,000.00).
“MBS” means a mortgage pass-through security, collateralized mortgage
obligation, REMIC or other security that (a) is based on and backed by an
underlying pool of Mortgage Loans and (b) provides for payment by its issuer to
its holder of specified principal installments and/or a fixed or floating rate
of interest on the unpaid balance and for all prepayments to be passed through
to the holder, whether issued in certificated or book-entry form and whether or
not issued, guaranteed,

16
Detroit\1205907\17\

--------------------------------------------------------------------------------




insured or bonded by Ginnie Mae, Fannie Mae, Freddie Mac, an insurance company,
a private issuer or any other investor.
“MBS Custodial Agreement” is defined in Section 1.1 of the Custody Agreement.
“MBS Sale Proceeds” means proceeds from the sale of Purchased Loans securitized
as MBS and the resulting securities.
“MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or its successors or assigns.
“MERS Designated Loan” means a Purchased Loan registered to the Seller on the
MERS® System.
“MERS Procedures Manual” means the MERS Procedures Manual, as it may be amended
from time to time.
“MERS® System” means the Electronic Agent’s mortgage electronic registry system,
as more particularly described in the MERS Procedures Manual.
“Mortgage” means a mortgage, deed of trust, deed to secure debt, security deed
or other mortgage instrument or similar evidence of lien legally effective in
the U.S. jurisdiction where the relevant real property is located to create and
constitute a valid and enforceable Lien, subject only to Permitted Encumbrances,
on the fee simple estate in improved real property.
“Mortgage Assignment” means an assignment of a Mortgage, in form sufficient
under the Legal Requirements of the U.S. jurisdiction where the real property
covered by such Mortgage is located to give record notice of the assignment of
such Mortgage, perfect the assignment and establish its priority relative to
other transactions in respect of the Mortgage assigned (no Mortgage Assignment
is required for any Mortgage that has been originated in the name of MERS and
registered under the MERS® System).
“Mortgage Loan” means any loan evidenced by a Mortgage Note and includes all
right, title and interest of the lender or mortgagee of such loan as a holder of
both the beneficial and legal title to such loan, including (a) all Loan Papers,
Loan Records or other loan documents, files and records of the lender or
mortgagee for such loan, (b) the monthly payments, any prepayments, insurance
and other proceeds, (c) all Servicing Rights related to such loan and (d) all
other rights, interests, benefits, security, proceeds, remedies and claims
(including, without limitation, REO) in favor or for the benefit of the lender
or mortgagee arising out of or in connection with such loan.
“Mortgage Loan Transmission File” means a file containing all information
concerning each Mortgage Loan required by the “Record Layout,” as defined and
provided for in (and attached as an exhibit to) the Custody Agreement, one of
which shall be delivered by the Seller to the Custodian for each Purchased Loan
on its Purchase Date, both by electronic, computer readable transmission in
accordance with such Record Layout and, in the event such electronic
transmission is not possible, by faxing a hard copy thereof to the Custodian.

17
Detroit\1205907\17\

--------------------------------------------------------------------------------




“Mortgage Note” means a promissory note secured by a Mortgage.
“Mortgaged Premises” means the Property securing a Mortgage Loan.
“Multiemployer Plan” means any “multiemployer plan,” as defined in Section
4001(a)(3) of ERISA, which is maintained for employees of the Seller or any of
the Seller’s Subsidiaries.
“Net Income” means for any period, the net income (or loss) of the Seller and
the Subsidiaries, determined on a Consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Seller or any Subsidiary, (b) the income (or deficit) of
any Person in which any Person (other than the Seller and any Subsidiaries) has
a joint interest, except to the extent that any such income is actually received
by the Seller or any Subsidiary from such Person in the form of dividends or
similar distributions and (c) the undistributed earnings of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is not at the time permitted by the terms of any contractual
obligation or by law applicable to such Subsidiary.
“Non-excluded Taxes” is defined in Section 7.1.
“Non-exempt Buyer” is defined in Section 7.5.
“Nonfunding Buyer” is defined in Section 2.1.
“Obligations” means all of the Seller’s present and future obligations,
liabilities and indebtedness under this Agreement or any of the other Repurchase
Documents, or in respect of any Products, or any Hedge Agreement entered into
with the Agent or any Buyer, whether for Repurchase Price, Price Differential,
Margin Call, premium, fees, costs, attorneys’ fees or other obligation or
liability, and whether absolute or contingent, and all renewals, extensions,
modifications and increases of any of them.
“Officer’s Certificate” means a certificate executed on behalf of the Seller or
another relevant Person by a Responsible Officer.
“Open Transaction” means a Transaction in which the Buyers or the Swing Line
Buyer have purchased and paid for the related Purchased Loans but the Seller has
not repurchased all of them, such that the remaining Purchased Loans not
repurchased by the Seller of the subject Transaction would be an Open
Transaction.
“Operating Account” means the Seller’s non-interest bearing demand deposit
account maintained with Agent and described on Schedule 1.2, from which the
Agent is authorized pursuant to Section 3.5 to withdraw funds on any day in an
amount equal to the aggregate Repurchase Prices of all Purchased Loans that are
Past Due on that day. The Operating Account shall be subject to setoff by the
Agent for Pro Rata distribution to the Buyers and, upon the occurrence and
during the continuance of an Event of Default, the Agent may also terminate the
Seller’s right to withdraw, or direct the payment of funds in the Operating
Account until the Obligations have been paid in full.

18
Detroit\1205907\17\

--------------------------------------------------------------------------------




“Organizational Documents” means as to any Person other than a natural Person,
its articles or certificate of incorporation, organization, limited partnership
or other document filed with a Governmental Authority evidencing the
organization of such entity and any bylaws, operating agreement or other
governance document governing the rights of the holders of the ownership
interests in such Person.
“Other Taxes” is defined in Section 7.2.
“Parent” means PulteGroup, Inc., a Michigan corporation.
“Parent Repurchase Agreement” means the Master Repurchase Agreement dated as of
September 30, 2009, between the Seller and Parent, as it may be supplemented,
amended or restated from time to time.
“Past Due” means that the Seller has not repurchased the subject Purchased Loan
on or before its Repurchase Date.
“Permitted Encumbrances” means, in respect of the Mortgaged Premises securing a
Purchased Loan, (a) tax Liens for real property taxes and government-improvement
assessments that are not delinquent; (b) easements and restrictions that do not
materially and adversely affect the title to, marketability of or value of such
Mortgaged Premises or prohibit or interfere with the use of such Mortgaged
Premises as a one-to-four family residential dwelling; (c) reservations as to
oil, gas or mineral rights, provided such rights do not include the right to
remove buildings or other material improvements on or near the surface of such
Mortgaged Premises or to mine or drill on the surface thereof or otherwise enter
the surface for purposes of mining, drilling or exploring for, or producing,
transporting or otherwise handling oil, gas or other minerals of any kind;
(d) agreements for the installation, maintenance or repair of public utilities,
provided such agreements do not create or evidence Liens on such Mortgaged
Premises or authorize or permit any Person to file or acquire claims of Liens
against such Mortgaged Premises; and (e) such other exceptions (if any) as are
acceptable under relevant Agency guidelines; provided that any encumbrance that
is not permitted pursuant to the standards of any relevant Investor Commitment
by which the subject Purchased Loan is covered shall not be a Permitted
Encumbrance.
“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, registered limited liability partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions of them.
“Plan” means an employee pension benefit plan of a type described in Section
3(2) of ERISA and that is subject to Title IV of ERISA in respect of which the
Seller is an “employer” as defined in Section 3(5) of ERISA.
“Plan Party” is defined in Section 32.1.
“Price Differential” means, with respect to any Transaction hereunder for any
day, the aggregate amount obtained by multiplication of the Pricing Rate for
each day by the Purchase Price

19
Detroit\1205907\17\

--------------------------------------------------------------------------------




for such Transaction, based on a three hundred sixty (360) day per year basis
for the actual number of days during the period commencing on (and including)
the Purchase Date for such Transaction and ending on (but excluding) the
Determination Date, reduced by any such amount previously paid by the Seller to
the Agent (for Pro Rata distribution to the Buyers) with respect to such
Transaction.
“Pricing Rate” means the Daily Adjusting LIBOR Rate (or, if applicable under
Section 6.7, the Prime Referenced Rate), or the Default Pricing Rate, as
determined under this Agreement.
“Prime Rate” means the per annum interest rate established by the Agent as its
prime rate for its borrowers, as such rate may vary from time to time, which
rate is not necessarily the lowest rate on loans made by the Agent at any such
time.
“Prime Referenced Rate” shall mean the per annum rate of interest which is equal
to the Applicable Margin plus the greater of (i) the Prime Rate, or (ii) the
Federal Funds Effective Rate plus one percent (1%).
“Principal Balance” means, for any day, the advanced and unpaid principal
balance of a Purchased Loan on that day.
“Privacy Requirements” means (a) Title V of the Gramm-Leach-Bliley Act, 15
U.S.C. 6801 et seq., (b) federal regulations implementing such act codified at
12 CFR Parts 40, 216, 332 and 573, (c) the Interagency Guidelines Establishing
Standards For Safeguarding Customer Information and codified at 12 CFR Parts 30,
208, 211, 225, 263, 308, 364, 568 and 570 and (d) any other applicable federal,
state and local laws, rules, regulations and orders relating to the privacy and
security of Seller’s Customer Information, as such statutes, regulations,
guidelines, laws, rules and orders may be amended from time to time.
“Pro Rata” means in accordance with the Buyers’ respective ownership interests
in the Purchased Loans. On any day, the Buyers will each own an undivided
fractional ownership interest in and to each Purchased Loan:
(a)    if the Commitments of the Buyers are outstanding on that day, (i) whose
numerator is that Buyer’s Committed Sum for that day and (ii) whose denominator
is the Maximum Aggregate Commitment for that day; or
(b)    if the Commitments have expired or have been terminated and have not been
reinstated, (i) whose numerator is the aggregate sum of the portions of the
Purchase Prices paid by that Buyer in all Regular Transactions outstanding on
that day plus such Buyer’s Funding Share of the Purchase Prices paid by the
Swing Line Buyer in all Swing Line Transactions outstanding on that date and
(ii) whose denominator is the aggregate sum of the Purchase Prices paid by all
Buyers in all such Transactions (including all Swing Line Transactions)
outstanding on the day;
subject to adjustment pursuant to Section 3.10.
“Products” means any one or more of the following types of services or
facilities extended to the Seller by the Agent or any Buyer or any Affiliate of
any Buyer: (i) credit cards, (ii) credit

20
Detroit\1205907\17\

--------------------------------------------------------------------------------




card processing services, (iii) debit cards, (iv) purchase cards, (v) Automated
Clearing House (ACH) transactions, (vi) cash management, including controlled
disbursement services, and (vii) establishing and maintaining deposit accounts.
“Property” means any interest of a Person in any kind of property, whether real,
personal or mixed, tangible or intangible, including the Mortgage Loans.
“Purchase Date” means, for any Transaction, the date on which the Seller is to
convey the subject Purchased Loans to the Buyers.
“Purchase Price” means (a) on the relevant Purchase Date, the price at which the
Purchased Loans in a Transaction are sold by the Seller to the Buyers or to the
Swing Line Buyer, such price being the Purchased Loans’ initial Purchase Value,
and (b) thereafter, such Purchased Loans’ Purchase Value decreased by the amount
of any cash transferred in respect of principal of such Purchased Loans (as
determined by the Agent) by the Seller to the Agent pursuant to Sections 3.3 and
6.1 (absent manifest error, the Agent’s determination of for which
Transaction(s) cash was transferred by the Seller to the Agent shall be
conclusive and binding).
“Purchase Price Decrease” means a reduction in the outstanding Purchase Price
for Purchased Loans without a termination of a Transaction or portion thereof as
described in Section 3.3(d).
“Purchase Value” means the lesser of (a) (i) the Buyers’ Margin Percentage for a
Purchased Loan multiplied by (ii) the least of:
(A)    the face principal amount of the related Mortgage Note;
(B)    the price to be paid for such Purchased Loan under an Investor Commitment
or the weighted average price under unused Investor Commitments into which such
Purchased Loan is eligible for delivery; and
(C)    the Seller’s origination or acquisition price for such Purchased Loan.
and, (b) at the discretion of the Agent, the Buyer’s Margin Percentage of the
Market Value of such Purchased Loan; provided, that (i) the Purchase Value for
Purchased Loans in excess of the sublimits set forth in Section 4.2 shall be
zero and, (ii) except for Discretionary Loans, the Purchase Value for any
Purchased Loan that is not an Eligible Loan shall be zero.
“Purchased Loans” means the Eligible Loans sold by the Seller to the Buyers or
the Swing Line Buyer in Transactions, and any Eligible Loans substituted
therefor in accordance with Section 11. The term “Purchased Loans” with respect
to any Transaction at any time shall also include Additional Purchased Loans
delivered pursuant to Section 3.8 and Section 6.1.
“Purchased Loan Activity Summary Report” is defined in the Custody Agreement.

21
Detroit\1205907\17\

--------------------------------------------------------------------------------




“Purchased Loans Support” means all property (real or personal) assigned,
hypothecated or securing any Purchased Loans, or otherwise pertaining to any
Purchased Loans, including without limitation:
(1)    all Loan Papers, whether now owned or hereafter acquired, related to, and
all private mortgage insurance on, any Purchased Loans, and all renewals,
extensions, modifications and replacements of any of them;
(2)    all rights, liens, security interests, guarantees, insurance agreements
and assignments accruing or to accrue to the benefit of the Seller in respect of
any Purchased Loan;
(3)    all of the Seller’s rights (including but not limited to rights to
payment), powers, privileges, benefits and remedies under each and every paper
now or hereafter securing, insuring, guaranteeing or otherwise relating to or
delivered in connection with any Purchased Loan, including all Loan Papers and
Loan Records;
(4)    all of the Seller’s rights, to the extent assignable, in, to and under
all Investor Commitments and any and all other commitments issued by (i) Ginnie
Mae, Fannie Mae, Freddie Mac, another mortgage company or any other investor or
any Buyer or securities issuer to guarantee, purchase or invest in any of the
Purchased Loans or any MBS based on or backed by any of them or (ii) any broker
or investor to purchase any MBS, whether evidenced by book entry or certificate,
representing or secured by any interest in any of the Purchased Loans, together
with the proceeds arising from or pursuant to any and all such commitments; and
all rights to deliver Purchased Loans to investors or purchasers, and all rights
to proceeds resulting from the disposition of such Purchased Loans;
(5)    all rights under every Hazard Insurance Policy relating to real estate
securing a Purchased Loan for the benefit of the creditor of such Purchased
Loan, the proceeds of all errors and omissions insurance policies and all rights
under any blanket hazard insurance policies to the extent they relate to any
Purchased Loan or its security and all hazard insurance or condemnation proceeds
paid or payable with respect to any of the Purchased Loans and/or any of the
property securing payment of any of the Purchased Loans or covered by any
related instrument;
(6)    all present and future claims and rights of the Seller to have, demand,
receive, recover, obtain and retain payments from, and all proceeds of any
nature paid or payable by, any governmental, quasi-governmental or private
mortgage guarantor or insurer (including VA, FHA or any other Person) with
respect to any of the Purchased Loans;
(7)    all tax, insurance, maintenance fee and other escrow deposits or payments
made by the Customers under such Purchased Loans (the Buyers’ Agent and the
Buyers acknowledge that the Seller’s rights in such deposits are limited to the
rights of an escrow agent and such other rights, if any, in and to such deposits
as are accorded by the Purchased Loans and related papers); and

22
Detroit\1205907\17\

--------------------------------------------------------------------------------




(8)    all monies, accounts, deposit accounts, payment intangibles and general
intangibles, however designated or maintained, constituting or representing
so-called “completion escrow” funds or “holdbacks,” and being Purchased Loans’
proceeds recorded as disbursed but that have not been paid over to the seller of
the subject Mortgaged Premises (the purchase of which is financed by such
Purchased Loan), but that are instead being held by the Seller or by a third
party escrow agent pending completion of specified improvements or landscaping
requirements for such Mortgaged Premises.
“Qualified Subordinated Debt” means unsecured Debt of the Seller to any Person
as to which (a) the papers evidencing, securing, governing or otherwise related
to such Debt are reasonably satisfactory in form and substance to Agent and
Required Buyers and (b) that is subordinated to the Obligations pursuant to a
currently effective and irrevocable Subordination Agreement, including
standstill and blockage provisions, reasonably approved by the Agent and
Required Buyers.
“Qualifying Balances” means, with respect to any Buyer, for any day, the lesser
of (a) the amount of such Buyer’s outstanding Purchase Price on Open
Transactions on such day, and (b) the sum of the collected balances in all
identified non-interest bearing accounts of the Seller and/or any of its
Affiliates on behalf of the Seller maintained with such Buyer less (i) amounts
necessary to satisfy reserve and deposit requirements and (ii) amounts required
to compensate such Buyer for services rendered in accordance with such Buyer’s
system of charges for services to similar accounts.
“Recourse Servicing” means Servicing Rights under a Servicing Agreement with
respect to which the Servicer is obligated to repurchase or indemnify the holder
of the related Mortgage Loans in respect of defaults on such Mortgage Loans at
any time during the term of such Mortgage Loans.
“Register” is defined in Section 22.17(d).
“Regular Transaction” means a Transaction funded by all Buyers, rather than by
Comerica Bank under the Swing Line.
“Regulation T” means Regulation T promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 220, or any other regulation when
promulgated to replace the prior Regulation T and having substantially the same
function.
“Regulation U” means Regulation U promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 221, or any other regulation when
promulgated to replace the prior Regulation U and having substantially the same
function.
“Regulation X” means Regulation X promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 224, or any other regulation when
promulgated to replace the prior Regulation X and having substantially the same
function.
“REO” means real property improved by a one-through four-family residence owned
following judicial or nonjudicial foreclosure (or conveyance by deed in lieu of
foreclosure) of a Mortgage securing a Single-family Loan.

23
Detroit\1205907\17\

--------------------------------------------------------------------------------




“Repurchase Date” means the date on which the Seller is to repurchase Purchased
Loans from the Buyers, being the earlier of (a) the date when the Approved
Investor is to purchase such Purchased Loans and (b) any date determined by
application of the provisions of Section 3.3 or 18.
“Repurchase Documents” means and includes this Agreement, the Custody Agreement,
any Subordination Agreement(s), any financing statements or other papers now or
hereafter authorized, executed or issued pursuant to this Agreement, the MBS
Custodial Agreement, and all other documents, instruments and agreements at any
time evidencing, governing, securing or otherwise relating to any of the
Obligations, and any renewal, extension, rearrangement, increase, supplement,
modification or restatement of any of them.
“Repurchase Price” means the price at which Purchased Loans are to be resold by
the Buyers to the Seller upon termination of a Transaction (including
Transactions terminable upon demand), which will be determined in each case as
the sum of (a) the Purchase Price and (b) the Price Differential as of the date
of such determination.
“Repurchase Settlement Account” means the Seller’s non-interest bearing demand
deposit account to be maintained with Comerica Bank and described on Schedule
1.2, to be used for (a) Repurchase Price payments on Purchased Loans as provided
in Section 3.4; (b) payments required to be made by Seller to Agent under
Section 3.5 or under Section 4.7(b) of the Custody Agreement or otherwise
required to be paid to the Repurchase Settlement Account under Section 24.4; (c)
payments from Approved Investors for Purchased Loans for the Seller’s account as
provided in Section 4.7(a)(i) of the Custody Agreement; (d) payments from the
Approved MBS Custodian of MBS Sale Proceeds as provided in the MBS Custodial
Agreement and Section 4.7(a)(ii) of the Custody Agreement; (e) payments from the
Approved MBS Custodian of proceeds from sales of MBS and of other funds in the
Approved MBS Custodian Account regardless of their source; and (f) disbursements
or other disposition of funds in the Repurchase Settlement Account as provided
in Section 3.7. The Repurchase Settlement Account shall be a blocked account
from which the Seller shall have no right to directly withdraw funds, but
instead such funds may be withdrawn or paid out only against the order of an
authorized officer of the Agent (acting with the requisite consent of the Buyers
as provided herein).
“Repurchase Settlement Account Disbursement Request” means a certification and
request of a Responsible Officer of Seller in the form of Exhibit G.
“Request/Confirmation” means letters substantially in the form of Exhibit A,
delivered pursuant to Section 3.1 and their related Mortgage Transmission Files.
“Required Buyers” means, for any day, Buyers (a) whose Commitments comprise at
least sixty-six and two-thirds percent (66-2/3%) of the Maximum Aggregate
Commitment under this Agreement, or (b) who own at least sixty-six and
two-thirds percent (66-2/3%) of the Purchased Loans owned by the Buyers on that
day if on or before that day the Commitments have expired or have been
terminated and have not been reinstated; provided however, that so long as there
are fewer than three Buyers, considering any Buyer and its Buyer Affiliates as a
single Buyer, “Required Buyers” means all Buyers.

24
Detroit\1205907\17\

--------------------------------------------------------------------------------




“Responsible Officer” means a duly authorized member, manager or officer of
Seller acceptable to Agent.
“Seller’s Customer” means any natural person who has applied to the Seller for a
financial product or service, has obtained any financial product or service from
the Seller or has a Mortgage Loan that is serviced or subserviced by the Seller.
“Seller’s Customer Information” means any information or records in any form
(written, electronic or otherwise) containing a Seller’s Customer’s personal
information or identity, including such Seller’s Customer’s name, address,
telephone number, loan number, loan payment history, delinquency status,
insurance carrier or payment information, tax amount or payment information and
the fact that such Seller’s Customer has a relationship with the Seller.
“Serviced Loans” means all Mortgage Loans serviced or required to be serviced by
the Seller under any Servicing Agreement, irrespective of whether the actual
servicing is done by another Person (a subservicer) retained by the Seller for
that purpose.
“Servicer” means, initially the Seller, and upon termination of the Seller’s
right to service the Purchased Loans pursuant to the provisions of Section 19.7,
the Backup Servicer or such other Person (including the Agent) as the Agent may
appoint as Servicer.
“Servicing Agreement” means, with respect to any Person, the arrangement,
whether or not in writing, pursuant to which that Person acts as servicer of
Mortgage Loans, whether owned by that Person or by others.
“Servicing Functions” means, with respect to the servicing of Mortgage Loans,
the collection of payments for the reduction of principal and application of
interest, collection of amounts held or to be held in escrow for payment of
taxes, insurance and other escrow items and payment of such taxes and insurance
from amounts so collected, foreclosure services, and all other actions required
to conform with Accepted Servicing Practices.
“Servicing Records” has the meaning given the term in Section 19.5 hereof.
“Servicing Rights” means the rights and obligations to administer and service a
Mortgage Loan, including, without limitation, the rights and obligations to:
ensure the taxes and insurance are paid, provide foreclosure services, provide
full escrow administration and perform any other obligations required by any
owner of a Mortgage Loan, collect the payments for the reduction of principal
and application of interest, and manage and remit collected payments.
“Single-family Loan” means a Mortgage Loan that is secured by a Mortgage
covering real property improved by a one-, two-, three- or four-family
residence.
“SIPA” means the Securities Investors Protection Act of 1970, 15 U.S.C. §78a et.
seq., as amended.

25
Detroit\1205907\17\

--------------------------------------------------------------------------------




“Solvent” means, for any Person, that (a) the fair market value of its assets
exceeds its liabilities, (b) it has sufficient cash flow to enable it to pay its
debts as they mature, and (c) it does not have unreasonably small capital to
conduct its business.
“Statement Date” means December 31, 2011.
“Statement Date Financial Statements” is defined in Section 15.2(f).
“Sublimit” means one or more (as the context requires) of the sublimits
described in Section 4.2.
“Subordination Agreement” means a written subordination agreement in form and
substance satisfactory to and approved by the Agent that subordinates (a) all
present and future debts and obligations owing by the Seller to the Person
signing such subordination agreement to (b) the Obligations, in both right of
payment and lien priority, including standstill and blockage provisions approved
by the Agent and Required Buyers.
“Subservicer” means any entity permitted by the Agent to act as a subservicer of
the Servicer (which permission shall not be unreasonably withheld) who shall
perform Servicing Functions under a Subservicer Instruction Letter.
“Subservicer Instruction Letter” means an instruction letter to a Subservicer in
form and substance reasonably agreed to by the Seller and the Agent.
“Subsidiary” means any corporation, association or other business entity
(including a trust) in which any Person (directly or through one or more other
Subsidiaries or other types of intermediaries), owns or controls:
(a)    more than fifty percent (50%) of the total voting power or shares of
stock entitled to vote in the election of its directors, managers or trustees;
or
(b)    more than ninety percent (90%) of the total assets and more than ninety
percent (90%) of the total equity through the ownership of capital stock (which
may be non-voting) or a similar device or indicia of equity ownership.
“Supplemental Papers” means the Loan Papers for a particular Loan other than its
Basic Papers.
“Swing Line” means the short term revolving discretionary Mortgage Loans
purchase facility provided for in Section 2.4 under which Comerica Bank may, in
its sole discretion, fund (as “Swing Line Purchases”) purchases of Eligible
Loans to bridge the Seller’s daily Transactions.
“Swing Line Buyer” means Comerica Bank in its role as Buyer for Swing Line
Transactions.
“Swing Line Limit” means Thirty Million and 00/100 Dollars ($30,000,000).
“Swing Line Refunding Due Date” for each Transaction funded under the Swing Line
means the Business Day on which the Swing Line Buyer shall elect to have such
Swing Line Transaction

26
Detroit\1205907\17\

--------------------------------------------------------------------------------




funded by the Buyers pursuant to Section 2.5, or on the next Business Day
thereafter if the Buyers are notified of such request after 3:30 p.m. (Detroit,
Michigan time) on such Business Day, provided that the Swing Line Refunding Due
Date shall occur not less frequently than once per week.
“Swing Line Transaction” means a Transaction funded by the Swing Line Buyer
under the Swing Line.
“Taxes” is defined in Section 7.1.
“Termination Date” means the earlier of (a) September 27, 2013, or (b) the date
when the Buyers’ Commitments are terminated pursuant to this Agreement, by order
of any Governmental Authority or by operation of law.
“Total Liabilities” means all liabilities of the Seller and its Subsidiaries,
including nonrecourse debt and also including all contingent liabilities and
obligations (including Recourse Servicing, recourse sale and other recourse
obligations, and guaranty, indemnity and mortgage loan repurchase obligations),
in each case as are reflected on the Seller’s Consolidated balance sheet as
liabilities in accordance with GAAP, but excluding Qualified Subordinated Debt.
“Transaction” is defined in the Recitals.
“UCC” means the Uniform Commercial Code or similar laws of the applicable
jurisdiction, as amended from time to time.
“VA” means the Department of Veterans Affairs and any successor.
“Wet Loan” means a Purchased Loan originated and owned by the Seller immediately
prior to being purchased by the Buyers:
(a)    that has been closed on or prior to the Business Day on which the
Purchase Price is paid therefor, by a title agency or closing attorney, and that
would qualify as an Eligible Loan except that some or all of its Basic Papers
are in transit to, but have not yet been received by, the Custodian so as to
satisfy all requirements to permit the Seller to sell it pursuant to this
Agreement without restriction;
(b)    that will fully qualify as an Eligible Loan when the original Basic
Papers have been received by the Custodian;
(c)    as to which such full qualification can and will be achieved on or before
seven (7) Business Days after the relevant Purchase Date; and
(d)    for which the Seller has delivered to the Custodian a Mortgage Loan
Transmission File on or before the Purchase Date, submission of which to the
Custodian shall constitute the Seller’s certification to the Custodian, the
Buyers and the Agent that a complete File as to such Purchased Loan, including
the Basic Papers, exists and that such File is in the possession of either the
title agent or closing attorney that closed such Purchased Loan, the Seller or
that such File has been or will be shipped to the Custodian.

27
Detroit\1205907\17\

--------------------------------------------------------------------------------




Each Wet Loan that satisfies the foregoing requirements shall be an Eligible
Loan subject to the condition subsequent of physical delivery of its Mortgage
Note, Mortgage and all other Basic Papers, to the Custodian on or before seven
(7) Business Days after the relevant Purchase Date. Each Wet Loan sold by the
Seller shall be irrevocably deemed purchased by the Buyers and shall
automatically become a Purchased Loan effective on the date of the related
Transaction, and the Seller shall take all steps necessary or appropriate to
cause the sale to the Buyers and delivery to the Custodian of such Wet Loan and
its Basic Papers to be completed, perfected and continued in all respects,
including causing the original promissory note evidencing such Purchased Loan to
be physically delivered to the Custodian within seven (7) Business Days after
the relevant Purchase Date, and, if requested by the Agent, to give written
notice to any title agent, closing attorney or other Person in possession of the
Basic Papers for such Purchased Loan of the Buyers’ purchase of such Purchased
Loan. Upon the Custodian’s receipt and review of the Basic Papers relative to a
Wet Loan such Purchased Loan shall no longer be considered a Wet Loan.
“Wet Loans Sublimit” is defined in Section 4.2(b).
“Whole Loan” means a Mortgage Loan sold in the form of a whole loan, as opposed
to a Mortgage Loan that has been pooled for the purpose of comprising an MBS or
other type of security.
“Whole Loan Sale Proceeds” shall mean proceeds from the sale of a Purchased Loan
sold as a Whole Loan.
Other Definitional Provisions. Accounting terms not otherwise defined shall have
the meanings given them under GAAP.
(a)    Defined terms may be used in the singular or the plural, as the context
requires.
(b)    Except where otherwise specified, all times of day used in the Repurchase
Documents are local (U.S. Eastern Time Zone) times in Detroit, Michigan.
(c)    Unless the context plainly otherwise requires (e.g., if preceded by the
word “not”), wherever the word “including” or a similar word is used in the
Repurchase Documents, it shall be read as if it were written, “including by way
of example but without in any way limiting the generality of the foregoing
concept or description”.
(d)    Unless the context plainly otherwise requires, wherever the term “Agent”
is used in this Agreement (excluding Section 22), it shall be read as if it were
written “the Agent (as agent and representative of the Buyers).”

28
Detroit\1205907\17\

--------------------------------------------------------------------------------




2 The Buyers’ Commitments.
2.1.    The Buyers’ Commitments to Purchase. Subject to the terms and conditions
of this Agreement (including without limitation the terms and conditions set
forth in Section 4 and Section 14) and provided no Default or Event of Default
has occurred and is continuing that has not been waived by the Buyers or the
Required Buyers, as applicable (or, if one has occurred and not been so cured or
declared waived, if all of the Buyers, in their sole discretion and with or
without waiving such Default or Event of Default, have elected in writing that
Transactions under this Agreement shall continue nonetheless), the Buyers agree
to make revolving purchases of Eligible Loans on a servicing released basis
through but not including the Termination Date, so long as the Aggregate
Outstanding Purchase Price does not exceed the Maximum Aggregate Commitment and
so long as each Buyer’s Committed Sum is not exceeded. The Buyers’ respective
Committed Sums and the Maximum Aggregate Commitment are set forth on Schedule BC
in effect at the relevant time, as it may have been amended or restated pursuant
to this Agreement. Upon the joinder of additional Buyer(s), if any, the parties
agree to approve in writing revised and updated versions of Schedule BC. The
fractions to be applied to determine the respective Funding Shares of the Buyers
for any day are their respective Committed Sums divided by the Maximum Aggregate
Commitment for that day. Each Buyer shall be obligated to fund only that Buyer’s
own Funding Share of any Transaction requested, and no Buyer shall be obligated
to the Seller or any other Buyer to fund a greater share of any Transaction. No
Buyer shall be excused from funding its applicable Funding Share of any
Transaction merely because any other Buyer has failed or refused to fund its
relevant Funding Share of that or any other Transaction. If any Buyer fails to
fund its Funding Share of any Transaction (a “Nonfunding Buyer”), the Agent (in
its sole and absolute discretion) may choose to fund the amount that such
Nonfunding Buyer failed or refused to fund, or the Agent as a Buyer and the
other Buyers who are willing to do so may (in each of their sole and absolute
discretion) do so in the proportion that the Committed Sum of each bears to the
total Committed Sums of all Buyers that have funded (or are funding) their own
Funding Shares of that Transaction and that are willing to fund part of the
Funding Share of such Nonfunding Buyer. Should the Agent and/or any other
Buyer(s) fund any or all of the Nonfunding Buyer’s Funding Share of any
Transaction, then the Nonfunding Buyer shall have the obligation to deliver such
amount to the Agent (for its own account and/or for distribution to the Buyer(s)
who funded it, as the case may be) in immediately available funds on the next
Business Day. Regardless of whether the other Buyers fund the Funding Share of
the Nonfunding Buyer, the respective ownership interests of the Buyers in the
Transaction shall be adjusted as provided in Section 3.10. The obligations of
the Buyers hereunder are several and not joint.
2.2.    Expiration or Termination of the Commitments. Unless extended in writing
or terminated earlier in accordance with this Agreement, the Buyers’ Commitments
(including Comerica Bank’s Swing Line Commitment) shall automatically expire at
the close of business on the Termination Date, without any requirement for
notice or any other action by the Agent, any of the Buyers or any other Person.
2.3.    Disbursement of Purchase Prices Subject to the terms and conditions of
this Agreement, Agent shall deposit the Purchase Prices for the Purchased Loans
funded with a Transaction under this Agreement into the Funding Account. Seller
is authorized to disburse

29
Detroit\1205907\17\

--------------------------------------------------------------------------------




funds from the Funding Account to fund Transactions and for Seller’s general
working capital purposes so long as, in either case, no Event of Default exists
or will result from such disbursement. After the occurrence and during the
continuance of an Event of Default, Seller shall have no further access to the
Funding Account, and the Funding Account shall be subject to setoff by the Agent
for Pro Rata distribution to the Buyers.
2.4.    Swing Line Facility. In addition to its Commitment under Section 2.1,
the Swing Line Buyer may, in its discretion, fund revolving Swing Line
Transactions for aggregate Purchase Prices which do not on any day exceed the
Swing Line Limit for the purpose of initially funding requested Transactions.
2.5.    Swing Line Transactions.
(a)    The Seller shall have the right to request a Swing Line Transaction and
Swing Line Buyer may, in its discretion, agree to fund such Swing Line
Transaction:
(i)    only if such Swing Line Transaction fully qualifies in all respects for
funding as Regular Transaction under this Agreement;
(ii)    provided that no Default has occurred that has not been cured before it
has become an Event of Default, and no Event of Default has occurred and is
continuing that has not been waived by the Buyers or the Required Buyers, as
applicable and all conditions precedent in Section 14.1 (with respect to the
initial purchase hereunder) and Section 14.2 have been satisfied;
(iii)    so long as (A) the Swing Line Limit is not exceeded and (B) such Swing
Line Transaction will not cause the sum of Comerica Bank’s Funding Share of the
Swing Line Transactions plus Comerica Bank’s Funding Share of all Open
Transactions to exceed Comerica Bank’s Commitment;
(iv)    so long as, after giving effect to the proposed Swing Line Transaction,
the Aggregate Outstanding Purchase Price would not exceed the Maximum Aggregate
Commitment;
(v)    provided that a Request/Confirmation has been received by the Agent and
the Swing Line Buyer by no later than 3:30 p.m. (Detroit, Michigan time) on the
Business Day such Transaction is to be funded;
(vi)    provided that the Agent has received a satisfactory Purchased Loan
Activity Summary Report and, if requested by Agent, Eligible Loans Report, from
the Custodian on such date; and
(vii)    provided that the Seller is not aware of any reason why the requested
Transaction cannot or will not be fully funded by the Buyers on the first Swing
Line Refunding Due Date following the Business Day on which the Swing Line
Transaction is to be funded.

30
Detroit\1205907\17\

--------------------------------------------------------------------------------




(b)    All Swing Line Transactions shall have a Price Differential from the date
funded until the date repaid and the Repurchase Price therefor shall be due and
payable to Comerica Bank at the same rate(s) as would be applicable if such
Swing Line Transactions had been funded as Regular Transactions by all Buyers,
instead of having been funded by the Swing Line Buyer alone as Swing Line
Transactions.
(c)    On each Swing Line Refunding Due Date, each Swing Line Transaction shall
terminate and the Seller shall repurchase all Purchased Loans subject to such
Swing Line Transaction to the extent such Transaction is not converted to a
Regular Transaction pursuant to this Section 2.5.
(d)    The Swing Line Buyer may at any time in its sole discretion with respect
to any outstanding Swing Line Transaction, require each Buyer (including the
Swing Line Buyer) to fund such Swing Line Transaction, by delivering notice to
each Buyer. Unless an Event of Default under Section 18.1(b) shall have occurred
and be continuing on such Swing Line Refunding Due Date (in which event the
procedures under clause (e) shall apply), no later than 4:00 p.m. (Detroit,
Michigan time) on such Swing Line Refunding Due Date, each Buyer shall transfer
its Funding Share in immediately available funds to Agent, at the office of
Agent located at 411 W. Lafayette Blvd. Detroit, MI 48226, which shall be paid
by Agent to the Swing Line Buyer for application against the Swing Line
Transaction, whereupon the Swing Line Transaction shall be deemed a Regular
Transaction.
(e)    If, on any Swing Line Refunding Due Date, an Event of Default under
Section 18.1(b) shall have occurred and be continuing, each Buyer shall, no
later than 4:00 p.m. (Detroit, Michigan time) on such Swing Line Refunding Due
Date, purchase a participation in the Swing Line Transaction by immediately
transferring to the Agent, for the benefit of the Swing Line Buyer, in
immediately available funds, an amount equal to its Funding Share of the
Purchase Price of such Swing Line Transaction, and upon its receipt thereof, the
Agent shall deliver to such Buyer a certificate evidencing such participation.
(f)    Unless a Buyer shall have notified the Swing Line Buyer, prior to any
Swing Line Transaction, that any applicable condition precedent set forth in
Sections 14.1 or 14.2 had not then been satisfied, such Buyer’s obligation to
convert the Swing Line Transaction to a Regular Transaction pursuant to clause
(d) of this Section 2.5 or to purchase a participation in respect of such Swing
Line Transaction pursuant to clause (e) of this Section 2.5 shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Buyer may have against the Agent,
the Swing Line Buyer or any other Person, (ii) the occurrence or continuance of
a Default or Event of Default, (iii) any adverse change in the condition
(financial or otherwise) of the Seller, (iv) the expiration, cancellation or
termination, with or without cause of some or all of such Buyers’ Commitments or
if such Commitment has been waived, released or excused for any reason
whatsoever or (v) any other circumstances, happening or event whatsoever. In the
event that any Buyer fails to make payment to the Agent of any amount due under
this Section 2.5, the Agent shall be entitled to receive, retain and apply
against such obligation the Repurchase Prices (including Price Differential)
otherwise payable to such Buyer hereunder

31
Detroit\1205907\17\

--------------------------------------------------------------------------------




until the Agent receives such payment from such Buyer or such obligation is
otherwise fully satisfied. In addition to the foregoing, if for any reason any
Buyer fails to make payment to the Agent of any amount due under this Section
2.5, such Buyer shall be deemed, at the option of the Agent, to have
unconditionally and irrevocably purchased from the Swing Line Buyer, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Transaction in the amount of such Buyer’s Funding Share of that
Transaction, and such interest and participation may be recovered from such
Buyer together with interest thereon at the Federal Funds Rate for each day
during the period commencing on the date of demand and ending on the date such
amount is received. On the Termination Date, the Seller shall repurchase all
Purchased Loans then subject to a Swing Line Transaction.
(g)    The Agent shall disburse to the Swing Line Buyer an amount equal to the
sum of the Funding Shares funded by all of the other Buyers in respect of the
refunding of any Swing Line Transaction; provided that if a Buyer other than the
Swing Line Buyer advises the Agent by telephone and confirms the advice by fax
that such Buyer has placed all of its Funding Share on the federal funds wire to
the Agent, the Agent shall continue to keep the Swing Line Transaction
outstanding to the extent of that Buyer’s Funding Share so wired until such
Buyer’s Funding Share is received by Agent, and the Agent shall then repay the
Swing Line Buyer that still-outstanding portion of the Swing Line Transaction
from such funds wired to and received by the Agent, and the Price Differential
accrued at the Pricing Rate(s) applicable to the Transaction on that Funding
Share for the period from (and including) the relevant Swing Line Refunding Due
Date to (but excluding) the date such Buyer’s Funding Share is received by the
Agent shall belong to the Swing Line Buyer. If any Buyer fails to fund its
Funding Share to fund a Swing Line Transaction in accordance with clause (d) of
this Section 2.5, or fails to fund its Funding Share to purchase a participation
in a Swing Line Transaction in accordance with clause (e) of this Section 2.5,
then that Buyer shall also be obligated to pay to the Swing Line Buyer interest
on the Funding Share so due from such Buyer to the Swing Line Buyer at the
Federal Funds Rate from (and including) such Swing Line Refunding Due Date to
(but excluding) the date of payment of such required amount.
(h)    All accrued Price Differential on Swing Line Transactions shall be due
and payable by the Seller to the Agent (for distribution to the Swing Line
Buyer) on the Price Differential payment due date (determined under Section 5)
next following the date of the Swing Line Transaction. All Price Differential
accrued on Swing Line Transactions through the applicable Swing Line Refunding
Due Date shall be due and payable by the Seller to the Agent (for distribution
to the Swing Line Buyer) no later than two (2) Business Days after the
applicable Swing Line Refunding Due Date, but in no than event later the
Termination Date.
2.6.    Optional Termination, Reduction and Increase of Buyers’ Commitments.
(a)    The Seller may, at any time, without premium or penalty, upon not less
than five (5) Business Days prior written notice to the Agent, reduce or
terminate the Maximum Aggregate Commitment, ratably, with such reduction in a
minimum aggregate amount for all the Buyers of Five Million Dollars
($5,000,000), or, if more, in an integral multiple of

32
Detroit\1205907\17\

--------------------------------------------------------------------------------




One Hundred Thousand Dollars ($100,000); provided, however, that (a) at no time
may the Aggregate Outstanding Purchase Price exceed the Maximum Aggregate
Commitment after giving effect to any such reduction, and (b) unless terminated
in full, the Maximum Aggregate Commitment shall not be reduced to less than
Seventy Five Million Dollars ($75,000,000). Upon termination in full of the
Buyers’ Commitments pursuant to this Section 2.6, the Seller shall pay to the
Agent for the ratable benefit of the Buyers the full amount of all outstanding
Obligations under the Repurchase Documents.
(b)    Provided Seller has not reduced or terminated the Maximum Aggregate
Commitment under paragraph (a) of this Section, the Seller shall have a one-time
option, without premium or penalty, upon not less than five (5) Business Days
prior written notice to the Agent, to reduce the Maximum Aggregate Commitment
ratably to Seventy Five Million Dollars ($75,000,000); provided, however, that
at no time may the Aggregate Outstanding Purchase Price exceed the Maximum
Aggregate Commitment after giving effect to such reduction. In the event that
Seller exercises the option to reduce the Maximum Aggregate Commitment under
this paragraph (b), so long as no Default or Event of Default has occurred and
is continuing and Seller has not reduced or terminated the Maximum Aggregate
Commitment under paragraph (a) of this Section, Seller shall have the a one-time
option, without premium or penalty, upon not less than five (5) Business Days
prior written notice to the Agent, to increase the Maximum Aggregate Commitment
ratably back to the original amount of One Hundred Fifty Million Dollars
($150,000,000). If Seller reduces or terminates the Maximum Aggregate Commitment
under paragraph (a) of this Section, Seller’s rights under this paragraph (b)
shall automatically terminate.


3 Initiation; Termination.
3.1.    Seller Request; Agent Confirmation.
(a)    Subject to the terms and conditions of this Agreement (including, without
limitation, the terms and conditions set forth in Section 2.1 and Section 14),
the Seller may request a Regular Transaction and the Buyers shall fund such
Regular Transaction, subject to the following:
(i)    Agent and Custodian shall have received a Request/Confirmation in
accordance with Section 3.2 hereof by no later than 1:00 p.m. on the proposed
Purchase Date; and
(ii)    Agent shall have received a satisfactory Purchased Loan Activity Summary
Report and, if requested by Agent, an Eligible Loans Report, from the Custodian
on the proposed Purchase Date;
Provided that if such items are received by the applicable parties on any
Business Day, but are not received by the times specified above, the Transaction
may be funded on the same day, at the Swing Line Buyer’s option, as a Swing Line
Transaction (subject to the conditions set forth in Section 2.5 above), or on
the next Business Day as a Regular Transaction, subject in each case to the
other terms and conditions of this Agreement.

33
Detroit\1205907\17\

--------------------------------------------------------------------------------




(b)    Upon receiving any Request/Confirmation for any Regular Transaction under
Section 3.1 hereof, Agent shall promptly notify each Buyer by wire, telex or
telephone (confirmed by wire, telecopy or telex). Unless such Buyer’s commitment
to make purchases hereunder shall have been suspended or terminated in
accordance with this Agreement, each such Buyer shall make available the amount
of its respective Funding Share of each requested Transaction in immediately
available funds to the Agent, at the office of the Agent specified in Section
2.5(d), no later than 4:00 p.m. on the date of such Transaction. Any Buyer that
fails to fund its Funding Share of any Transaction shall be deemed to be a
Nonfunding Buyer and a Defaulting Buyer under the terms of this Agreement.
3.2.    Request/Confirmation. Each Request/Confirmation shall identify the Agent
and the Seller and set forth:
(a)    the Purchase Date applicable to the relevant Transaction;
(b)    for each of the Eligible Loans to be sold, the Purchase Price; and
(c)    such other information set forth on the form Request/Confirmation
attached as Exhibit A hereto.
Each Request/Confirmation shall be binding on the parties, unless written notice
of objection is received by the Agent prior to the funding of any related
Transaction by any Buyer. In the event of any conflict between the terms of a
Request/Confirmation and this Agreement, this Agreement shall prevail.
3.3.    Transaction Termination; Purchase Price Decrease.
(a)    Automatic Termination. Each Transaction, or applicable portion thereof,
will automatically terminate on the earlier of (i) the date or dates when the
subject Purchased Loans are purchased by Approved Investor(s) and (ii) the
Termination Date. Upon any such automatic termination, the Seller shall
repurchase all applicable Purchased Loans in accordance with Section 3.3(c).
(b)    Termination Upon Occurrence of Disqualifier. If any Disqualifier occurs
in respect of a Purchased Loan, (i) the Buyers shall reconvey to the Seller or
its designee the applicable Purchased Loan, servicing released, and (ii) if and
only to the extent of any Margin Deficit that exists as determined in accordance
with Section 6.1, the Seller shall immediately pay the Repurchase Price with
respect to the applicable Purchased Loan (but only to the extent of the Margin
Deficit) in immediately available funds to the account referred to in Section
3.4.
(c)    How Terminations will be Effected. Termination of a Transaction (or the
applicable portion thereof) will be effected by (i) the Buyers’ reconveyance to
the Seller or its designee of applicable Purchased Loans, servicing released,
and payment of any Income in respect thereof received by the Agent and not
previously either paid to the Seller or applied as a credit to the Seller’s
Obligations, and (ii) payment of the Repurchase Price with respect to the
applicable Purchased Loans in immediately available funds to the account
referred

34
Detroit\1205907\17\

--------------------------------------------------------------------------------




to in Section 3.4 on the Repurchase Date, so that the Agent receives the
Repurchase Price (for Pro Rata distribution to the Buyers) in immediately
available funds on that same Business Day; provided that the portion of the
Repurchase Price attributable to accrued and unpaid Price Differential for the
Repurchased Loan shall be due on the next Price Differential payment date in
accordance with Section 5.3; provided further that all accrued and unpaid Price
Differential shall be due and payable on the Termination Date.
(d)    Purchase Price Decrease. The Seller may effectuate a Purchase Price
Decrease on any Business Day by delivery to the Agent in immediately available
funds of an amount specified by the Seller as a Purchase Price Decrease on that
Business Day. No Purchased Loans shall be, or be deemed to be, repurchased in
connection with a Purchase Price Decrease.
3.4.    Place for Payments of Repurchase Prices. All Repurchase Price payments
shall be paid to the Repurchase Settlement Account.
3.5.    Withdrawals from and Credits to Operating Account. If the Seller fails
for any reason to repurchase any one or more Purchased Loans on the relevant
Repurchase Date, to pay any Price Differential or fees when due or to satisfy
any Margin Call in the manner and by the time specified in Sections 3.3 and 3.4,
the Agent is hereby specifically and irrevocably authorized to withdraw funds
from the Operating Account or any other account of the Seller in an amount equal
to the sum of the Repurchase Prices of all Purchased Loans that are Past Due,
plus accrued, unpaid Price Differential or fees, plus Margin Deficit (if
applicable), on that day and cause application of such funds withdrawn to the
payment of the Repurchase Prices of such Purchased Loans, Price Differential or
fees, and Margin Deficit (if applicable) in such order and manner as the Agent
may elect and, if funds in the Operating Account or any other account of the
Seller are insufficient to pay the such amounts, the Seller shall pay the amount
due hereunder on demand by wire to the Repurchase Settlement Account.
3.6.    Purchase of Existing Mortgage Loan Portfolio.
(a)    Pursuant to the Parent Repurchase Agreement, the Seller has sold certain
Mortgage Loans and related rights to Parent prior to the Effective Date
(collectively, the “Existing Mortgage Loan Portfolio”) with Seller having the
right, and obligation, to repurchase the Existing Mortgage Loan Portfolio. The
Basic Papers for such Mortgage Loans to be repurchased are held by Bank of New
York Mellon Trust Co., N.A., as custodian for Parent (in such capacity, “Parent
Custodian”). Prior to the Effective Date, the Seller has furnished to the Agent
(i) a Request/Confirmation for the initial Transaction to purchase all or a
portion of the Existing Mortgage Loan Portfolio (such Mortgage Loans to be
purchased under such Request/Confirmation being referred to herein as “Initial
Loans to be Purchased”), and (ii) a letter signed by the Parent (the “Parent
Repurchase Letter”) which shall (A) state the repurchase price required to be
paid to Parent for Seller to repurchase the Initial Loans to be Purchased from
the Parent on the Effective Date (the “Initial Loans Repurchase Price”), (B)
provide that upon receipt of the Initial Loans Repurchase Price, Parent
automatically releases any security interest it may have in the Initial Loans to
be

35
Detroit\1205907\17\

--------------------------------------------------------------------------------




Purchased or the Collateral with respect thereto, and Parent shall have no
further ownership, security interest or other interest therein, (C) irrevocably
authorize and direct the Parent Custodian, upon payment by Agent to Parent of
the Initial Loans Repurchase Price, to deliver to Custodian all Basic Papers and
other documents in Parent Custodian’s possession evidencing or relating to any
of the Initial Loans to be Purchased, and deliver to Agent any escrows,
principal and interest payments and other funds in Parent Custodian’s possession
constituting Collateral relating to any of the Initial Loans to be Purchased,
and (D) provide that, upon payment by Agent to Parent of the Initial Loans
Repurchase Price, Parent shall pay over to Agent any escrows, principal and
interest payments and other funds in Parent’s possession constituting Collateral
relating to any of the Initial Loans to be Purchased. Agent shall deposit any
escrows or principal and interest payments with respect to any Initial Loans to
be Purchased received under this paragraph into the Escrow Account or Income
Account, as applicable. Subject to the terms and conditions of this Agreement,
on the Effective Date the Buyers shall purchase all Initial Loans to be
Purchased (such Transaction being referred to herein as the “Initial
Transaction”). Seller represents and warrants to the Agent and the Buyers that
all Initial Loans to be Purchased will, upon purchase by Buyers, be Eligible
Loans. To the extent the Initial Loans Repurchase Price is greater than the
Purchase Price for the Initial Loans to be Purchased under this Agreement, prior
to the Effective Date Seller shall transfer to Agent (in the case of cash) or
the Custodian (in the case of Additional Purchased Loans), either (at the
Seller’s option) cash, Additional Purchased Loans, or a combination of cash and
Additional Purchased Loans, so that the cash and the aggregate Purchase Value of
the Initial Loans to be Purchased and Additional Purchased Loans will thereupon
at least equal the Purchase Price for the Initial Loans to be Purchased. On the
Effective Date, the proceeds of the Initial Transaction together with the amount
of any cash required to be paid by Seller to Agent as aforesaid, shall be paid
to Parent by wire transfer in accordance with the wire instructions provided in
the Parent Repurchase Letter, to enable the Seller to repurchase from Parent the
Initial Loans to be Purchased.
3.7.     Disbursements from Repurchase Settlement Account. Seller shall furnish
to Agent by 3:00 p.m. Eastern time on each Business Day, a Repurchase Settlement
Account Disbursement Request which details the amounts and sources of all funds
in the Repurchase Settlement Account, and requests disbursement of such funds.
With respect to any Repurchase Settlement Account Disbursement Request furnished
by Seller to Agent, if, and only if, (i) no Default has occurred unless it has
been either cured by the Seller or waived in writing by the Agent (acting with
the requisite consent of the Buyers as provided in this Agreement), (ii) no
Event of Default has occurred unless it has been either cured by the Seller or
waived in writing by the Agent (acting with the requisite consent of the Buyers
as provided in this Agreement), (iii) no Margin Deficit exists that would not be
eliminated by disbursements in accordance with such Repurchase Settlement
Account Disbursement Request, and (iv) no Default or Event of Default or Margin
Deficit will result from the making of the disbursements requested in such
Repurchase Settlement Account Disbursement Request, then Agent shall disburse
the funds in the Repurchase Settlement Account in accordance with the Repurchase
Settlement Account Disbursement Request. After the occurrence and during the
continuance of an Event of Default, Seller shall have no further right to
request disbursements of funds in the Repurchase Settlement Account, and Agent
may at any time and from time to time apply funds in the Repurchase Settlement
Account to pay Seller’s Obligations whether or not then

36
Detroit\1205907\17\

--------------------------------------------------------------------------------




due.
3.8.    Delivery of Additional Mortgage Loans. The Seller may from time to time
deliver to the Custodian for and on behalf of Agent Mortgage Loans that are also
Eligible Loans without entering into a new Transaction by providing to the
Custodian the documents required under Section 3.1(a) with respect to such
Mortgage Loans. The Seller and the Buyers agree that such Mortgage Loans
delivered pursuant to this Section 3.8 shall be treated as Purchased Loans
subject to the existing Transactions hereunder from the date of such delivery.
3.9.    Application of Purchase Price Decreases . Upon receipt by the Agent of
amounts paid or prepaid as Purchase Price Decreases (except upon the exercise of
remedies provided in Section 18) the Agent shall apply amounts so received to
outstanding Purchase Price.
3.10.    Defaulting Buyers. Notwithstanding any provision of this Agreement to
the contrary, if any Buyer becomes a Defaulting Buyer, then the following
provisions shall apply for so long as such Buyer is a Defaulting Buyer:
(a)    applicable fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Buyer pursuant to Section 9.1;
(b)    the Commitment of and the outstanding Purchase Prices paid by such
Defaulting Buyer shall not be included in determining whether all Buyers or the
Required Buyers have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 22), provided that any
waiver, amendment or modification requiring the consent of all Buyers or each
affected Buyer which affects such Defaulting Buyer differently than other
affected Buyers shall require the consent of such Defaulting Buyer;
(c)    if any Swing Line Transactions shall exist at the time a Buyer becomes a
Defaulting Buyer then the Seller shall within one Business Day following notice
by the Agent repurchase the Purchased Loans subject to such Swing Line
Transactions;
(d)    the respective ownership interests of both (i) the Defaulting Buyer and
(ii) the Buyer (or Buyers) that funded the Defaulting Buyer’s Funding Share(s)
of any Transaction shall be proportionately decreased and increased,
respectively, to the same extent as if their respective Committed Sums were
changed in direct proportion to the unreimbursed balance outstanding from time
to time thereafter of the amount so funded;
(e)    if no other Buyer funds any of the Defaulting Buyer’s Funding Share, then
the Pro Rata ownership interests of the Buyers in the Purchased Loans shall be
changed, so that each Buyer’s Pro Rata ownership interest in the Purchased Loans
is equal to the ratio of (i) the sum of the portions of the Purchase Prices paid
by that Buyer in all Open Transactions on that day to (ii) the total of the
Purchase Prices paid by all Buyers in all Open Transactions on that day, but the
Defaulting Buyer’s share of all subsequent distributions of any Repurchase Price
and Margin Deficit payments shall be paid to the other Buyers, pro rata among
them in the ratio that the Pro Rata ownership interest in the Purchased Loans
owned by each bears to the aggregate Pro Rata ownership interests in the
Purchased Loans

37
Detroit\1205907\17\

--------------------------------------------------------------------------------




of all such other Buyers, and the Buyers’ respective Pro Rata ownership
interests in the Purchased Loans shall be readjusted after each such payment,
until their Pro Rata ownership interests are restored to what they were before
any Defaulting Buyer failed to fund. Notwithstanding any such changes in the
Buyers’ Pro Rata ownership interests in any Purchased Loan due to any Buyer’s
failure to fund its Funding Share(s) of any Transaction, such failure to fund
shall not diminish any Buyer’s Funding Share(s) for subsequent Transactions; and
(f)    any amount payable to such Defaulting Buyer hereunder (whether on account
of Repurchase Price, Price Differential, Margin Deficits, Purchase Price
Decrease, fees or otherwise and including any amount that would otherwise be
payable to such Defaulting Buyer pursuant to Section 20.2 but excluding Section
6.4) shall, in lieu of being distributed to such Defaulting Buyer, be retained
by the Agent in a segregated account and, subject to any applicable requirements
of law, be applied at such time or times as may be determined by the Agent (i)
first, to the payment of any amounts owing by such Defaulting Buyer to the Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Buyer to the Swing Line Buyer hereunder, (iii) third, to the funding
of any Transaction or the funding of any participating interest in any Swing
Line Transaction in respect of which such Defaulting Buyer has failed to fund
its portion thereof as required by this Agreement, as determined by the Agent,
(iv) fourth, if so determined by the Agent and the Seller, held in such account
as cash collateral for future funding obligations of the Defaulting Buyer under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Seller or the Buyers as a result of any judgment of a court of competent
jurisdiction obtained by the Seller or any Buyer against such Defaulting Buyer
as a result of such Defaulting Buyer’s breach of its obligations under this
Agreement, and (vi) sixth, to such Defaulting Buyer or as otherwise directed by
a court of competent jurisdiction; provided, that if such payment is (x) a
Purchase Price Decrease and (y) made at a time when the conditions set forth in
Section 14.2 are satisfied, such payment shall be applied solely to reduce the
Purchase Prices owed to all Buyers that are not Defaulting Buyers Pro Rata prior
to being applied to any Purchase Prices owed to any Defaulting Buyer.
In the event that the Agent, the Seller and the Swing Line Buyer each agrees
that a Defaulting Buyer has adequately remedied all matters that caused such
Buyer to be a Defaulting Buyer (“Redeemed Buyer”), then the Swing Line Exposure
of the other Buyers shall be readjusted to reflect the inclusion of such
Redeemed Buyer’s Commitment and on such date such Redeemed Buyer shall purchase
from the other Buyers at par a portion of the Open Transactions as the Agent
shall determine may be necessary in order for such Redeemed Buyer to participate
in such Open Transactions in accordance with its Pro Rata share. For purposes of
this Section 3.11, “Swing Line Exposure” means, with respect to any Buyer at any
time, such Buyer’s Pro Rata share of the aggregate Purchase Prices of all Swing
Line Transactions outstanding at such time.
Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Seller of any of its rights or remedies (whether in equity or law) against any
Buyer which fails to fund any Transaction hereunder at the time or in the amount
required to be funded under the terms of this Agreement.

38
Detroit\1205907\17\

--------------------------------------------------------------------------------




4 Transaction Limits and Sublimits.
4.1.    Transaction Limits. Each Transaction shall be subject to the limitation
that no purchase will be made if at the time of or after such purchase, the
Aggregate Outstanding Purchase Price exceeds or would exceed the lesser of:
(d)    the Maximum Aggregate Commitment; or
(e)    the sum of the following, without duplication:
(i) For Purchased Loans which are Conforming Mortgage Loans, the lesser of (A)
the Purchase Value all such Conforming Mortgage Loans, or (B) the Conforming
Loan Sublimit, plus
(ii)    For Purchased Loans which are Jumbo Mortgage Loans, the lesser of (A)
Purchase Value of all such Jumbo Mortgage Loans, or (B) the Jumbo Loan Sublimit,
plus
(iii)    For Purchased Loans which are FHA Low FICO Score Mortgage Loans, the
lesser of (A) the Purchase Value of all such FHA Low FICO Score Mortgage Loans,
or (B) the FHA Low FICO Score Loan Sublimit, plus
(iv)    For Purchased Loans which are Wet Loans, the lesser of (A) the Purchase
Value of all such Wet Loans, or (B) the Wet Loans Sublimit, plus
(v)    For Purchased Loans which are Discretionary Loans, the lesser of (A) the
Purchase Value of all such Discretionary Loans, or (B) the Discretionary Loan
Sublimit.
4.2.    Transaction Sublimits. The following sublimits shall also be applicable
to the Transactions hereunder such that after giving effect to any proposed
Transaction and after giving effect to any repurchase, addition or substitution
of any Mortgage Loan hereunder, the following shall be true:
(e)    The Aggregate Outstanding Purchase Price of Conforming Mortgage Loans may
be as much as one hundred percent (100%) of the Maximum Aggregate Commitment
(the “Conforming Loan Sublimit”).
(f)    The Aggregate Outstanding Purchase Price of all Purchased Loans that are
Wet Loans shall not exceed (x) fifty percent (50%) of the Maximum Aggregate
Commitment on any of the first five and last five Business Days of any month or
(y) thirty-five percent (35%) of the Maximum Aggregate Commitment on any other
day (the “Wet Loans Sublimit”).
(g)    The Aggregate Outstanding Purchase Price of all Purchased Loans that are
of the type listed in the first column of the following table shall not exceed
the percentage of the Maximum Aggregate Commitment or amount listed in the
second column of the table (the name of that Sublimit is set forth in the third
column).

39
Detroit\1205907\17\

--------------------------------------------------------------------------------




Type of Purchased Loan
Maximum percentage/amount of Maximum Aggregate Commitment
Name of Sublimit
FHA Low FICO Score Mortgage Loans
5%
“FHA Low FICO Score Loan Sublimit”
Jumbo Mortgage Loans
10%
“Jumbo Loan Sublimit”
Discretionary Loans
$3,000,000
“Discretionary Loan Sublimit”



4.3.    Compliance. Seller shall immediately repurchase Purchased Loans
necessary to comply with all of the requirements of Section 4.1 and Section 4.2
of this Agreement.
5 Price Differential.
5.1.    Pricing Rate. Except as otherwise provided herein with respect to the
Default Pricing Rate, the Pricing Rate to be applied to the Purchase Prices of
Purchased Loans to determine the Price Differential in all Open Transactions
shall be the Daily Adjusting LIBOR Rate (or, if applicable under Section 6.7,
the Prime Referenced Rate).
5.2.    Pricing Rate for Default Pricing Rate Purchased Loans. Notwithstanding
any contrary or inconsistent provision of this Section 5, the Pricing Rate to be
multiplied by the Purchase Prices of all Purchased Loans shall be the Default
Pricing Rate from (and including) (a) the day immediately following the
Repurchase Date for any Past Due Purchased Loan and until (but excluding) the
date on which such Past Due Purchased Loan is repurchased by transfer to the
Agent (for Pro Rata distribution to the Buyers) of its full Repurchase Price in
immediately available funds; and (b) the date designated by the Agent to the
Seller after the occurrence and during the continuance of an Event of Default
under Section 18.1.
5.3.    Price Differential Payment Due Dates. Seller shall pay to Agent for Pro
Rata distribution to the Buyers and Swing Line Buyer, as applicable, on the
fifth (5th) Business Day of each month before the Termination Date, Price
Differential on each Open Transaction accrued and unpaid to the end of the
preceding month, whether or not such Transaction is still an Open Transaction on
such payment due date; provided that (a) all accrued and unpaid Price
Differential on all Transactions shall be due on the Termination Date, and (b)
all Pricing Differential calculated at the Default Pricing Rate shall be due on
demand by Agent in its individual capacity or at the direction of the Required
Buyers.
5.4.    Adjustments to Buyer’s Price Differential based on Qualifying Balances A
particular Buyer and the Seller may, from time to time, agree by separate
agreement to adjustments to such Buyer’s Price Differential based on Qualifying
Balances (“Price Differential Adjustment Agreement”), provided, however, that no
such adjustments shall result in a Buyer receiving more than it would have been
entitled to receive with respect to any Transaction under the terms of this
Agreement. Prior to or concurrently with the execution of any Price Differential
Adjustment Agreement, any such Buyer shall inform the Agent of the terms of any
such adjustments (such

40
Detroit\1205907\17\

--------------------------------------------------------------------------------




terms to be administratively acceptable to Agent). Such Buyer shall notify Agent
of any adjustments to the Price Differential made pursuant to a Price
Differential Adjustment Agreement in accordance with this Section 5.4. The
adjustments identified in such notice shall become effective on a date
determined by Agent (but in any event shall not become effective prior to the
date such notice is received).”
6 Margin Maintenance.
6.1.    Margin Deficit.     
(a)    If at any time the aggregate Purchase Value of all Purchased Loans
subject to all Transactions hereunder is less than the aggregate Repurchase
Price (excluding Price Differential), minus, without duplication, cash transfers
previously made from the Seller to the Agent in response to previous Margin
Calls, if any, for all such Transactions (a “Margin Deficit”), then by notice to
the Seller (a “Margin Call”), the Agent shall require the Seller to transfer
(for the account of the Buyers) to the Agent (in the case of cash) or the
Custodian (in the case of Additional Purchased Loans, as defined below), as
appropriate, either (at the Seller’s option) cash, additional Eligible Loans
reasonably acceptable to the Agent (“Additional Purchased Loans”), or a
combination of cash and Additional Purchased Loans, so that the cash and the
aggregate Purchase Value of the Purchased Loans, including any such Additional
Purchased Loans, will thereupon at least equal the then aggregate Repurchase
Price (excluding Price Differential).
(b)    On any Business Day on which the Purchase Value of the Purchased Loans
subject to Transactions exceeds the then outstanding aggregate Repurchase Price
(excluding Price Differential) of all Transactions (a “Margin Excess”), so long
as no Default or Event of Default has occurred and is continuing or will result
therefrom, the Agent shall, upon receipt of a written request from the Seller,
remit cash or authorize Custodian to release Purchased Loans, as requested by
the Seller, in either case in an amount equal to the lesser of (i) the amount
requested by the Seller and (ii) such Margin Excess, subject always to the other
limitations of this Agreement. If cash is to be remitted the Agent shall treat
the receipt of the written request of the Seller under this Section 6.1(b) as if
it were a request for a Transaction. To the extent the Agent remits cash to the
Seller, such cash shall be (A) additional Purchase Price with respect to the
Transactions, and (B) subject in all respects to the provisions and limitations
of this Agreement. Each Buyer shall fund its Pro Rata share of such additional
Purchase Price as if the remission of such Margin Excess were the initiation of
a Transaction hereunder.
6.2.    Margin Call Deadline. If the Agent delivers a Margin Call to the Seller
at or before 11:00 a.m. (Detroit, Michigan time) on any Business Day, then the
Seller shall transfer cash and/or Additional Purchased Loans as provided in
Section 6.1 on the same Business Day. If the Agent delivers a Margin Call to the
Seller after 11:00 a.m. (Detroit, Michigan time) on any Business Day, then the
Seller shall transfer cash and/or Additional Purchased Loans by no later than
11:00 a.m. (Detroit, Michigan time) on the next following Business Day.



41
Detroit\1205907\17\

--------------------------------------------------------------------------------




6.3.    Application of Cash. Any cash transferred to the Agent (for Pro Rata
distribution to the Buyers) pursuant to this Section 6 shall be applied by the
Buyers on receipt from the Agent which shall occur on the date received from the
Seller or the next Business Day if received after 1:00 p.m. (Detroit, Michigan
time).
6.4.    Increased Cost. If any Change in Law:
(a)    shall subject such Buyer (or its LIBOR Lending Office) to any tax, duty
or other charge with respect to this Agreement or any Transaction or change the
basis of taxation of payments to the Buyer in respect thereof (except for
changes in the rate of tax on the overall net income of Buyer or its LIBOR
Lending Office imposed by the jurisdiction in which Buyer's principal executive
office or LIBOR Lending Office is located);
(b)    shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by Buyer (or its LIBOR Lending
Office), or shall impose on Buyer (or its LIBOR Lending Office) or the foreign
exchange and interbank markets any other condition affecting this Agreement or
the making or maintaining of Transactions hereunder; or
(c)    shall impose on the Buyer any other condition:
and the result of any of the foregoing is to increase the cost to such Buyer, by
an amount which the Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then in any such case, the Seller shall promptly pay the Agent
(for distribution to such Buyer) such additional amount or amounts as calculated
by the Buyer in good faith as will compensate the Buyer for such increased cost
or reduced amount. A certificate of a Buyer, prepared in good faith and in
reasonable detail by such Buyer and submitted to the Seller and the Agent,
setting forth the basis for determining such additional amount or amounts
necessary to compensate such Buyer shall be conclusive and binding for all
purposes, absent manifest error.
6.5    Capital Adequacy.
If any Change in Law affects or would affect the amount of capital or liquidity
required or expected to be maintained by such Buyer (or any corporation
controlling such Buyer), and such Buyer determines that the amount of such
capital is increased by or based upon the existence of any its obligations
hereunder or the maintaining of any Transactions, and such increase has the
effect of reducing the rate of return on such Buyer's (or such controlling
corporation's) capital as a consequence of such obligations or the maintaining
of such Transactions to a level below that which such Buyer (or such controlling
corporation) could have achieved but for such circumstances (taking into
consideration its policies with respect to capital adequacy), then the Seller
shall pay to such Buyer, within fifteen (15) days of the Seller's receipt of
written notice from such Buyer demanding such compensation, additional amounts
as are sufficient to compensate such Buyer (or such controlling corporation) for
any increase in the amount of capital and reduced rate of return which Buyer
reasonably determines to be allocable to the existence of any obligations of the
Buyer hereunder or to maintaining any Transactions hereunder. A certificate of a
Buyer as to the amount

42
Detroit\1205907\17\

--------------------------------------------------------------------------------




of such compensation, prepared in good faith and in reasonable detail by the
Buyer and submitted to the Seller, shall be conclusive and binding for all
purposes absent manifest error.
6.6.     Market Valuations for Purchase Values. In the discretion of the Agent
or Required Buyers if it or they reasonably determine that market conditions
warrant (except that the Agent shall have no obligation to make such
determination more frequently than once per day), the Agent may (a) notify
Custodian that Agent desires to re-calculate the Purchase Values of all or a
portion of the Purchased Loans using the Market Values of such Purchased Loans,
which notice shall include the Market Values determined by Agent for such
Purchased Loans, and (b) obtain from Custodian an updated Purchased Loan
Collateral Activity Summary Report taking into account such Market Values.
6.7.    Provisions Relating to Daily Adjusting LIBOR Rate.
(a)    If the Agent or the Required Buyers (after consultation with the Agent)
shall determine in good faith that, (a) it is or they are unable to determine or
ascertain the Daily Adjusting LIBOR Rate, or (b) by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars in the applicable amounts or for the relative maturities are not
being offered to Agent or such Buyers, or (c) the Daily Adjusting LIBOR Rate
will not accurately or fairly cover or reflect the cost of making, maintaining
or funding any Transaction based upon the Daily Adjusting LIBOR Rate, then Agent
shall forthwith give notice thereof to the Seller. Thereafter, until Agent
notifies the Seller that such conditions or circumstances no longer exist, the
Prime Referenced Rate shall be the applicable Pricing Rate for all Transactions
during such period of time, and each Transaction which bears interest at or by
reference to the Daily Adjusting LIBOR Rate shall automatically be converted
into a Transaction with a Pricing Rate determined by reference to the Prime
Referenced Rate.
(b)    If any Change in Law shall make it unlawful or impossible for any of the
Buyers (or any of their respective LIBOR Lending Offices) to honor its
obligations hereunder to make or maintain any Transaction which bears interest
at or by reference to the Daily Adjusting LIBOR Rate, such Buyer shall give
notice thereof to the Seller and the Agent. Thereafter, until such Buyer
notifies the Seller that such conditions or circumstances no longer exist, the
Prime Referenced Rate shall be the applicable Pricing Rate for all Transactions
hereunder during such period of time, and if any of the Buyers may not lawfully
continue to maintain any existing Transaction with a Pricing Rate determined at
or by reference to the Daily Adjusting LIBOR Rate, the applicable Transaction
shall immediately be converted to a Transaction with a Pricing Rate determined
by reference to the Prime Referenced Rate. For purposes of this Section, a
change in law, rule, regulation, interpretation or administration shall include,
without limitation, any change made or which becomes effective on the basis of a
law, rule, regulation, interpretation or administration presently in force, the
effective date of which change is delayed by the terms of such law, rule,
regulation, interpretation or administration.

43
Detroit\1205907\17\

--------------------------------------------------------------------------------




7 Taxes.
7.1.    Payments to be Free of Taxes; Withholding. Any and all payments by the
Seller under or in respect of this Agreement or any other Repurchase Documents
to which the Seller is a party shall be made free and clear of, and without
deduction or withholding for or on account of, any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
(including penalties, interest and additions to tax) with respect thereto,
whether now or hereafter imposed, levied, collected, withheld or assessed by any
taxation authority or other Governmental Authority (collectively, “Taxes”),
unless required by any Legal Requirement. If the Seller shall be required under
any applicable Legal Requirement to deduct or withhold any Taxes from or in
respect of any sum payable under or in respect of this Agreement or any of the
other Repurchase Documents to the Agent (for the account of the Buyers), (a) the
Seller shall make all such deductions and withholdings in respect of Taxes,
(b) the Seller shall pay the full amount deducted or withheld in respect of
Taxes to the relevant taxation authority or other Governmental Authority in
accordance with any applicable Legal Requirement and (c) the sum payable by the
Seller shall be increased as may be necessary so that after the Seller has made
all required deductions and withholdings (including deductions and withholdings
applicable to additional amounts payable under this Section 7) each Buyer
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made in respect of Non-excluded Taxes. For
purposes of this Agreement the term “Non-excluded Taxes” means Taxes other than,
in the case of any Person, Taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the jurisdiction under the laws of
which such Person is organized or of its applicable lending office, or any
political subdivision thereof.
7.2.    Other Taxes. In addition, the Seller hereby agrees to pay any present or
future stamp, recording, documentary, excise, property or value-added taxes, or
similar taxes, charges or levies (including any interest or penalties arising in
connection therewith) that arise from any payment made under or in respect of
this Agreement or any other Repurchase Document or from the execution, delivery
or registration of, any performance under, or otherwise with respect to, this
Agreement or any other Repurchase Documents (collectively, “Other Taxes”).
7.3.    Taxes Indemnity. The Seller hereby agrees to indemnify the Buyers and
the Agent for, and to hold each of them harmless against, the full amount of
Non-excluded Taxes and Other Taxes, and the full amount of Taxes (other than
Taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the jurisdiction under the laws of which such Person is
organized or of its applicable lending office, or any political subdivision
thereof) of any kind imposed by any jurisdiction on amounts payable under this
Section 7 imposed on or paid by the Buyers or the Agent and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. The indemnity by the Seller provided for in this
Section 7.3 shall apply and be made whether or not the Non-excluded Taxes or
Other Taxes for which indemnification hereunder is sought have been correctly or
legally asserted. Amounts payable by the Seller under the indemnity set forth in
this Section 7.3 shall be paid within fifteen (15) days from the date on which
the Agent or any Buyer makes written demand therefor.



44
Detroit\1205907\17\

--------------------------------------------------------------------------------




7.4.    Receipt. Within thirty (30) days after the date of any payment of Taxes,
the Seller (or any Person making such payment on behalf of the Seller) shall
furnish to the Agent for each Buyer’s account a certified copy of the original
official receipt evidencing payment thereof.
7.5.    Non-Exempt Buyer. For purposes of this Section 7.5, the terms “United
States” and “United States person” shall have the meanings specified in Section
7701 of the Internal Revenue Code. Each Buyer (including, for avoidance of
doubt, any assignee, successor or participant) that either (x) is not
incorporated under the laws of the United States, any State thereof or the
District of Columbia or (y) whose name does not include “Incorporated”, “Inc.”,
“Corporation”, “Corp.”, “P.C.”, “insurance company” or “assurance company” (a
“Non-Exempt Buyer”) shall deliver or cause to be delivered to the Agent two
originals of each of the following properly completed and duly executed
documents:
(a)    in the case of a Non-Exempt Buyer that is not a United States person,
(i) a complete and executed (A) U.S. Internal Revenue Form W-8BEN with Part II
completed in which the Buyer claims the benefits of a tax treaty with the United
States providing for a zero or reduced rate of withholding (or any successor
forms thereto), including all appropriate attachments or (B) U.S. Internal
Revenue Service Form W-8ECI (or any successor forms thereto) and (ii) if such
Non-Exempt Buyer is treated as a corporation for United States federal tax
purposes, a certificate substantially in the form of Exhibit D (a “Corporation
Tax Treatment Certificate”); or
(b)    in the case of an individual, (i) a complete and executed U.S. Internal
Revenue Service Form W-8BEN (or any successor forms thereto) and a Corporation
Tax Treatment Certificate or (ii) a complete and executed U.S. Internal Revenue
Service Form W-9 (or any successor forms thereto); or
(c)    in the case of a Non-Exempt Buyer that is organized under the laws of the
United States, any State thereof, or the District of Columbia, (i) a complete
and executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto), including all appropriate attachments, and (ii) if such Non-Exempt
Buyer is treated as a corporation for United States federal tax purposes, a
Corporation Tax Treatment Certificate; or
(d)    in the case of a Non-Exempt Buyer that (i) is not organized under the
laws of the United States, any State thereof, or the District of Columbia and
(ii) is treated as a corporation for U. S. federal income tax purposes, a
complete and executed U.S. Internal Revenue Service Form W-8BEN claiming a zero
rate of withholding (or any successor forms thereto) and a Corporation Tax
Treatment Certificate; or
(e)    in the case of a Non-Exempt Buyer that (i) is treated for U.S. federal
income tax purposes as a partnership or other non-corporate entity, and (ii) is
not organized under the laws of the United States, any State thereof, or the
District of Columbia, (A)(1) a complete and executed U.S. Internal Revenue
Service Form W-8IMY (or any successor forms thereto) (including all required
documents and attachments) and (2) a Corporation Tax Treatment Certificate, and
(ii) without duplication, with respect to each of its beneficial owners and the
beneficial owners of such beneficial owners looking through chains of owners to

45
Detroit\1205907\17\

--------------------------------------------------------------------------------




individuals or entities that are treated as corporations for U.S. federal income
tax purposes (all such owners, “Beneficial Owners”), the documents that would be
required by this Section 7.5 with respect to each such Beneficial Owner if such
Beneficial Owner were a Buyer, provided that no such documents will be required
with respect to a Beneficial Owner to the extent the actual Buyer is determined
to be in compliance with the requirements for certification on behalf of its
Beneficial Owner as may be provided in applicable U.S. Treasury regulations, or
the requirements of this Section 7.5 are otherwise determined to be unnecessary,
all such determinations under this Section 7.5 to be made in the sole discretion
of the Seller, provided that each such Buyer shall be provided an opportunity to
establish such compliance as reasonable; or
(f)    in the case of a Non-Exempt Buyer that is disregarded for U.S. federal
income tax purposes, the document that would be required by this Section 7.5
with respect to its Beneficial Owner if such Beneficial Owner were a Buyer; or
(g)    in the case of a Non-Exempt Buyer that (i) is not a United States person
and (ii) is acting in the capacity as an “intermediary” (as defined in U.S.
Treasury regulations), (A)(1) a U.S. Internal Revenue Service Form W-8IMY (or
any successor form thereto) (including all required documents and attachments)
and (2) a Corporation Tax Treatment Certificate, and (B) if the intermediary is
a “non-qualified intermediary” (as defined in U.S. Treasury regulations), from
each person upon whose behalf the “non-qualified intermediary” is acting the
documents that would be required by this Section 7.5 with respect to each such
person if each such person were a Buyer.
If the forms referred to in this Section 7.5 that are provided by a Buyer at the
time such Buyer first becomes a party to this Agreement, a successor to a Buyer
or, with respect to a permitted assignment of or a grant of a participation in
the interests of a Buyer hereunder, the effective date thereof, indicate a
United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be treated as Taxes other than Non-excluded Taxes (“Excluded
Taxes”) and shall not qualify as Non-Excluded Taxes unless and until such Buyer
provides the appropriate form certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate shall be considered Excluded Taxes solely
for the periods governed by such form. If, however, on the date a Person becomes
an assignee, successor or participant to this Agreement, the Buyer transferor
was entitled to indemnification or additional amounts under this Section 7, then
the Buyer assignee, successor or participant shall be entitled to
indemnification or additional amounts to the extent (and only to the extent),
that the Buyer transferor was entitled to such indemnification or additional
amounts for Non-excluded Taxes, and the Buyer assignee, successor or participant
shall be entitled to additional indemnification or additional amounts for any
other or additional Non-excluded Taxes.
7.6.    If Buyer Fails to Provide Form. For any period with respect to which a
Buyer required to do so has failed to provide the Seller with the appropriate
form, certificate or other document described in Section 7.5 (other than (a) if
such failure is due to a change in any applicable Legal Requirement, or in the
interpretation or application thereof, occurring after the date on which a form,
certificate or other document originally was required to be provided, (b) if
such form, certificate or other document otherwise is not required under Section
7.5 or (c) if it is legally inadvisable or otherwise commercially
disadvantageous for such Buyer to deliver such

46
Detroit\1205907\17\

--------------------------------------------------------------------------------




form, certificate or other document), such Buyer shall not be entitled to
indemnification or additional amounts under Section 7.2 or Section 7.3 with
respect to Non-excluded Taxes imposed by the United States by reason of such
failure; provided that should a Buyer become subject to Non-excluded Taxes
because of its failure to deliver a form, certificate or other document required
hereunder, the Seller shall take such steps as such Buyer shall reasonably
request, to assist such Buyer in recovering such Non-excluded Taxes.
7.7.    Refunds. If the Agent or any Buyer, in its sole opinion, determines that
it has finally and irrevocably received or been granted a refund in respect of
any Taxes paid as to which indemnification has been paid by the Seller pursuant
to this Section, it shall promptly remit such refund, net of all reasonable out
of pocket costs and expenses, to the Seller; provided, that the Seller agrees to
promptly return any such refund to the Agent or such Buyer, as applicable, if
such person is required to repay such refund to the relevant taxing authority.
Nothing contained herein shall impose an obligation on the Agent or any Buyer to
apply for any such refund.
7.8.    Survival. Without prejudice to the survival of any other agreement of
the Seller hereunder, the agreements and obligations of the Seller contained in
this Section 7 shall survive the termination of this Agreement. Nothing
contained in this Section 7 shall require the Buyer to make available any of its
tax returns or any other information that it deems to be confidential or
proprietary.
8 Income and Escrow Payments; Control.
8.1.    Income and Escrow Payments. Notwithstanding that the Buyers, the Agent
and the Seller intend that the Transactions be sales to the Buyers of the
Purchased Loans, where a particular Transaction’s term extends over an Income
payment date on the Purchased Loans subject to that Transaction, all payments
and distributions, whether in cash or in kind, made on or with respect to the
Purchased Loans shall be paid directly to the Seller or its designee by the
relevant Customer, and the Agent (and the Buyers) shall have no obligation to
collect or apply any Income to prevent or reduce any Margin Deficit, unless the
Seller (a) arranges for such Income to be paid to the Agent (for Pro Rata
distribution to the Buyers), (b) requests that the Agent apply such Income when
received against the Seller’s Margin Deficit(s) and (c) concurrently transfers
to the Agent either (i) cash or (ii) at the Agent’s option and with the Agent’s
written approval, Additional Purchased Loans, sufficient to eliminate such
Margin Deficit. Amounts paid to the Seller by the relevant Customer shall be
deposited by the Seller into the Income Account within two (2) Business Days of
receipt by the Seller and, as to amounts so paid to the Seller for escrow
payments, into the Escrow Account. The Income Account and the Escrow Account
shall be maintained by the Seller with Comerica Bank and shall be subject to the
control of the Agent. The Income Account and Escrow Account may be interest
bearing accounts if allowed or required by applicable law. At all times, other
than during the existence of an Event of Default, the Seller may have full use
of all Income and amounts on deposit in the Income Account, subject to the
provisions of Section 8.2.
8.2.    Income and Escrow Accounts. Other than during the existence of an Event
of Default and so long as the Seller is also the Servicer, the Seller shall make
payments from the Escrow Account of all appropriate amounts payable with respect
to each Purchased Loan for

47
Detroit\1205907\17\

--------------------------------------------------------------------------------




taxes, insurance and other purposes for which the funds are paid into the Escrow
Account. Subject to Section 8.3, amounts on deposit in the Income Account shall
be used by the Seller to pay its fees as Servicer while it serves in such
capacity, and may be used to pay to the Agent amounts due under this Agreement
for Margin Deficit or Price Differential and for any other lawful purpose.
8.3.    Income and Escrow Accounts after Default. Upon the occurrence and during
the continuation of an Event of Default, the Seller shall have no right to
direct withdrawal or application of funds in the Income Account and the Escrow
Account unless authorized to do so in writing by the Agent. The Agent may cause
all amounts on deposit in the Income Account to be paid to it or its designee
for application as provided in Section 18.4. The Agent or its designee shall
direct payments from the Escrow Account for the purposes for which such funds
are deposited into the Escrow Account and shall comply with all Legal
Requirements applicable to the operation of the Income Account and the Escrow
Account, including any Agency guidelines with respect thereto.
9 Facility Fee; Agent’s Fee.
9.1.    Facility Fee. The Seller agrees to pay to the Agent (for Pro Rata
distribution to the Buyers) a facility fee (the “Facility Fee”) on the Maximum
Aggregate Commitment at a rate of one hundred twenty-five thousandths of one
percent (0.125%) per annum, computed on the actual number of days elapsed using
a year of 360 days. The Facility Fee shall be payable in arrears within ten (10)
days after the end of each calendar quarter, commencing with the quarter ending
September 30, 2012, and on the Termination Date. The calculation by Agent of the
Amount of the Facility Fee shall be conclusive and binding absent manifest
error. Such fee shall be deemed fully earned upon receipt by Agent and shall not
be refundable for any reason.
9.2.    Agent’s Fees. The Seller agrees to pay to the Agent the fees set forth
in the Fee Letter.
10 Security Interest; License.
10.1.    Intent of the Parties. The parties intend that all Transactions
hereunder be sales and purchases (other than for accounting and tax purposes)
and not loans; nonetheless, as a security agreement under the UCC and as a
security agreement or other arrangement or other credit enhancement related to
this Agreement and transactions hereunder as provided for in Section 101(47)
(A)(v) of the Bankruptcy Code, the Seller hereby pledges to the Agent for the
benefit of the Buyers as security for the performance by the Seller of the
Obligations and hereby grants, assigns and pledges to the Agent for the benefit
of the Buyers a fully perfected first priority security interest in all of the
following, whether now owned or hereafter acquired, wherever located (the
“Collateral”):
(a)
Purchased Loans: All of the Purchased Loans and all Income and proceeds from the
Purchased Loans, including all of the property, rights and other items described
in the definition of “Mortgage Loan” in Section 1.12 for each such Purchased
Loan and all rights to have, receive and retain the return or refund of funds
transferred from any account with the Agent to any title company, title agent,
escrow agent or


48
Detroit\1205907\17\

--------------------------------------------------------------------------------




other Person for the purpose of originating or funding a Mortgage Loan that did
not close (for any reason) and that would have been a Purchased Loan if it had
closed (all funds so transferred continuously remain the property of the Agent
and the Buyers until disbursed by such agent to or for the account of the
related Customer upon the closing of his or her Mortgage Loan);
(b)    With respect to Purchased Loans: With respect to the Purchased Loans:
(i)    all Purchased Loans Support;
(ii)    all of the Seller’s right, title and interest in all Mortgaged Premises
related to the Purchased Loans;
(iii)    all rights to deliver Purchased Loans to investors and other purchasers
and all proceeds resulting from the disposition of Purchased Loans pursuant
thereto, including the Seller’s right and entitlement to receive the entire
purchase price paid for Purchased Loans sold;
(iv)    all Hedge Agreements relating to or constituting any and all of the
foregoing or relating to the Obligations, including all rights to payment
arising under such Hedge Agreements;
(v)    all Servicing Rights and Servicing Records in respect of any of the
Purchased Loans; and
(vi)    all of the Seller’s rights now or hereafter existing in, to or under any
MBS secured by, created from or representing any interest in any of the
Purchased Loans, whether now owned or hereafter acquired by the Seller, and
whether such MBS are evidenced by book entry or certificate (the Buyers’ Agent’s
ownership interest and security interest in each MBS created from, based on or
backed by Purchased Loans shall automatically exist in, attach to, cover and
affect all of the Seller’s right, title and interest in that MBS when issued and
its proceeds and the Buyers’ Agent’s ownership interest and security interest in
the Purchased Loans from which such MBS was so created shall automatically
terminate and be released when such MBS is issued, subject to automatic
reinstatement if such issuance is voided or set aside by any court of competent
jurisdiction), all right to the payment of monies and non-cash distributions on
account of any of such MBS and all new, substituted and additional securities at
any time issued with respect thereto;
(c)    Related Accounts, Payment Intangibles, General Intangibles:
(i)    all accounts, payment intangibles, general intangibles, documents
(including documents of title), chattel paper (including without limit
electronic chattel paper and tangible chattel paper), contract rights and
proceeds, whether now or hereafter existing (including all of the Seller’s
present and future rights to have and receive interest and other compensation,
whether or not yet accrued, earned, due or payable, and all other rights to
payment), under or arising out of or relating to the Purchased Loans;

49
Detroit\1205907\17\

--------------------------------------------------------------------------------




(ii)    all instruments, documents or writings evidencing any such accounts,
payment intangibles, general intangibles, instruments, chattel paper, contract
rights or proceeds or evidencing any monetary obligation under, or security
interest in, any of the Purchased Loans, all other papers delivered to the Agent
or the Custodian, and all other rights transferred to the Agent, in respect of
any of the Purchased Loans, including, without limitation, the right to collect,
have and receive all insurance proceeds (including, but not limited to, casualty
insurance, mortgage insurance, pool insurance and title insurance proceeds) and
condemnation awards or payments in lieu of condemnation that may be or become
payable in respect of the Mortgaged Premises securing or intended to secure any
Purchased Loan, and other personal property of whatever kind relating to any of
the Purchased Loans, in each case whether now existing or hereafter arising,
accruing or acquired;
(iii)    all security for or claims against others in respect of the Purchased
Loans; and
(iv)    all proceeds and rights to proceeds of any sale or other disposition of
any or all of the Purchased Loans;
(d)    Repurchase Settlement Account, Operating Account, Funding Account and
other accounts: the Repurchase Settlement Account, the Operating Account, the
Funding Account, the Income Account, the Escrow Account, the Approved MBS
Custodian Account and all cash and all securities and other property from time
to time on deposit in each such account;
(e)    Loan Records: all Loan Records;
(f)    Other Rights: all rights to have and receive any of the Purchased Loans
described above, all accessions or additions to and substitutions for any of
such Purchased Loans, together with all renewals and replacements of any of such
Purchased Loans, all other rights and interests now owned or hereafter acquired
by the Seller in, under or relating to any of such Purchased Loans or referred
to above and all proceeds of any of such Purchased Loans;
(g)    Other Property in Possession of Agent: all goods, instruments (including,
without limit, promissory notes), documents (including, without limit,
negotiable instruments), policies and certificates of insurance, deposit
accounts, and money or other property which are now or later in possession of
Agent, or as to which Agent now or later controls possession by documents or
otherwise; and
(h)    Proceeds: all replacements, substitutions, renewals, interest, dividends,
distributions, rights of any kind, products, proceeds and rights to proceeds
with respect to any and all the foregoing.
The Seller agrees to do such things as applicable law requires to maintain the
security interest of the Agent in all of the Purchased Loans with respect to all
such Transactions and all Income and proceeds from the Purchased Loans that are
the subject matter of such Transactions and all of the other collateral
described above in this Section 10.1 as a perfected first priority Lien at all
times.

50
Detroit\1205907\17\

--------------------------------------------------------------------------------




The Seller hereby authorizes the Agent to file any financing or continuation
statements under the applicable UCC to perfect or continue such security
interest in any and all applicable filing offices. The Seller shall pay all
customary fees and expenses associated with perfecting such security interest
including the costs of filing financing and continuation statements under the
UCC and recording assignments of Mortgages as and when required by the Agent in
its reasonable discretion.
10.2.    Remedies. If an Event of Default shall have occurred and be continuing,
the Agent shall have the following rights and remedies (in addition to the other
rights and remedies under in this Agreement or any other Repurchase Document or
applicable law):
(h)    all of the rights and remedies of a secured party under the UCC (whether
or not the UCC applies to the affected Collateral) and the Agent may also,
without previous demand or notice except as specified herein or required by
applicable law, sell, lease or otherwise dispose of the Collateral, or any part
thereof, in one or more parcels at public or private sale or sales, at the
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Agent may, in its reasonable discretion, deem
commercially reasonable or otherwise as may be permitted by law; collect,
receive or take possession of the Collateral or any part thereof, and the Agent
and, subject to the terms of this Agreement, each of the Buyers shall have the
right at any public sale or sales, and, to the extent permitted by applicable
law, at any private sale or sales, to bid (which bid may be, in whole or in
part, in the form of cancellation of indebtedness) and become a purchaser of the
Collateral or any part thereof free of any right of redemption on the part of
the Seller, which right of redemption is hereby expressly waived and released by
the Seller to the extent permitted by applicable law. The Seller agrees that, in
the event that applicable law requires such notice, the Agent shall not be
obligated to give more than ten (10) days prior written notice of the time and
place of any public sale or of the time after which any private sale may take
place and that such notice shall constitute reasonable notice of such matters.
The Agent shall not be obligated to make any sale of Collateral if, in the
exercise of its reasonable discretion, it shall determine not to do so,
regardless of the fact that notice of sale of Collateral may have been given. On
any sale of the Collateral, the Agent is hereby authorized to comply with any
limitation or restriction with which compliance is necessary (based on a
reasoned opinion of the Agent’s counsel) in order to avoid any violation of
applicable law or in order to obtain any required approval of the purchaser or
purchasers by any applicable Governmental Authority. The Agent shall apply the
proceeds from the sale of the Collateral hereunder against the Indebtedness as
set forth in Section 18.4;
(i)    The Agent may cause any or all of the Collateral held by it to be
transferred into the name of the Agent or the name or names of the Agent’s
nominee or nominees.
(j)    The Agent may exercise any and all rights and remedies of the Seller
under or in respect of the Collateral, including, without limitation, any and
all rights of the Seller to demand or otherwise require payment of any amount
under, or performance of any provision of any of the Collateral.

51
Detroit\1205907\17\

--------------------------------------------------------------------------------




(k)    The Agent may direct any parties liable for any payment under any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Agent or as the Agent shall direct.
11 Substitution.
11.1.    Seller May Substitute Other Mortgage Loans with Notice to and Approval
of Agent. So long as no Event of Default has occurred and is continuing and no
Margin Deficit exists or occurs as a consequence thereof, the Seller may request
to substitute Mortgage Loans for any substantially similar Purchased Loans by
giving notice to the Agent and Custodian on or before 12:00 noon (Detroit,
Michigan time) on a Business Day, and delivering to the Custodian the Mortgage
Loan Transmission File with respect to the Mortgage Loans to be substituted and
other documents required to be delivered in connection with any new Transaction.
Upon receipt of such request, and an updated Eligible Loans Report from the
Custodian that takes into account the requested substitution of Mortgage Loans,
the Agent may elect in its sole discretion, by 5:00 p.m. (Detroit, Michigan
time) on the Business Day notice is received or by 5:00 p.m. (Detroit, Michigan
time) on the next Business Day if notice is given after 12:00 noon (Detroit,
Michigan time), to accept such substitution. If such substitution is accepted by
the Agent, such substitution shall be made by the Seller’s transfer to the Agent
of such other Mortgage Loans on a servicing released basis and the Agent’s
transfer to the Seller of the Purchased Loans to be replaced, and after such
substitution, the substituted Mortgage Loans shall be deemed to be Purchased
Loans. If the Agent elects not to accept such substitution, the Seller shall
offer the Agent and the Buyers the right to terminate the related Transaction.
If Agent, in its sole discretion, accepts such offer, then the Transaction shall
be terminated as if a Disqualifier had occurred with respect to such Transaction
in accordance with Section 3.3(b).
11.2.    Payment to Accompany Substitution. If a substitution of Mortgage Loans
or termination of a Transaction occur under this Section 11, the Seller shall be
obligated to pay to the Agent (for Pro Rata distribution to the Buyers) by the
close of the Business Day on the date of such substitution or termination, as
the case may be, an amount equal to the sum of (a) actual cost (including all
customary fees, expenses and commissions) to the Agent and the Buyers of
(i) entering into replacement Transactions; (ii) entering into or terminating
hedge transactions and/or (iii) terminating Transactions or substituting
securities in like transactions with third parties in connection with or as a
result of such substitution or termination, and (b) to the extent the Agent
determines not to enter into replacement Transactions, the loss incurred by the
Agent and the Buyers directly arising or resulting from such substitution or
termination. The foregoing amounts shall be solely determined and calculated by
the Agent and the applicable Buyers in good faith.
12 Payment and Transfer.
12.1.    Immediately Available Funds; Notice to Custodian. All transfers of
funds hereunder shall be in immediately available funds. All Mortgage Loans
transferred by one party hereto to any other party shall be transferred by
notice to the Custodian to the effect that the Custodian is then holding for the
benefit of the transferee the related documents and assignment forms delivered
to it under the Custody Agreement.

52
Detroit\1205907\17\

--------------------------------------------------------------------------------




12.2.    Payments to the Agent. Except as otherwise specifically provided in
this Agreement, all payments required by this Agreement or the other Repurchase
Documents to be made to the Agent shall be paid to the Agent by no later than
1:00 p.m. (Detroit, Michigan time) on the day when due (funds received after
1:00 p.m. (Detroit, Michigan time) shall be conclusively deemed to have been
paid by the Seller on the next following Business Day unless the Agent shall
agree otherwise) and without set-off, counterclaim or deduction, in lawful money
of the United States of America in immediately available funds as provided in
Section 24.4, or at such other place as the Agent shall designate from time to
time. Whenever any payment to be made under this Agreement or any of the other
Repurchase Documents shall be stated to be due on a day that is not a Business
Day, the due date for that payment shall be automatically extended to the next
day that is a Business Day, and (if applicable) Price Differential at the
applicable rate (determined in accordance with this Agreement) shall continue to
accrue during the period of such extension.
12.3.    If Payment Not Made When Due. If and to the extent any payment is not
made when due under this Agreement or any of the other Repurchase Documents, the
Seller authorizes the Agent and each Buyer (for the Pro Rata account and benefit
of all of the Buyers) then or at any time thereafter to charge any amounts so
due and unpaid against any or all of the Seller’s accounts with the Agent or any
of the Buyers; provided that such right to charge the Seller’s accounts shall
not apply to any escrow, trust or other deposit accounts designated as being
held by the Seller on behalf of third party owners of the escrowed funds other
than Affiliates of the Seller. The Agent and each Buyer agrees to use reasonable
efforts to promptly advise the Seller of any charge made pursuant to this
Section 12.3, but the failure to do so will not affect the validity or
collectability of such charge. Neither the Agent nor any Buyer shall have any
obligation to charge any Seller account, merely the right to do so.
12.4.    Payments Valid and Effective. Each payment received by the Agent in
accordance with this Agreement is valid and effective to satisfy and discharge
the Seller’s liability under the Repurchase Documents to the extent of the
payment.
12.5.    Pro Rata Distribution of Payments. The Agent shall distribute all
payments of Repurchase Price (whether voluntary or involuntary and from whatever
source) received to the Buyers Pro Rata with their respective ownership
interests in the Purchased Loans on the next Swing Line Refunding Due Date. The
distribution from the Agent to each Buyer shall be made by the Agent’s
initiating a federal funds wire transfer by 3:00 p.m. (Detroit, Michigan time)
on such Swing Line Refunding Due Date, in immediately available funds directly
to such Buyer or to such account at another financial institution as is
designated from time to time by such Buyer in writing.
13 Segregation of Documents Relating to Purchased Loans.
All documents relating to Purchased Loans in the possession of the Seller or its
designee (including its agent, or any subservicer) shall be segregated from
other documents and securities in its or its designee’s possession and shall be
identified as being owned by the Buyers and held by the Agent on behalf of the
Buyers (which shall be referenced in the relevant books and records as “Comerica
Bank, Agent”) and subject to this Agreement. Segregation may be accomplished by

53
Detroit\1205907\17\

--------------------------------------------------------------------------------




appropriate identification of ownership on the books and records of the holder
of such documents, including MERS, a documents custodian, a financial or
securities intermediary, or a clearing corporation. All of the Seller’s interest
in the Purchased Loans shall pass to the Buyers on the Purchase Date and nothing
in this Agreement shall preclude the Agent and the Buyers, in each case with the
Buyers’ consent, from engaging with others in repurchase transactions with the
Purchased Loans or otherwise selling, transferring, pledging, or hypothecating
the Purchased Loans, but no such transaction shall relieve the Buyers of their
obligations to transfer Purchased Loans to the Seller pursuant to Section 2.6 or
18, or of the Agent’s obligation to credit or pay Income to, or apply Income to
the obligations of, the Seller pursuant to Section 8.
14 Conditions Precedent.
14.1.    Initial Purchase. The obligations of the Buyers (and the Agent on the
Buyers’ behalf) to make the initial purchase under this Agreement are subject to
the Seller’s fulfillment of the following conditions precedent:
(a)    the Agent shall have received (or be satisfied that it will receive by
such deadline as the Agent shall specify) the following, all of which must be
satisfactory in form and content to the Agent:
(i)    this Agreement duly executed by the parties;
(ii)    a UCC financing statement with respect to the Collateral;
(iii)    a current UCC search report of a UCC filings search in the office of
the Secretary of State of the State of Delaware;
(iv)    the Custody Agreement duly executed by the Agent, the Seller and the
Custodian;
(v)    the MBS Custodial Agreement duly executed by the Agent, the Seller and
the Approved MBS Custodian;
(vi)    the Electronic Tracking Agreement duly executed by the Seller, MERS,
MERSCorp., Inc. and the Agent;
(vii)    a copy of the member resolution (or equivalent thereof) of the Seller
authorizing the execution, delivery and performance of the Repurchase Documents,
certified as of the date of this Agreement by a Responsible Officer of the
Seller;
(viii)    an incumbency certificate showing the names and titles and bearing the
signatures of the Responsible Officer(s) of the Seller authorized to execute the
Repurchase Documents, certified as of the date of this Agreement by a
Responsible Officer of Seller;
(ix)    a copy of the Operating Agreement of the Seller, certified as of the
date of this Agreement by the Secretary or an Assistant Secretary of the Seller;

54
Detroit\1205907\17\

--------------------------------------------------------------------------------




(x)    a copy of the Articles of Organization of the Seller with all amendments
thereto, certified by the appropriate governmental official of the jurisdiction
of its incorporation as of a date acceptable to the Agent in its sole
discretion;
(xi)    a certificate of good standing (or the equivalent thereof) for the
Seller in the jurisdiction of its incorporation, certified by the appropriate
governmental officials as of a date acceptable to the Agent in its sole
discretion;
(xii)    evidence reasonably satisfactory to the Agent (i) as to the due filing
and recording in all appropriate offices of all financing statements, (ii) if
there are any Purchased Loans that require the Buyers’ interest to be noted by
book entry, that such book entry has been duly made and (iii) if there is any
“investment property” under the UCC of the State of Michigan or other applicable
law, that such instruments as are necessary to give the Agent “control” of such
investment property have been duly executed by the Seller and the relevant
securities intermediary;
(xiii)    within ten (10) days after the Effective Date, copies of an errors and
omissions insurance policy or mortgage impairment insurance policy and blanket
bond coverage policy, or certificates in lieu of policies, providing such
insurance coverage as is customary for members of the Seller’s industry; and
(xiv)    payment to the Agent or the Custodian, as applicable, of the Facility
Fee, the Agent’s Fee, the Custodian’s Fee and all other fees and expenses
(including the disbursements and reasonable fees of the Agent’s attorneys) of
the Agent and the Buyers payable by the Seller pursuant to Section 9 accrued and
billed for to the date of the Seller’s execution and delivery of this Agreement.
(b)    Except with respect to (i) any mortgage warehouse loans from or
repurchase transactions with Parent permitted pursuant to Section 17.2(c) and
(ii) obligations to remit loan proceeds to Parent or its Affiliates arising out
of a sale of homes by Parent or such Affiliate financed by the Seller, all
members and managers of the Seller and all Affiliates of the Seller, to whom or
which the Seller is indebted as of the date of this Agreement in excess of One
Million Dollars ($1,000,000), either for borrowed money or for any other
obligation, excluding salary, bonus or other compensation obligations, shall
have caused such Debt to be Qualified Subordinated Debt, by executing and
causing to be delivered to the Agent a Subordination Agreement and taking all
other steps, if any, required to cause such Debt to be Qualified Subordinated
Debt, and a Responsible Officer of the Seller shall have certified each such
Subordination Agreement executed to satisfy the requirements of this Section
14.1(b) to be true, complete and in full force and effect as of the date of the
initial purchase.

55
Detroit\1205907\17\

--------------------------------------------------------------------------------




14.2.    Each Purchase. The obligations of the Buyers (and the Agent on the
Buyers’ behalf) to make any purchase (including the initial purchase) under this
Agreement are also subject to the satisfaction, as of each Purchase Date, of the
following additional conditions precedent:
(a)    The Seller shall have delivered to the Agent and the Custodian the
related Mortgage Loan Transmission Files for the new Mortgage Loans to be
purchased.
(b)    Unless the requested Transaction is for the purchase of only Wet Loans,
the Custodian shall have issued its Exception Report relating to the Purchased
Loans then owned by the Buyers.
(c)    The representations and warranties of the Seller contained in this
Agreement and the other Repurchase Documents shall be true and correct in all
material respects as if made on and as of each Purchase Date unless specifically
stated to relate to an earlier date.
(d)    The Seller shall have performed all agreements to be performed by it
under this Agreement, the Custody Agreement and all other Repurchase Documents,
as well as under all Investor Commitments that the Seller has represented to the
Agent and the Buyers cover any of the Purchased Loans, and after the requested
Transaction shall have been executed, no Default or Event of Default has
occurred and is continuing that has not been waived by the Buyers or the
Required Buyers, as applicable, nor will any default exist under any such
Investor Commitments.
(e)    The Seller shall not have incurred any liabilities (whether or not in the
ordinary course of business) that adversely and materially affect any of the
Central Elements in respect of the Seller or any of its Subsidiaries since the
dates of the Seller’s Financial Statements most recently theretofore delivered
to the Buyers.
(f)    The Seller shall have paid the Agent’s Fee then due and payable in
accordance with Section 9.2.
(g)    Prior to the execution of the requested Transaction, no Default or Event
of Default shall have occurred and be continuing, or will occur after giving
effect to such Transaction, that has not been waived by the Buyers or the
Required Buyers, as applicable.
(h)    The requested Transaction will not result in the violation of any
applicable Legal Requirement.
(i)    The Agent and each Buyer shall have received such other documents, if
any, as shall be specified by the Agent or any Buyer.
(j)    No Margin Deficit exists or will exist after giving effect to such
Transaction.
(k)    The Termination Date shall not have occurred.

56
Detroit\1205907\17\

--------------------------------------------------------------------------------




(l)    After giving effect to such Transaction, none of the sublimits set forth
in Section 4.2 shall be exceeded.
15 Representations, Warranties and Covenants.
15.1.    Buyers, Agent and Seller Representations. The Buyers, the Agent and the
Seller each represents and warrants, and shall on and as of the Purchase Date of
any Transaction be deemed to represent and warrant, to the others that:
(m)    it is duly authorized to execute and deliver this Agreement, to enter
into the Transactions and to perform its obligations hereunder and has taken all
necessary action to authorize such execution, delivery and performance;
(n)    it will engage in such Transactions as principal (or, in the case of the
Agent, and in respect of any other party if agreed in writing in advance of any
Transaction by the other parties hereto, as agent for a disclosed principal);
(o)    the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal);
(p)    it has obtained all authorizations of any governmental body required in
connection with this Agreement and the Transactions and such authorizations are
in full force and effect; and
(q)    the execution, delivery and performance of this Agreement and the
Transactions hereunder will not violate any law, ordinance, charter, by-law or
rule applicable to it or any agreement by which it is bound or by which any of
its assets are affected.
15.2.    Additional Seller Representations. With regard to:
(i)    Purchased Loans, on and as of the Purchase Date of any Transaction;
(ii)    Eligible Loans substituted pursuant to Section 11, on and as of the date
of their substitution; and
(iii)    Additional Purchased Loans submitted pursuant to Section 6.1, on and as
of the date of their transfer to the Custodian,
the Seller hereby represents and warrants to the Buyers and the Agent as
follows:
(a)    Documents Genuine. The documents delivered or disclosed by the Seller to
the Agent or the Buyers pursuant to this Agreement or the Custody Agreement are
either original documents or genuine and true copies thereof.
(b)    No Securities to be Acquired with Purchased Loan Sale Proceeds. None of
the Purchase Price for any Eligible Loan will be used either directly or
indirectly to acquire

57
Detroit\1205907\17\

--------------------------------------------------------------------------------




any security, as that term is defined in Regulation T, and the Seller has not
taken any action that might cause any Transaction to violate Regulation of T,
Regulation U or Regulation X.
(c)    Organization; Good Standing; Subsidiaries. The Seller is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, and each of the Seller’s Subsidiaries is a
corporation or limited liability company duly formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization. The Seller has furnished to the Agent a true and complete copy of
its Organizational Documents as in effect as of the date of this Agreement,
including all amendments thereto, and agrees to furnish to the Agent a true and
complete copy of any amendment adopted after the Effective Date promptly after
it is adopted. The Seller and its Subsidiaries each has the requisite limited
liability company or corporate power and authority to own its properties and to
carry on its business as currently conducted and each is duly qualified to do
business as a foreign corporation or a limited liability company and in good
standing in each jurisdiction in which the ownership of its property or the
transaction of its business makes such qualification necessary, except in
jurisdictions, if any, where a failure to be qualified, licensed or in good
standing could not reasonably be expected to have a material adverse effect on
any of the Central Elements in respect of the Seller. The Seller does not have
any Subsidiaries as of the Effective Date except as set forth on Exhibit C or as
have been disclosed by the Seller to the Agent in writing after the Effective
Date. Exhibit C states the name of each such Subsidiary as of the Effective
Date, place of organization, each state in which it is qualified as a foreign
entity and the percentage ownership of the capital stock or other indicia of
equity of each such Subsidiary by the Seller.
(d)    Authorization and Enforceability. The Seller has the requisite limited
liability company power and authority to execute, deliver and perform this
Agreement, the Custody Agreement and all other Repurchase Documents to which it
is a party or in which it joins or has joined. The execution, delivery and
performance by the Seller of this Agreement, the Custody Agreement and all other
Repurchase Documents to which it is a party have each been duly and validly
authorized by all necessary limited liability company action on the part of the
Seller (none of which has been modified or rescinded, and all of which are in
full force and effect) and do not and will not (i) conflict with or violate any
Legal Requirement, (ii) conflict with or violate the Organizational Documents of
the Seller, (iii) conflict with or result in a breach of or constitute a default
under any agreement, instrument or indenture binding on the Seller or
(iv) require any consent under any such agreement, instrument or indenture,
where the conflict, violation, breach, default or nonconsent could reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller, or result in the creation of any Lien upon any property
or assets of the Seller, or result in or permit the acceleration of any debt of
the Seller pursuant to any agreement, instrument or indenture to which the
Seller is a party or by which the Seller or its property may be bound or
affected. This Agreement, the Custody Agreement and all other Repurchase
Documents constitute the legal, valid, and binding obligations of the Seller
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or other such laws affecting the enforcement of
creditors’ rights generally, and subject to the general principles of equity.

58
Detroit\1205907\17\

--------------------------------------------------------------------------------




(e)    Approvals. Neither the execution and delivery of this Agreement, the
Custody Agreement and all other Repurchase Documents nor the performance of the
Seller’s obligations under such Repurchase Documents requires any license,
consent, approval or other action of any state or federal agency or governmental
or regulatory authority other than (i) those that have been obtained or will be
obtained by the time required and that remain in full force and effect,
(ii) those for which the Seller’s failure to obtain them could not reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller and (iii) the filing of any financing statements.
(f)    Financial Condition. The Consolidated balance sheet of the Seller (and,
to the extent applicable, the Seller’s Consolidated Subsidiaries) and the
related statements of income, changes in stockholders’ equity, cash flows and
Mortgage Loan production (“Financial Statements”) for the fiscal year ended on
the Statement Date (the “Statement Date Financial Statements”), heretofore
furnished to the Agent and the Buyers, fairly present the financial condition of
the Seller (and the Seller’s Consolidated Subsidiaries) as of the Statement Date
and the results of their operations for the fiscal period ended on the Statement
Date. On the Statement Date, the Seller did not have either any known material
liabilities, direct or indirect, fixed or contingent, matured or unmatured,
other than the contingent liabilities (if any) set forth on Schedule 15.2(f) and
contingent liability on endorsements of negotiable instruments for deposit or
collection in the ordinary course of business, or any known material liabilities
for sales, long-term leases or unusual forward or long-term commitments, which
are not disclosed by the Statement Date Financial Statements or reserved against
in them or that have not been otherwise disclosed to the Buyers in writing. Each
of the Seller and each of its Subsidiaries is Solvent, and since the Statement
Date, (i) there has been no material adverse change in any of the Central
Elements in respect of the Seller, nor is the Seller aware of any state of facts
which (with or without notice, the lapse of time or both) would or could
reasonably be expected to result in any such material adverse change, and
(ii) there have been no unrealized or anticipated losses from any loans,
advances or other commitments of the Seller that have resulted in a material
adverse change in the Central Elements in respect of the Seller, except for the
material adverse changes and losses (if any) that are summarized in
Schedule 15.2(f).
(g)    Litigation. Except as disclosed on Schedule 15.2(g) or except as
disclosed in the Statement Date Financial Statements or the most recent
Financial Statements furnished to the Agent and the Buyers (whichever is more
current), there are no actions, claims, suits or proceedings pending, or to the
knowledge of the Seller, threatened in writing against the Seller or any of its
Subsidiaries in any court, before any other Governmental Authority or before any
arbitrator or in any other dispute resolution forum that could reasonably be
expected to result in a material adverse effect on any of the Central Elements
in respect of the Seller.
(h)    Licensing. The Seller and any subservicer of its Mortgage Loans are duly
registered as mortgage lenders, bankers or servicers in each state in which
Mortgage Loans have been or are from time to time originated, to the extent such
registration is required by any applicable Legal Requirement, except where the
failure to register could not reasonably

59
Detroit\1205907\17\

--------------------------------------------------------------------------------




be expected to result in a material adverse effect on any of the Central
Elements in respect of the Seller or such subservicer.
(i)    Compliance with Applicable Laws. Neither the Seller nor any of its
Subsidiaries is in violation of any Legal Requirement, or any judgment, award,
rule, regulation, order, decree, writ or injunction of any court, other
Governmental Authority or public regulatory body that could reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller.
(j)    Regulation U. The Seller is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Transactions directly or indirectly made available to or received by the Seller
or for its account will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any debt that was originally incurred to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or that would constitute this transaction a “purpose
credit” within the meaning of Regulation U, as now or hereafter in effect.
(k)    Investment Company Act. The Seller is not required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
(l)    Payment of Taxes. All material tax returns required to be filed by the
Seller and each Subsidiary in any jurisdiction have been filed or extended and
all taxes, assessments, fees and other governmental charges upon the Seller and
each Subsidiary or upon any of its properties, income or franchises shown to be
due thereon have been paid prior to the time that such taxes could give rise to
a Lien thereon, unless protested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been established on
the books of the Seller or such Subsidiary. Neither the Seller nor any
Subsidiary has any knowledge of any proposed tax assessment against the Seller
or any Subsidiary.
(m)    Agreements. Neither the Seller nor any of its Subsidiaries is a party to
any agreement, instrument or indenture or subject to any restriction, in each
case materially and adversely affecting any of the Central Elements in respect
of the Seller except as disclosed in (i) the Statement Date Financial
Statements, or (ii) Schedule 15.2(f). Neither the Seller nor any Subsidiary is
in default in the performance, observance or fulfillment of any of its
obligations, covenants or conditions contained in any agreement, instrument or
indenture that could reasonably be expected to have a material adverse effect on
any of the Central Elements in respect of the Seller. No holder of the Seller’s
or any such Subsidiary’s debt or other obligations has given written notice of
any default that could reasonably be expected to have a material adverse effect
on any of the Central Elements in respect of the Seller. No liquidation or
dissolution of the Seller is pending or, to the Seller’s knowledge, threatened
and no liquidation or dissolution of any Subsidiary is pending or threatened
that could

60
Detroit\1205907\17\

--------------------------------------------------------------------------------




reasonably be expected to have a material adverse effect on any of the Central
Elements in respect of the Seller. No receivership, insolvency, bankruptcy,
reorganization or other similar proceedings relative to the Seller or any of its
properties is pending, or to the Seller’s knowledge, threatened. No
receivership, insolvency, bankruptcy, reorganization or other similar
proceedings relative to any Subsidiary of the Seller or any of its properties is
pending, or to the Seller’s knowledge, threatened that could reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller.
(n)    Title to Properties. The Seller and each of its Subsidiaries has good,
valid, insurable (in the case of real property) and marketable title to all of
its material Properties and assets (whether real or personal, tangible or
intangible) that are reflected on or referred to in the Statement Date Financial
Statements or in the more current Financial Statements (if any) most recently
furnished to the Buyer after the Effective Date, except for such properties and
assets as have been disposed of since the date of such current Financial
Statements either in the ordinary course of business or because they were no
longer used or useful in the conduct of its business, and all such Properties
and assets are free and clear of all Liens except for (i) the lien of current
(nondelinquent) real and personal property taxes and assessments,
(ii) covenants, conditions and restrictions, rights of way, easements and other
matters to which like properties are commonly subject that do not materially
interfere with the use of the property as it is currently being used and
(iii) such other Liens, if any, that are permitted pursuant to Section 17.8.
(o)    The Seller’s Address. The Seller’s chief executive office and principal
place of business are at 7390 South Iola, Englewood, CO 80112, or at such other
address as shall have been set forth in a written notice to the Agent given
subsequent to the Effective Date and at least ten (10) Business Days before such
notice’s effective date.
(p)    ERISA. The Seller does not maintain any ERISA Plans and shall not adopt
or agree to maintain or contribute to an ERISA Plan. The Seller shall promptly
notify the Agent and each Buyer in writing in the event an ERISA Affiliate
adopts an ERISA Plan. The Seller is not an employer under any Multiemployer Plan
or any other Plan subject to Title IV of ERISA.
(q)    Commissions. Neither the Seller nor any of its Affiliates have dealt with
any broker, investment banker, agent or other person, except for the Agent and
the Buyers, who may be entitled to any commissions or compensation in connection
with the sale of Purchased Loans pursuant to this Agreement.
(r)    Full Disclosure. All information previously furnished by the Seller and
its Subsidiaries to the Agent in connection with the Repurchase Documents was
and all information furnished in the future by the Seller and its Subsidiaries
to the Agent or the Buyers will be true and accurate in all material respects or
based on reasonable estimates on the date the information is stated or
certified. To the best knowledge of the Seller, neither the financial statements
referred to in Section 15.2(f), nor any Request/Confirmation, officer’s
certificate or any other report or statement delivered by the Seller and its

61
Detroit\1205907\17\

--------------------------------------------------------------------------------




Subsidiaries to the Agent in connection with this Agreement, contains any untrue
statement of material fact.
(s)    Corporate Documents and Corporate Existence. As to the Seller and each
Subsidiary of Seller, (i) it is an organization as described on Schedule 15.2(s)
hereto and has provided the Agent and the Buyers with complete and correct
copies of its articles of organization, operating agreements, and all other
applicable charter and other organizational documents, and, if applicable, a
good standing certificate and (ii) as of the Effective Date, its correct legal
name, business address, type of organization and jurisdiction of organization,
tax identification number and other relevant identification numbers are set
forth on Schedule 15.2(s) hereto. The Agent and the Buyers acknowledge that the
Seller intends to dissolve and liquidate its wholly-owned subsidiary, Joliet
Mortgage Reinsurance Corporation, and hereby consent to such actions.
15.3.    Special Representations Relating to the Purchased Loans. The
representations and warranties concerning each Purchased Loan, as set forth on
Schedule 15.3 hereto, are incorporated herein.
15.4.    Representations and Warranties Relating to Specific Transactions. At
the time each Request/Confirmation is provided to the Agent, the Buyers and/or
the Custodian, the following are true with respect to each of the Mortgage Loans
listed on the Mortgage Loan Transmission Files attached to such
Request/Confirmation or submitted in connection with such Request/Confirmation:
(a)    the Basic Papers have been or will be executed and delivered by all
appropriate Persons;
(b)    the Seller is electronically communicating to the Custodian a complete
Mortgage Loan Transmission File, and the information stated for such Mortgage
Loan in such standard Mortgage Loan Transmission File is correct and complete in
accordance with the Record Layout;
(c)    such Mortgage Loan has been, or will be concurrent with funding of the
Purchase Price for such Mortgage Loan, originated, closed, funded and (if
applicable) negotiated and assigned to the Seller;
(d)    for each such Mortgage Loan being offered as a Dry Loan, the Basic Papers
are being concurrently delivered to the Custodian;
(e)    for each Mortgage Loan being offered as a Wet Loan, the complete File for
such Mortgage Loan, including all Basic Papers and all Supplemental Papers, is
or will be in the possession of either that Mortgage Loan’s closer, or the
Seller, its Basic Papers are in the process of being delivered to the Custodian
and such Basic Papers will be delivered to the Custodian on or before seven (7)
Business Days after the Purchase Date specified above and without limitation of
the foregoing, the Seller will promptly deliver (or cause to be delivered) to
the Custodian either the original recordation receipts or the original recorded

62
Detroit\1205907\17\

--------------------------------------------------------------------------------




Mortgage or Mortgage Assignment included in the Purchased Loans showing the
recordation data thereon;
(f)    no Default or Event of Default has occurred and is continuing and there
has been no material adverse change in any of the Central Elements in respect of
the Seller since the date of the Seller’s most recent annual audited Financial
Statements that have been delivered to the Agent and the Buyers;
(g)    all items that the Seller is required to furnish to the Buyers, the Agent
or the Custodian in connection with the requested Transaction and otherwise have
been delivered, or will be delivered before the Purchase Date specified in the
applicable Request/Confirmation, in all respects as required by this Agreement
and the other Repurchase Documents. All documentation described or referred to
in the Mortgage Loan Transmission File submitted to the Agent in connection with
the applicable Request/Confirmation conforms in all respects with all applicable
requirements of this Agreement and the other Repurchase Documents; and
(h)    none of the Purchased Loans (including, but not limited to, the Purchased
Loans identified in the applicable Request/Confirmation) has been sold to any
Person other than the Buyers (except, in the case of Purchased Loans purchased
in the Initial Transaction under Section 3.6 hereof, for sale to the Parent
under the Parent Repurchase Agreement prior to the Effective Date, provided that
such Purchased Loans have been repurchased by Seller on the Effective Date and
the Parent Custodian has released all Liens and other right, title and interest
in and to said Purchased Loans in connection with such repurchase), is pledged
to any Person other than the Agent, for the benefit of itself and the Buyers, or
supports any borrowing or repurchase agreement funding other than purchases
under this Agreement.
15.5.    Survival. All representations and warranties by the Seller shall
survive delivery of the Repurchase Documents and the sales of the Purchased
Loans, and any investigation at any time made by or on behalf of the Buyers or
the Agent shall not diminish any Buyer’s or the Agent’s right to rely on them.
16 Affirmative Covenants.
The Seller agrees that, until all of Seller’s Obligations (other than contingent
reimbursement and indemnification obligations as to which no claim has been
asserted) have been paid or performed in full, all Purchased Loans have been
repurchased and the Agent and the Buyers have no further Commitments or other
obligations under this Agreement or the other Repurchase Documents:
16.1.    Office of Foreign Assets Control and USA Patriot Act.
(a)    The Seller will not knowingly directly or indirectly use any of the
proceeds from the sale of the Purchased Loans, or lend, contribute or otherwise
make available any such proceeds to any subsidiary, joint venture partner or
other person or entity, for the purpose of financing the activities of any
person or entity that is subject to sanctions under any program administered by
the Office of Foreign Assets Control of the United States

63
Detroit\1205907\17\

--------------------------------------------------------------------------------




Department of the Treasury, including those implemented by regulations codified
in Subtitle B, Chapter V, of Title 31, Code of Federal Regulations.
(b)    The Seller will not (i) be or become subject at any time to any law,
regulation or list of any government agency (including the U.S. Office of
Foreign Asset Control list) that prohibits or limits the Buyers or the Agent
from entering into any Transaction with the Seller or from otherwise conducting
business with the Seller, or (ii) fail to provide documentary and other evidence
of the Seller’s identity as may be requested by the Agent or any Buyer at any
time to enable the Agent and the Buyers to verify the Seller’s identity or to
comply with any applicable law or regulation, including Section 326 of the USA
Patriot Act of 2001, 31 U.S.C. Section 5318.
16.2.    Financial Statements. The Seller will deliver to the Agent, and Agent
shall promptly after receipt thereof make available to Buyers by electronic
communication (including email and Internet or intranet websites) pursuant to
procedures determined by Agent:
(a)    As soon as available and in any event within thirty (30) days after the
end of each month (including each quarter end and year end month), Financial
Statements for the Seller and its Subsidiaries for the month just ended, all in
reasonable detail, and certified by a Responsible Officer of the Seller that
such Financial Statements were prepared in accordance with GAAP and present
fairly in all material respects the Seller’s and its Consolidated Subsidiaries’
financial condition as of the date thereof and the results of their operations
for the period covered, subject, however, to normal year-end audit adjustments
and the omission of notes and schedules to the Financial Statements.
(b)    As soon as available and in any event within one hundred (120) days after
the close of each of the Seller’s fiscal years, audited Consolidated Financial
Statements for the Seller and its Consolidated Subsidiaries, for such year, and
the related balance sheet as at the end of such year (setting forth in
comparative form the corresponding figures as of the end of and for the
preceding fiscal year), all in reasonable detail, prepared in accordance with
GAAP and with all notes, and accompanied by:
(i)    a report and unqualified opinion of a firm of independent certified
public accountants of recognized standing selected by the Seller and reasonably
acceptable to the Agent (as of the Effective Date, Ernst & Young is acceptable
to the Agent), stating that such accountants have audited such Financial
Statements in accordance with generally accepted auditing standards and that, in
their opinion, such Financial Statements present fairly, in all material
respects, the Consolidated financial condition of the Seller and its
Consolidated Subsidiaries, as of the date thereof and the Consolidated results
of its operations and cash flows for the periods covered thereby in conformity
with GAAP; and
(ii)    a certificate signed by a Responsible Officer of the Seller stating that
said Financial Statements fairly present the Consolidated financial condition
and results of operations (for the Seller and its Consolidated Subsidiaries) as
at the end of, and for, such year.

64
Detroit\1205907\17\

--------------------------------------------------------------------------------




The Seller also agrees to provide to the Agent and the Buyers such other
information related to such annual reports or concerning the Seller’s finances
or operations as the Agent or any Buyer may from time to time reasonably
request.
(c)    Responsible Officer’s Certificate. Together with each of the monthly and
annual Financial Statements required by Sections 16.2(a) , and (b) above, a
certificate of a Responsible Officer of Seller in the form of Exhibit B, among
other things, (i) setting forth in reasonable detail all calculations necessary
to show whether the Seller is in compliance with the requirements of Sections
16.18 of this Agreement or, if the Seller is not in compliance, showing the
extent of noncompliance and specifying the period of noncompliance and what
actions the Seller proposes to take with respect thereto and (ii) stating that
the terms of this Agreement have been reviewed by such Responsible Officer or
under his or her supervision, and that he or she has made or caused to be made
under his or her supervision, a review in reasonable detail of the transactions
and the condition of the Seller during the accounting period covered by such
Financial Statements and that such review does not disclose the existence during
or at the end of such accounting period and that such Responsible Officer does
not have knowledge of the existence as of the date of the Officer’s Certificate
of any Event of Default or Default or, if any Event of Default or Default
existed or exists, specifying the nature and period of its existence and what
action the Seller has taken, is taking and proposes to take with respect to it.
16.3.    Financial Statements Will Be Accurate. The Seller agrees that all
Financial Statements and reports of auditors furnished to the Agent and the
Buyers will be prepared in accordance with GAAP, applied on a basis consistent
with that applied in preparing the Statement Date Financial Statements as at the
date thereof and for the period then ended, subject, however for Financial
Statements other than year-end statements to year-end audit adjustments and the
omission of footnotes and schedules.
16.4.    Other Reports. The Seller will promptly furnish to the Agent from time
to time information regarding the business and affairs of the Seller (and, upon
the written request of any Buyer, such information reasonably requested by such
Buyer), including the following and such other information as the Agent may from
time to time reasonably request (each report required must be signed by a
Responsible Officer of the Seller, and the Agent and the Buyers will have no
responsibility to verify or track any of the items referenced or conclusions
stated in such reports or to verify the authority of its signer):
(a)    [Reserved].
(b)    Such reports by the Seller in respect of the Purchased Loans, in such
detail and at such times as the Agent or any Buyer in its reasonable discretion
may request at any time or from time to time.
(c)    Within thirty (30) days after request by the Agent, but no sooner than
ninety (90) days after the beginning of each fiscal year of the Seller,
projected financial information for such fiscal year consisting of income
statements and loan production estimates for each month in such fiscal year and
a projected balance sheet of the Seller as at the end of each

65
Detroit\1205907\17\

--------------------------------------------------------------------------------




month, together with supporting assumptions, all in reasonable detail and
reasonably satisfactory in scope to the Agent.
(d)    [Reserved].
(e)    As soon as available and in any event within fifteen (15) days after the
end of each month, a monthly report detailing compliance with the transaction
limits and transaction sublimits set forth in Section 4.1 and Section 4.2, in
form and detail reasonably satisfactory to Agent.
(f)    Within 15 days after request by the Agent, a copy of each agency audit,
including audits of HUD, any Agency and any other Approved Investors, and copies
of Seller’s responses within 15 days of filing or submission.
(g)    As soon as available and in any event within fifteen (15) days after and
as of the end of each month of Seller, commencing with the month ending
September 30, 2012, a repurchase and indemnification report in the form attached
as Exhibit F;
(h)    As soon as available, and in any event within fifteen (15) days after and
as of the end of each month, a secondary marketing report (including a monthly
pipeline position report) in form and detail reasonably satisfactory to Agent;
(i)    as soon as available, and in any event within fifteen (15) days after and
as of the end of each month, a loan production report in form and detail
reasonably satisfactory to Agent.
16.5.    Maintain Existence and Statuses; Conduct of Business. The Seller agrees
to preserve and maintain its existence in good standing and all of its rights,
privileges, licenses and franchises necessary or desirable in the normal conduct
of its business except where the failure to maintain such rights, privileges,
licenses or franchises could not reasonably be expected to have a material
adverse effect on any of the Central Elements in respect of the Seller, and the
Seller will continue in the residential mortgage lending business as its
principal and core business.
16.6.    Compliance with Applicable Laws. The Seller and its Subsidiaries will
comply with all applicable Legal Requirements, the breach of which could
reasonably be expected to materially adversely affect any of the Central
Elements with respect to the Seller and its Subsidiaries, taken as a whole,
except where contested in good faith.
16.7.    Inspection of Properties and Books; Protection of Seller’s Proprietary
Information; Buyers’ Due Diligence of Seller.
(a)    The Seller agrees to permit the Agent and the Buyers, subject to the
provisions of Section 24.6, to perform continuing loan level due diligence
reviews with respect to the Purchased Loans, for purposes of verifying
compliance with the representations, warranties and specifications made in this
Agreement or otherwise, and the Seller agrees that upon three (3) Business Days
prior notice to the Seller, the Agent or their authorized representatives will
be permitted timely and reasonable access to examine, inspect, and make copies
and

66
Detroit\1205907\17\

--------------------------------------------------------------------------------




extracts of the related mortgage loan files and any and all documents, records,
agreements, instruments or information relating to such Purchased Loans in the
possession or under the control of the Seller, any Servicer or the Custodian.
The Seller also shall make available to the Agent a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
mortgage loan files and the Purchased Loans. Without limiting the generality of
the foregoing, the Seller acknowledges that the Buyers may purchase Eligible
Loans from the Seller based solely upon the information provided by the Seller
to the Agent in the Mortgage Loan Transmission File and the representations,
warranties and covenants contained in this Agreement, and that the Agent and the
Buyers, at their option, have the right at any time upon three (3) Business Days
prior notice to the Seller to conduct a partial or complete due diligence review
on some or all of the Purchased Loans prior to or following their purchase in a
Transaction, including ordering new credit reports and new appraisals on any
property securing any Purchased Loan and otherwise re-generating the information
used to originate such Purchased Loan. Notwithstanding any provision to the
contrary herein regarding three (3) Business Days prior notice to the Seller, if
an Event of Default shall have occurred and be continuing, then the Agent, upon
notice to the Seller, shall have the right to immediate access and review of the
Seller and the loan information contemplated in this Section 16.7(a), provided
that to the extent that the Seller does not have possession of such loan
information, the Seller shall cause the applicable Servicer or subservicer to
provide the Agent and the Buyers with access and review of such loan information
within a reasonable period of time, but not to exceed any prior notification
time provided under the related Servicing Agreement with such Servicer or
subservicer. The Agent may conduct the due diligence review of such Purchased
Loans itself or engage a third party underwriter selected by the Agent to
perform such review. The Seller agrees to, and to cause any relevant Servicer
and its subservicer to, reasonably cooperate with the Agent and any third party
underwriter in connection with such due diligence review, including providing
the Agent and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Purchased Loans
in the possession, or under the control, of the Seller, such Servicer and such
subservicer. The Seller agrees to pay all reasonable out-of-pocket costs and
expenses of the Agent in connection with up to two (2) inspections, visits and
reviews under this Section 16.7(a) per calendar year, unless a Default or Event
of Default has occurred and is continuing, in which case all such costs and
expenses of the Agent and any Buyer incurred in the exercise of their rights
pursuant to this Section 16.7(a) shall be paid by the Seller. Such visits shall
be coordinated by the Agent.
(b)    The Seller agrees to permit authorized representatives of the Agent and
each Buyer to discuss onsite the business, operations, assets and financial
condition of the Seller and its Subsidiaries with their respective officers,
employees and independent accountants and to examine their books of account and
make copies or extracts of them, all at such reasonable times, and upon three
(3) Business Days prior notice (or, if an Event of Default shall have occurred
and be continuing, immediately following notice to the Seller) as the Agent or
any Buyer may request, for any or all of the purposes of ordinary diligence,
performing the Buyers’ duties (and any of the Seller’s duties that the Seller
has not performed) and enforcing the Buyers’ and the Agent’s rights under this
Agreement. The Agent or the Buyer acting will notify the Seller before
contacting the Seller’s accountants and the Seller

67
Detroit\1205907\17\

--------------------------------------------------------------------------------




may have its representatives in attendance at any meetings between the officers
or other representatives of the Agent or any Buyer and such accountants held in
accordance with this authorization. The Agent and each Buyer agrees that it will
prevent disclosure by itself or its authorized representatives to third parties
of any proprietary information it has received pursuant to this Agreement and
will maintain the confidential nature of such material; provided that this
restriction shall not apply to information  that (i) at the time in question has
already entered the public domain, (ii) is required to be disclosed by any Legal
Requirement (including pursuant to any examination, inspection or investigation
by any Governmental Authority having regulatory jurisdiction over any Buyer or
the Agent), (iii) that is furnished by the Agent or any Buyer to purchasers or
prospective purchasers of participations or interests in the Purchased Loans so
long as such purchasers and prospective purchasers have agreed to be subject to
restrictions substantially identical to those contained in this sentence,
(iv) the disclosure of which the Agent and the Buyers deem necessary to market
or sell Purchased Mortgage Loans or to enforce or exercise their rights under
any Repurchase Document as long as any recipients have agreed to be subject to
restrictions substantially similar to those in this sentence, or (v) is
disclosed by any Buyer to its attorneys, employees, agents and auditors during
the performance of their respective duties, subject to the restrictions set
forth in this sentence.
16.8.    Notice of Suits, Etc.. The Seller will, as soon as reasonably practical
and in any case no later than three (3) Business Days next following the day
when the Seller first learns of it, give written notice to the Agent and the
Buyers of:
(a)    any material action, suit or proceeding instituted by or against the
Seller or any of its Subsidiaries in any federal or state court or before any
commission, regulatory body or Governmental Authority, or if any such
proceedings are threatened against the Seller or any of its Subsidiaries, in a
writing containing the applicable details;
(b)    the filing, recording or assessment of any material federal, state or
local tax lien against the Seller or any of its Subsidiaries or any assets of
any of them;
(c)    the occurrence of any Event of Default;
(d)    the occurrence of any Default;
(e)    the termination of, or the occurrence of any event that, with or without
notice or lapse of time or both, would constitute a default under the Custody
Agreement or MBS Custodial Agreement;
(f)    any material adverse finding under any agency audit, including audits of
HUD, any Agency and any other Approved Investors, conducted with respect to the
Seller and/or any of its assets;
(g)    the occurrence of:
(i)    any event that, with or without notice or lapse of time or both, would
constitute a default under, or permit the acceleration or termination of, any
other

68
Detroit\1205907\17\

--------------------------------------------------------------------------------




agreement, instrument or indenture to which the Seller or any of its
Subsidiaries is a party or to which any of them or any of their properties or
assets may be subject if either (A) the effect of any such default is or if
uncured and unwaived after notice, the lapse of time or both, would be to cause,
or to permit any other party to such agreement, instrument or indenture (or a
trustee on behalf of such a party) to cause, Debt for borrowed money (including,
but not limited to, Debt under a repurchase agreement, reverse repurchase
agreement, mortgage warehouse line of credit, sale/buy-back agreement or like
arrangement) of the Seller or any of its Subsidiaries in excess of $1,000,000 in
the aggregate, and/or other Debt of the Seller or any of its Subsidiaries in
excess of $2,000,000 in the aggregate to become or be declared due before its
stated maturity or (B) such default, if uncured and unwaived after any relevant
notice, the lapse of time or both, could reasonably be expected to result in a
material adverse effect on any of the Central Elements in respect of the Seller;
(ii)    any other action, event or condition of any nature (excluding general
economic conditions) that, if unremedied after any relevant notice, lapse of
time or both, could reasonably be expected to result in either (A) the Seller’s
being in breach of or out of compliance with any provision of Section 16.18
(Financial Covenants) or (B) a material adverse effect on any of the Central
Elements in respect of the Seller; or
(iii)    any Prohibited Transaction with respect to any Plan, specifying the
nature of the Prohibited Transaction and what action the Seller proposes to take
with respect to it.
16.9.    Payment of Taxes, Etc. The Seller will, and will cause each of its
Subsidiaries to, pay and discharge or cause to be paid and discharged promptly
all taxes, assessments and governmental charges or levies imposed upon it or its
Subsidiaries or upon their respective income, receipts or properties before they
become past due, as well as all lawful claims for labor, materials and supplies
or other things that, if unpaid, could reasonably be expected to become (or
result in the placement of) a Lien or charge upon any part of such properties;
provided that it and its affected Subsidiaries shall not be required to pay
taxes, assessments or governmental charges or levies or claims for labor,
materials or supplies that are being contested in good faith and by proper
proceedings being reasonably and diligently pursued, execution or enforcement of
which has been effectively stayed (by the posting of a bond or other security
sufficient to achieve that result, or by any other fully effective means), and
for which reserves determined to be adequate (in accordance with GAAP in all
material respects) have been set aside on its books.
16.10.    Insurance; Fidelity Bond. The Seller will, and will cause each of its
Subsidiaries to:
(a)     maintain liability insurance protecting the Seller and its Subsidiaries
against fire and other hazard insurance on its respective properties from which
it conducts its business, with responsible insurance companies, in such amounts
and against such risks as is customarily carried by similar businesses operating
in the same vicinity. Copies of such

69
Detroit\1205907\17\

--------------------------------------------------------------------------------




policies shall be furnished to the Agent without charge upon the Agent’s request
made from time to time; and
(b)    obtain and maintain at its own expense and keep in full force and effect
a blanket fidelity bond and an errors and omissions insurance policy
covering the Seller's officers and employees and other persons acting on behalf
of the Seller. The amount of coverage shall be at least equal to the coverage
that would be required by Fannie Mae or Freddie Mac, whichever is greater, with
respect to the Seller if the Seller were servicing and administering
the Mortgage Loans for Fannie Mae or Freddie Mac. In the event that any such
bond or policy ceases to be in effect, the Seller shall obtain a comparable
replacement bond or policy, as the case may be, meeting the requirements of this
Section 16.10(b). Coverage of the Seller under any policy or bond obtained by an
Affiliate of the Seller and providing the coverage required by this
Section 16.10(b) shall satisfy the requirements of this Section 16.10(b). Such
bond and insurance policies shall name Agent as an additional insured and loss
payee. Upon the request of the Agent, the Seller shall cause to be delivered to
the Buyer evidence of such fidelity bond and insurance policies.
16.11.    [Reserved.]
16.12.    Subordination of Certain Indebtedness. The Seller will cause any and
all debt and obligations of the Seller to any Affiliate or any member, manager,
stockholder, director or officer of the Seller or any Affiliate in excess of One
Million Dollars ($1,000,000) (excluding (x) debt for directors’ or officers’
salary, bonuses, directors’ fees or other compensation for service, (y) any
mortgage warehouse loans from or repurchase transactions with Parent permitted
pursuant to Section 17.2(c) and (z) obligations to remit loan proceeds to Parent
or its Affiliates arising out of a sale of homes by Parent or such Affiliate
financed by the Seller) to be Qualified Subordinated Debt by the execution and
delivery by such Affiliate or member, manager, stockholder, director or officer,
as applicable, to the Agent of a Subordination Agreement and the taking of all
other steps (if any) required to cause such Debt to be Qualified Subordinated
Debt and deliver to the Agent an executed copy of that Subordination Agreement,
certified by the corporate secretary or assistant secretary of the Seller to be
true and complete and in full force and effect, as to all such present and
future debts and obligations of the Seller.
16.13.    Certain Debt to Remain Unsecured. Except for obligations of Seller to
Parent under the Parent Repurchase Agreement with respect to Mortgage Loans
(other than Purchased Loans) purchased by Parent from Seller, the Seller will
cause any and all obligations of the Seller to any shareholder, officer or
Affiliate of the Seller, whether such debt exists as of the Effective Date or is
incurred in the future, to remain at all times unsecured.
16.14.    Promptly Correct Escrow Imbalances. By no later than seven (7)
Business Days after learning (from any source) of any material imbalance in any
escrow account(s) maintained by the Seller (or any subservicer for it), the
Seller will fully and completely correct and eliminate such imbalance.
16.15.    MERS Covenants. The Seller will:
(a)    be a “Member” (as defined in the MERS Agreements) of MERSCORP;

70
Detroit\1205907\17\

--------------------------------------------------------------------------------




(b)    maintain the Electronic Tracking Agreement in full force and effect and
timely perform all of its obligations thereunder;
(c)    provide the Agent with copies of any new MERS Agreement or any amendment,
supplement or other modification of any MERS Agreement (other than the
Electronic Tracking Agreement);
(d)    not amend, terminate or revoke, or enter into any agreement that is
inconsistent with or contradicts any provision of the Electronic Tracking
Agreement;
(e)    identify to the Agent each Purchased Loan that is registered in the MERS
System, at the earlier of the time it is so registered or the time it is
purchased or deemed purchased hereunder, as so registered;
(f)    at the request of the Agent, take such actions as may be requested by the
Agent to:
(i)    transfer beneficial ownership of any Purchased Loan to the Agent on
behalf of the Buyers on the MERS System; or
(ii)    de-register or re-register any Purchased Loan on, or withdraw any
Purchased Loan from, the MERS System;
(g)    provide the Agent with copies of any or all of the following reports with
respect to the Purchased Loans registered on the MERS System at the request of
the Agent:
(i)    Change Notification Report (VB);
(ii)    MIN Milestones Report (VA); and
(iii)    such other reports as the Agent may reasonably request to verify the
status of any Purchased Loan on the MERS System;
(h)    notify the Agent of any withdrawal or deemed withdrawal of the Seller’s
membership in the MERS System or any deregistration of any Purchased Loan
previously registered on the MERS System; and
(i)    obtain the prior written consent of the Agent before entering into an
electronic tracking agreement (other than the Electronic Tracking Agreement)
with any other Person.
16.16.    Special Affirmative Covenants Concerning Purchased Loans.
(a)    Until both (i) all of the Purchased Loans shall have been repurchased by
the Seller and (ii) the Buyers have no obligation to purchase any additional
Mortgage Loans hereunder or provide any other financial accommodations to the
Seller under or otherwise in respect of this Agreement, the Seller warrants and
will defend the right, title and interest

71
Detroit\1205907\17\

--------------------------------------------------------------------------------




of the Buyers and the Agent in and to the Purchased Loans against the claims and
demands of all persons whomsoever.
(b)    The Seller shall maintain, at its principal office or in a regional
office reasonably approved by the Agent, or in the office of a computer service
bureau engaged by the Seller and reasonably approved by the Agent, and upon
request shall make available to the Agent and the Custodian the originals of all
Loan Papers and related instruments, and all files, surveys, certificates,
correspondence, appraisals, computer programs, tapes, discs, cards, accounting
records and other information and data relating to the Purchased Loans that are
held by or under the direction or control of the Seller or any of its Affiliates
and that have not already been provided to the Agent or the Custodian.
(c)    The Seller shall ensure that, if a Mortgage Loan that is to be funded and
sold to the Buyers as a Wet Loan does not close on the proposed Purchase Date,
all amounts remitted by the Agent for the payment of the Purchase Price shall be
returned promptly within two (2) Business Days to the Agent for the benefit of
the Buyers and if such funds are not so returned, the Seller shall pay promptly
within two (2) Business Days a like amount to the Agent for the benefit of the
Buyers plus any accrued Price Differential. The Seller acknowledges that until
such time as the Mortgage Loan is deemed to have been sold to the Buyers, the
Seller has no interest in, nor any claim to such amounts and shall, if it
receives such amounts, hold such amounts in trust for the Buyers and shall
promptly remit such funds to the Agent for disbursement to the Buyers.
16.17.    Coordination with Other Lenders/Repo Purchasers and Their Custodians.
The Seller will provide to the Agent the current name, address and contact
information concerning each of the Seller’s other mortgage warehouse credit and
repurchase facilities, will update such information provided to the Agent as
changes to the facilities or such name, address or contact information occurs,
and will cooperate and assist the Agent in exchanging information with such
others (and their document custodians or trustees) to prevent conflicting claims
to and interests in Purchased Loans between or among repurchase facilities
counterparties or lenders, and promptly correct such conflicting claims as may
arise from time to time. The Seller will execute and deliver to the Agent any
intercreditor agreement the Agent may require pursuant to Section 17.8.
16.18.    Financial Covenants. Seller shall:
(a)    Adjusted Tangible Net Worth. Maintain at all times, Seller’s Adjusted
Tangible Net Worth in an amount no less than $45,000,000.
(b)    Adjusted Tangible Net Worth Ratio. Maintain at all times, the ratio of
(i) Total Liabilities plus off balance sheet liabilities (including but not
limited to recourse servicing, recourse sale and other recourse obligations,
guaranty, indemnity and mortgage loan repurchase obligations) to (ii) the
Adjusted Tangible Net Worth of not less than 8.0 to 1.0.
(c)    Liquidity. Maintain at all times, Liquidity of not less than $25,000,000.

72
Detroit\1205907\17\

--------------------------------------------------------------------------------




(d)    Net Income. Maintain as of the last day of each month, commencing with
the month ending September 30, 2012, the Seller’s Net Income for the 12 month
period then ending, of not less than $1.
(e)    Seller Cure Right. If the Seller fails to comply with Section 16.18(d) of
this Agreement for any calendar month, then, until the expiration of the period
(the “Cure Period”) commencing on the last day of any month and ending on the
date occurring on the thirtieth (30th) day (the “Cure Date”) subsequent to the
earlier of (x) the date that the compliance certificate for such calendar month
is required to be delivered pursuant to Section 16.2(c) hereof and (y) the date
that such compliance certificate for such calendar month is actually delivered
to the Agent, it shall not be deemed to be a Default or Event of Default
hereunder if the Seller provides notice (the “Cure Notice”) to the Agent on a
date (the “Cure Notification Date”) occurring within three (3) Business Days of
the earlier of the dates described in clauses (x) and (y) above (the “Cure
Notification Period”) that it intends to exercise the cure right under this
Section 16.18(e) (the “Cure Right) and the Seller receives from Parent an amount
not less than the difference between the actual amount of the Seller’s Net
Income for such month and the amount of Net Income the Seller was required to
have for such month under Section 16.18(d), plus $1.00 (the “Contribution
Amount”) on or prior to the Cure Date; provided that the Seller may exercise the
Cure Right only one (1) time during the then-current term of this Agreement. For
purposes of any Applicable Measuring Period in which a month occurs as to which
the Seller exercised a cure right under this Section 16.18(e), the Contribution
Amount shall be reflected in the determination of the Seller’s Net Income for
such month. Notwithstanding anything in this Agreement to the contrary, any
noncompliance with Section 16.18(d) of this Agreement shall not constitute a
Default or an Event of Default until the earlier of (A) the day after the Cure
Notification Date, if no Cure Notification has been delivered within the Cure
Notification Period, and (B) the Cure Date, if the Contribution Amount has not
been applied on or prior to the Cure Date as described above; provided further
that, during the Cure Notification Period, and during the Cure Period if a Cure
Notice has been delivered within the Cure Notification Period, the Seller shall
not be permitted to request any Transactions.
17 Negative Covenants.
The Seller agrees that, until all of Seller’s Obligations (other than contingent
reimbursement or indemnification obligations as to which no claim has been
asserted) have been paid or performed in full, all Purchased Loans have been
repurchased and the Agent and the Buyers have no further Commitments or other
obligations under this Agreement or the other Repurchase Documents, the Seller
shall not, and shall not permit any Subsidiary to, either directly or
indirectly, do any of the following, without the prior written consent of the
Required Buyers:
17.1.    No Merger. Merge or consolidate with or into any Person.
17.2.    Limitation on Debt and Contingent Indebtedness. At no time shall the
Seller or any Subsidiary incur, create, contract, assume, have outstanding,
guarantee or otherwise be or become, directly or indirectly, liable in respect
of any Debt or Contingent Indebtedness except:
(a)    the Obligations;

73
Detroit\1205907\17\

--------------------------------------------------------------------------------




(b)    trade debt (including, without limitation, trade debt for services
provided by an Affiliate), equipment leases, loans for the purchase of equipment
used in the ordinary course of the Seller’s business and other accounts payable
and accruals arising in the ordinary course of the Seller’s business and
indebtedness for taxes and assessments not yet due and payable owed in the
ordinary course of business;
(c)    Debt under the Parent Repurchase Agreement;
(d)    Debt under mortgage warehousing facilities, mortgage repurchase
facilities or off-balance sheet indebtedness under other financing arrangements,
other than under the Parent Repurchase Agreement or this Agreement, in an
aggregate amount at any one time not to exceed One Hundred Fifty Million Dollars
($150,000,000);
(e)    liabilities to its Affiliates (including without limitation obligations
to remit loan proceeds to the Parent or its Affiliates arising out of a sale of
homes by Parent or such Affiliate financed by the Seller) incurred in the
ordinary course of business as currently conducted;
(f)    Debt in respect of any exchange traded or over the counter derivative
transaction or any Hedge Agreement entered into in the ordinary course of
business and not for speculative purposes; and
(g)    contingent repurchase obligations arising out of loan sale
representations and warranties.
17.3.    Business. The Seller shall not, directly or indirectly, engage in any
businesses that differ materially from those currently engaged in by the Seller
or any other businesses customarily engaged in by other Persons in the mortgage
banking business.
17.4.    Liquidations, Dispositions of Substantial Assets. Except as expressly
provided below in this Section 17.4, neither the Seller nor any Subsidiary
(other than Joliet Mortgage Reinsurance Corporation) shall dissolve or liquidate
or sell, transfer, lease or otherwise dispose of any material portion of its
property or assets or business. Except as provided herein for the Purchased
Loans, the Seller and the Subsidiaries may sell other Mortgage Loans and the
right to service such other Mortgage Loans in the ordinary course of their
business pursuant to other repurchase facilities or mortgage warehousing
facilities allowed hereunder, any Subsidiary may sell its property, assets or
business to the Seller or another Subsidiary, and any Subsidiary may liquidate
or dissolve if at the time thereof and immediately thereafter, the Seller and
the Subsidiaries are in compliance with all covenants set forth in the
Repurchase Documents and no Default or Event of Default shall have occurred and
be continuing.
17.5.    Loans, Advances, and Investments. Neither the Seller nor any Subsidiary
shall make any loan (other than Mortgage Loans), advance, or capital
contribution to, or investment in (including any investment in any Subsidiary,
joint venture or partnership), or purchase or otherwise acquire any of the
capital stock, securities, ownership interests, or evidences of indebtedness of,
any Person (collectively, “Investment”), or otherwise acquire any interest in,
or control of, another Person, except for the following:

74
Detroit\1205907\17\

--------------------------------------------------------------------------------




(a)    Cash Equivalents;
(b)    Any acquisition of securities or evidences of indebtedness of others when
acquired by the Seller in settlement of accounts receivable or other debts
arising in the ordinary course of its business, so long as the aggregate amount
of any such securities or evidences of indebtedness is not material to the
business or condition (financial or otherwise) of the Seller;
(c)    Mortgage Loans acquired in the ordinary course of the Seller’s business;
(d)    Investment in any existing Subsidiary; provided that at the time any such
investment is made and immediately thereafter, the Seller and the Subsidiaries
are in compliance with all covenants set forth in the Repurchase Documents and
no Default or Event of Default shall have occurred and be continuing;
(e)    Investments in Affiliates incurred in the ordinary course of business as
currently conducted;
(f)    Investments in Subsidiaries acquired by Parent or the Seller as a result
of the Parent’s merger with Centex Corporation, provided that at the time any
such investment is made and immediately thereafter, the Seller and such
Subsidiaries are in compliance with all covenants set forth in the Repurchase
Documents and no Default or Event of Default exists or would result therefrom;
and
(g)    Investments arising in connection with the Hedge Agreements entered into
in the ordinary course of business and not for speculative purposes.
17.6.    Use of Proceeds. The Seller shall not, directly or indirectly, use any
of the proceeds of the Transactions for the purpose, whether immediate,
incidental or ultimate, of buying any “margin stock” or of maintaining, reducing
or retiring any Debt or Contingent Indebtedness originally incurred to purchase
a stock that is currently any “margin stock”, or for any other purpose that
might constitute this transaction a “purpose credit”, in each case within the
meaning of Regulation U or otherwise take or permit to be taken any action that
would involve a violation of Regulation U, Regulation T or Regulation X.
17.7.    Transactions with Affiliates. The Seller shall not enter into any
transactions including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transactions are otherwise permitted under this Agreement (including,
without limitation, the transactions permitted under Section 17.2 or Section
17.5) and are in the ordinary course of the Seller’s business.
17.8.    Liens. The Seller shall not grant, create, incur, assume, permit or
suffer to exist any Lien upon any of its Mortgage Loans or any other property
related thereto, including but not limited to the related Mortgage Notes and the
Mortgages securing such Mortgage Notes and the proceeds of such Mortgage Notes,
including without limitation, any of the Collateral under Section 10, other than
(a) Liens granted to the Agent for the benefit of the Buyers under this
Agreement and (b) except with respect to any Collateral, Liens under warehouse
or repurchase

75
Detroit\1205907\17\

--------------------------------------------------------------------------------




facilities permitted under Section 17.2(c) or Section 17.2(d).
17.9.    ERISA Plans. Neither the Seller nor any Subsidiary shall adopt or agree
to maintain or contribute to an ERISA Plan. The Seller shall promptly notify the
Agent and each Buyer in writing in the event an ERISA Affiliate adopts an ERISA
Plan.
17.10.    Change of Principal Office. The Seller shall not change its
jurisdiction of organization. The Seller shall not change its legal name or move
its principal office, executive office or principal place of business from any
address set forth in this Agreement, without prior written notice to the Agent
and each Buyer.
17.11.    Distributions. The Seller shall make no payment of dividends or
distributions to its shareholders if either before or after giving effect
thereto a Default or an Event of Default exists or shall be caused thereby.
17.12.    Limitations on Payments of Certain Debt. Make any prepayment,
repurchase, redemption, defeasance or any other payment in respect of any Debt
of the Seller owing to any members and managers of the Seller and all Affiliates
of the Seller, including Parent (except with respect to (i) any mortgage
warehouse loans from or repurchase transactions with Parent permitted pursuant
to Section 17.2(c) and (ii) obligations to remit loan proceeds to Parent or its
Affiliates arising out of a sale of homes by Parent or such Affiliate financed
by the Seller), to whom or which the Seller is indebted as of the date of this
Agreement in excess of One Million Dollars ($1,000,000), either for borrowed
money or for any other obligation, excluding salary, bonus or other compensation
obligations, if, at the time of such prepayment, repurchase, redemption,
defeasance or any other payment a Default or Event of Default exists or would
result from such payment, except to the extent permitted under the terms of any
applicable Subordination Agreement, or, if no Subordination Agreement exists, if
permitted by the Required Buyers.
17.13.    No Changes in Accounting Practices or Fiscal Year. The Seller shall
not make any significant change in accounting treatment or reporting practices,
except as required or permitted by GAAP, or change its fiscal year.
18 Events of Default; Event of Termination.
18.1.    Events of Default. The following events shall constitute events of
default (each an “Event of Default”) hereunder:
(a)    The Seller shall default in the payment of (i) the Repurchase Price for
any Purchased Loans on the applicable Repurchase Date, (ii) any Price
Differential, Facility Fees or Agent’s Fees when due and fail to cure such
default within one (1) Business Day, (iii) any amount required to be paid or
transferred or paid to eliminate any Margin Deficit within the time period
specified in Section 6.2 or (iv) any other Obligation, when the same shall
become due and payable, whether at the due date thereof, or by acceleration or
otherwise, and the Seller fails to pay any such other Obligation within three
(3) Business Days of the due date therefor.

76
Detroit\1205907\17\

--------------------------------------------------------------------------------




(b)    An Event of Insolvency occurs with respect to (i) the Parent, (ii) the
Seller or (iii) a Subsidiary, but only if the Event of Insolvency as to such
Subsidiary causes a material adverse effect on the Central Elements of the
Seller.
(c)    Any representation or warranty made by the Seller under any Repurchase
Document shall have been incorrect or untrue in any material respect when made
or repeated or deemed to have been made or repeated, provided that,
notwithstanding the foregoing, solely with respect to a breach of the
representations or warranties in Section 15.3 hereunder which was not willful or
fraudulent, such breach shall not constitute a Default or Event of Default
hereunder if such breach does not result in a Margin Deficit under Section 6
hereof, or if such breach does result in a Margin Deficit under Section 6
hereof, Seller performs its obligations under Section 6 hereof with respect to
the resulting Margin Call in accordance with the provisions thereof.
(d)    Any covenant contained in Sections 16.1, 16.2, 16.3, 16.4, 16.8, 16.9,
16.11, 16.14, 16.15, 16.16, 16.18 or 17 (except for the covenants contained in
Sections 17.10 and 17.13) shall have been breached and, solely in the case of
breach of the covenant contained in Section 16.18(d), expiration of the Cure
Right under Section 16.18(e) to the extent applicable under the terms thereof
without cure by Seller.
(e)    Any covenant contained in Sections 16, 17.10 or 17.13 (except for the
covenants contained in Sections 16.1, 16.2, 16.3, 16.4, 16.8, 16.9, 16.11,
16.14, 16.15, 16.16, and 16.18) shall have been breached or any other covenant
or agreement contained in any Repurchase Document is breached, and in each case,
such breach is not cured within thirty (30) calendar days of the earlier of the
Seller’s knowledge of such breach or the Seller’s receipt of notice of such
breach from any source.
(f)    Failure of the Seller or any of its Subsidiaries to pay any other Debt
when due, or any default in the payment when due of any principal or interest on
any other Debt or in the payment when due of any contingent obligation (other
than nonrecourse MBS Debt of any Affiliate formed for the purpose of issuing
such Debt), or any breach or default with respect to any other material term of
any other debt or of any promissory note, bond, loan agreement, reimbursement
agreement, mortgage, indenture, repurchase agreement or financing agreement or
other agreement relating thereto, if the effect of any such failure, default,
breach or event referred to in this Section 18.1(f) is to cause, or to permit,
with or without the giving of notice or lapse of time or both, the holder or
holders of such obligation (or a trustee on behalf of such holder or holders) to
cause, (i) Debt for borrowed money (including, but not limited to, Debt under a
repurchase agreement, reverse repurchase agreement, mortgage warehouse line of
credit, sale/buy-back agreement or like arrangement) of the Seller or any of its
Subsidiaries in the aggregate amount of Five Hundred Thousand Dollars
($1,000,000) or more to become or be declared due before its stated maturity or
(ii) any other Debt of the Seller or any of its Subsidiaries in the aggregate
amount of One Million Dollars ($2,000,000) or more to become or be declared due
before its stated maturity.
(g)    A Change of Control shall occur.

77
Detroit\1205907\17\

--------------------------------------------------------------------------------




(h)    A material adverse change shall occur in any of the Central Elements
relative to the Seller.
(i)    The Seller shall repudiate or purport to disavow its obligations under
any of the Repurchase Documents or shall contest their validity or
enforceability.
(j)    This Agreement shall cease to be in full force and effect or its
enforceability is disputed or challenged by the Seller.
(k)    The Seller shall take or omit to take any action (i) that would result in
the suspension or loss of any of its statuses, once achieved or any of such
statuses of any of its subservicers, if any, of any Ginnie Mae, Fannie Mae or
Freddie Mac Mortgage Loans pools for which the Seller is Servicer as an FHA- and
VA-approved lender and mortgagee and a Ginnie Mae-, Fannie Mae- and Freddie
Mac-approved issuer and servicer, or (ii) after which the Seller or any such
relevant subservicer would no longer be in good standing as such, or (iii) after
which the Seller or any such relevant subservicer would no longer currently
satisfy all applicable Ginnie Mae, Fannie Mae and Freddie Mac net worth
requirements, if both (A) all of the material effects of such act or omission
shall have not been cured by the Seller or waived by the relevant Person (Ginnie
Mae, Fannie Mae or Freddie Mac) before termination of such status and (B) it
could reasonably be expected to have a material adverse effect on any of the
Central Elements in respect of the Seller.
(l)    Any money judgment, writ or warrant of attachment, or similar process
involving in any case an amount in excess of One Million Dollars ($1,000,000)
(in excess of relevant insurance coverage reasonably satisfactory to the Agent
in its discretion) shall be entered or filed against the Seller or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days or in any event
later than five (5) days before the date of any proposed sale thereunder
(unless, in respect of any such case, the judgment debtor or the subject of the
writ or warrant of attachment or similar process is one of the Seller’s
Subsidiaries or such Subsidiary’s property, and such order, case commencement,
consent, assignment, inability or failure or admission could not reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller or any of its Subsidiaries).
(m)    The Seller shall have failed to comply in any material respect with its
obligations under the Custody Agreement or MBS Custodial Agreement; provided,
that in the case of any such failure affecting particular Purchased Loans, such
failure shall not constitute an Event of Default if, after determining the
Purchase Value of the Purchased Loans without taking into account the Purchased
Loans with respect to which the failure occurred, no other Event of Default
shall have occurred and be continuing.
(n)    The Seller, as Servicer, shall fail to service the Purchased Loans in
conformance in all material respects with Accepted Servicing Practices.
(o)    Any audited financial statement of the Parent or the Seller is issued
subject to any “going concern” or like qualification or exception.

78
Detroit\1205907\17\

--------------------------------------------------------------------------------




18.2.    Transaction Termination. If an Event of Default shall have occurred and
be continuing, then, at the option of the Agent (which option shall be deemed to
have been exercised, even if no notice has been given, upon the occurrence of an
Event of Default under Section 18.1(b)), the Agent may, or at the direction of
the Required Buyers shall, declare the Repurchase Date for any or all
Transactions hereunder to be deemed immediately to occur.
18.3.    Termination by the Agent. If the Agent has exercised or is deemed to
have exercised the option to terminate any Transactions pursuant to Section
18.2, (a) the Seller’s obligations hereunder to repurchase all Purchased Loans
in such Transactions shall thereupon become immediately due and payable, (b) to
the extent permitted by applicable law, the Repurchase Price with respect to
each such Transaction shall be increased by the aggregate amount obtained by
daily multiplication of (i) the greater of the Pricing Rate for such Transaction
and the Default Pricing Rate by (ii) the Purchase Price for such Transaction as
of the Repurchase Date as declared by Agent pursuant to Section 18.2 (decreased
as of any day by (A) any amounts retained by the Buyers with respect to such
Purchase Price pursuant to clause (c) of this Section 18.3, (B) any proceeds
from the sale of Purchased Loans pursuant to clause (a) of Section 18.4, and
(C) any amounts credited to the account of the Seller pursuant to clause (b) of
Section 18.4) on a three hundred sixty (360) day per year basis for the actual
number of days during the period from and including the date of the Event of
Default giving rise to such option to but excluding the date of payment of the
Repurchase Price as so increased, (c) all Income paid after such exercise or
deemed exercise shall be payable to and retained by the Agent and applied to the
aggregate unpaid Repurchase Prices owed by the Seller and (d) the Seller shall
immediately deliver or cause the Custodian to deliver to the Agent any documents
relating to Purchased Loans subject to such Transactions then in the
Custodian’s, the Seller’s, its Servicer’s or its subservicer’s possession.
18.4.    Remedies. Upon the occurrence and during the continuance of an Event of
Default, the Agent, without prior notice to the Seller, may (and, at the
direction of the Required Buyers, shall) (a) immediately sell, in a recognized
market at such price or prices as the Agent may deem satisfactory, any or all
Purchased Loans subject to such Transactions on a servicing released or
servicing retained basis and apply the proceeds thereof to the aggregate unpaid
Repurchase Prices and any other amounts owing by the Seller hereunder, (b)  in
lieu of selling all or a portion of such Purchased Loans, give the Seller credit
for such Purchased Loans in an amount equal to the Market Value therefor on such
date against the aggregate unpaid Repurchase Prices and any other amounts owing
by the Seller hereunder, (c) terminate and replace the Seller as Servicer (or
any other Servicer or Subservicer) at the cost and expense of the Seller, (d)
exercise its rights under Section 8 regarding the Income Account and Escrow
Account, (e) by notice to the Seller, declare the Termination Date to have
occurred, except that in the case of any event described in Section 18.1(b), the
Termination Date shall be deemed to have occurred automatically upon the
occurrence of such event, and (f) deliver a “Notice of Default” (as defined in
the Electronic Tracking Agreement) to MERS and the Electronic Agent and exercise
any rights as a result thereof. The proceeds of any disposition in clause (a) or
(b) above shall be applied first to the reasonable out-of-pocket costs and
expenses incurred by the Agent to the extent reimbursable by the Seller
hereunder; second to the reasonable out-of-pocket costs and expenses incurred by
the Buyers in connection with or as a result of an Event of Default (including
legal fees, consulting

79
Detroit\1205907\17\

--------------------------------------------------------------------------------




fees, accounting fees, file transfer fees, inventory fees and costs and expenses
incurred in respect of a transfer of the servicing of the Purchased Loans and
costs and expenses of disposition of such Purchased Loans); third to the
aggregate Price Differential owed hereunder (after taking into account any
adjustments to the Price Differential made in accordance with Section 5.4);
fourth to the remaining aggregate Repurchase Prices owed hereunder; fifth to any
other accrued and unpaid Obligations (other than in respect of any Hedge
Agreements or Products of the Buyers or Affiliates of the Buyers) of the Seller
hereunder and under the other Repurchase Documents (after taking into account
any waiver or reduction in any fees or other amount owing by Seller made in
accordance with Section 36); sixth to any Servicer or Subservicer (other than
the Seller) for payment of any servicing fees due and payable as of such date;
seventh to the net obligations of the Seller under any Hedge Agreements related
to the Purchased Loans; eighth to the obligations of the Seller under any
Products; and ninth any remaining proceeds to the Seller.
18.5.    Liability for Expenses and Damages. The Seller shall be liable to the
Buyers for (a) the amount of all reasonable out-of-pocket legal or other
expenses incurred by the Buyers in connection with or as a result of an Event of
Default, including such legal and other expenses of in-house or outside counsel,
(b) damages in an amount equal to the reasonable out-of-pocket cost (including
all fees, expenses and commissions) of entering into replacement transactions
and entering into or terminating hedge transactions in connection with or as a
result of an Event of Default and (c) any other reasonable loss, damage,
out-of-pocket cost or expense directly arising or resulting from the occurrence
of an Event of Default in respect of a defaulting party.
18.6.    Liability for Interest. To the extent permitted by applicable law, the
Seller shall be liable to the Buyers for interest on any amounts owing by the
Seller hereunder, from the date the Seller becomes liable for such amounts
hereunder until such amounts are (a) paid in full by the Seller or (b) satisfied
in full by the exercise of the Buyers’ rights hereunder. Interest on any sum
payable by the Seller under this Section 18.6 shall be at a rate equal to the
greater of the Pricing Rate for the relevant Transaction or the Prime Referenced
Rate.
18.7.    Other Rights. In addition to its rights hereunder, the Buyers shall
have any rights otherwise available to them under any other agreement or
applicable law.
18.8.    Seller’s Repurchase Rights. For avoidance of doubt, subject to the
terms and conditions of this Agreement, the Seller may repurchase Purchased
Loans, on a servicing released basis, and resell such Purchased Loans; provided
that upon the occurrence and during the continuance of an Event of Default, the
Seller may repurchase Purchased Loans by payment of the Repurchase Price
therefor only upon approval of the Agent in its discretion exercised in
accordance with the provisions of Section 22.
18.9.    Sale of Purchased Loans. The parties acknowledge and agree that (a) the
Purchased Loans subject to any Transaction hereunder are instruments traded in a
recognized market, (b) in the absence of a generally recognized source for
prices or bid or offer quotations for any Purchased Loans, the Agent may
establish the source therefor, (c) all prices, bids and offers shall be
determined together with accrued Income (except to the extent contrary to market
practice with respect to the relevant Purchased Loans) and (d) in soliciting
price, bid and offer quotations for any Purchased Loan, it is reasonable for the
Agent to use only the information

80
Detroit\1205907\17\

--------------------------------------------------------------------------------




provided by the Seller pursuant to Section 16.4(d). The parties further
recognize that it may not be possible to purchase or sell all of the Purchased
Loans on a particular Business Day, or in a transaction with the same purchaser,
or in the same manner because the market for such Purchased Loans may not be
liquid at such time. In view of the nature of the Purchased Loans, the parties
agree that liquidation of a Transaction or the underlying Purchased Loans does
not require a public purchase or sale and that a good faith private purchase or
sale shall be deemed to have been made in a commercially reasonable manner.
Accordingly, the Agent may elect the time and manner of liquidating any
Purchased Loan and nothing contained herein shall obligate the Agent to
liquidate any Purchased Loan on the occurrence of an Event of Default or to
liquidate all Purchased Loans in the same manner or on the same Business Day and
no such exercise of any right or remedy shall constitute a waiver of any other
right or remedy of the Agent or the Buyers.
19 Servicing of the Purchased Loans.
19.1.    Servicing Released Basis. Consistent with the Buyers’ purchase of the
Purchased Loans on a servicing-released basis, the Seller shall have no
ownership right whatsoever as to any of the Purchased Loans or the servicing
rights related thereto, unless and until such Purchased Loans are repurchased by
the Seller. Rather, the Seller shall have only servicing responsibilities with
respect to the Purchased Loans that are subject to termination in accordance
with Section 19.7. The Seller and the Buyers hereby acknowledge and agree that
the provisions contained in this Section 19 are intended to be for the benefit
of the Buyers and are an essential part of this Agreement, and that the nature
and purpose of the purchase and sale obligations and the servicing obligations
hereunder are interrelated. The Seller acknowledges that if an Event of Default
has occurred and is continuing, the Agent for the benefit of the Buyers may,
upon written notice to the Seller, without payment of any termination fee or
other amount to the Seller, sell any or all of the Purchased Loans on a
servicing released basis at the cost and expense of the Seller.
19.2.    Servicing and Subservicing. The Seller hereby agrees, for the benefit
of the Buyers, to service or contract with Subservicers to service the Purchased
Loans in accordance with this Agreement and Accepted Servicing Practices. The
Seller’s fees for its duties as Servicer, until terminated under Section 19.7,
shall be twenty-five (25) basis points per annum on the unpaid principal balance
of each Purchased Loan, payable from Income in accordance with the provisions of
Section 8.2. The Servicer shall, and shall cause each Subservicer to, (a) comply
with all applicable Federal, State and local laws and regulations in all
material respects, (b) maintain all state and federal licenses necessary for it
to perform its servicing responsibilities hereunder and (c) not impair the
rights of the Buyers in any Purchased Loans or any payment thereunder. The Agent
may terminate the servicing of any Purchased Loan with the then existing
Servicer in accordance with Section 19.7. The Seller shall not be entitled to
any servicing fee or other compensation in connection with its performance of
the servicing responsibilities with respect to the Purchased Loans except to the
extent that the Seller is Servicer. Nothing in this Section 19.2 shall be deemed
to impair the rights of any Subservicer to fees and other compensation to which
it is entitled under the applicable Servicing Agreement.
19.3.    Escrow Payments. The Seller shall cause Servicer and any Subservicers
to hold or cause to be held all escrow payments collected by the Seller with
respect to any Purchased

81
Detroit\1205907\17\

--------------------------------------------------------------------------------




Loans in trust accounts and shall apply the same for the purposes for which such
funds were collected.
19.4.    Escrow and Income after Event of Default. After the occurrence and
during the continuance of an Event of Default, (a) all funds received on or in
connection with a Purchased Loan shall be received and held by the Seller,
Servicer and each Subservicer in trust for the benefit of the Agent on behalf of
the Buyers as owner of the Purchased Loans, and (b) neither the Seller nor
Servicer shall be deemed to have any rights or ownership interest in such funds
prior to their being remitted to the Agent on behalf of the Buyers.
19.5.    Servicing Records. The Seller agrees that the Agent, on behalf of the
Buyers, is the owner of all servicing records, including but not limited to any
and all servicing agreements, files, documents, records, data bases, computer
tapes, copies of computer tapes, proof of insurance or guaranty coverage,
insurance or guaranty policies, appraisals, other closing documentation, payment
history records, and any other records relating to or evidencing the servicing
of Purchased Loans (the “Servicing Records”). The Servicing Records are and
shall be held in trust by the Seller, Servicer and each Subservicer for the
benefit of the Agent as the owner thereof on behalf of the Buyers. Upon notice
from the Agent after the occurrence and during the continuance of an Event of
Default, the Seller will cause Servicer and each Subservicer to (a) designate
the Buyers as the owner of each Purchased Loan in its collateral tracking
system, (b) segregate such Servicing Records from any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of assets that are not Purchased Loans,
(c) safeguard such Servicing Records and (d) deliver them promptly to the Agent
or its designee (including the Custodian) at the Agent’s request.
19.6.    Subservicer Instruction Letter. The Seller shall, prior to the initial
Purchase Date of Purchased Loans serviced by any Subservicer, provide to the
Buyers a Subservicer Instruction Letter addressed to and agreed to by such
Subservicer of the related Purchased Loans.
19.7.    Termination of Servicing. At any time during the existence of a Default
or an Event of Default in the Agent’s sole discretion, the Agent may, and at the
direction of the Required Buyers, shall (a) terminate the Seller’s rights as
Servicer, and any Subservicer’s rights, if any, and obligations with respect to
servicing of the Purchased Loans without payment of any penalty or termination
fee (i) immediately with respect to the Seller and (ii) with respect to any
Servicer (other than the Seller) or Subservicer, as promptly as possible subject
to the terms and conditions of the applicable Servicing Agreement and
Subservicer Instruction Letter; provided that any such termination shall be
deemed to have occurred automatically upon the occurrence of an Event of Default
set forth in Section 18.1(b), (b) require the Seller to enforce its rights and
remedies, as agent for and for the benefit of the Buyers in accordance with the
Agent’s commercially reasonable instructions, with respect to any Purchased
Loans under any Servicing Agreement, and (c) succeed to the rights and remedies
of the Seller with respect to any Purchased Loans under any Servicing Agreement
to the extent permitted by, and subject to, the terms of such Servicing
Agreement (but not the obligations or liabilities of the Seller incurred prior
to the date of such succession) and related Subservicer Instruction Letter. Upon
any such termination, the Seller

82
Detroit\1205907\17\

--------------------------------------------------------------------------------




shall, and shall cause each Subservicer to, (A) perform the servicing
responsibilities with respect to the Purchased Loans in accordance with the
terms of this Agreement until the transfer of servicing responsibilities is
effectuated and (B) cooperate, at the Seller’s expense, in transferring such
servicing responsibilities with respect to the Purchased Loans to a successor
Servicer appointed by the Agent in its sole discretion. Upon termination of the
Seller as Servicer and without limiting the generality of the foregoing, the
Seller shall, in the manner and at such times as the successor servicer or the
Agent shall request, (1) promptly transfer all data in the Servicing Records
relating to the Purchased Loans to the successor servicer in such electronic
format as the successor servicer may reasonably request, (2) promptly transfer
to the successor servicer, the Agent or its designee, all other files, records
correspondence and documents relating to the Purchased Loans and (3) use
commercially reasonable efforts to cooperate and coordinate with the successor
servicer and the Agent to comply with any applicable so-called “goodbye” letter
requirements or other applicable requirements of the Real Estate Settlement
Procedures Act or other applicable legal or regulatory requirement associated
with the transfer of the servicing of the Purchased Loans. Servicer acknowledges
and agrees that if it fails to cooperate with the Agent or any successor
servicer in effecting the termination of the Seller as Servicer of any Purchased
Loan or the transfer of all authority to service such Purchased Loan to such
successor servicer in accordance with the terms hereof, the Agent and the Buyers
will be irreparably harmed and entitled to injunctive relief.
19.8.    Notice from Seller. If the Seller should discover that, for any reason
whatsoever, any entity responsible to the Seller by contract for managing or
servicing any Purchased Loan has failed to perform in any material respects the
Seller’s obligations under the Repurchase Documents or any of the material
obligations of such entities with respect to the Purchased Loans, the Seller
shall promptly notify the Agent.
19.9.    Seller Remains Liable. Notwithstanding any Servicing Agreement or the
provisions of this Agreement relating to agreements or arrangements between the
Seller and a Subservicer or reference to actions taken through a Subservicer or
otherwise, and unless the Agent has terminated the Seller’s rights pursuant to
Section 19.7, the Seller shall remain obligated and primarily liable to the
Buyers for servicing and administering of the Purchased Loans in accordance with
the provisions hereof without diminution of such obligation or liability by
virtue of such Servicing Agreements or arrangements or by virtue of
indemnification from a Subservicer and to the same extent and under the same
terms and conditions as if the Seller alone were servicing and administering the
Purchased Loans. All actions of each Subservicer performed pursuant to the
related Servicing Agreement shall be performed as an agent of the Seller with
the same force and effect as if performed directly by the Seller and the Buyers
shall have no obligations, duties or liabilities with respect to any Subservicer
including no obligation, duty or liability of the Buyers to pay any
Subservicer’s fees and expenses, provided, however, that each Subservicer may
retain any amounts collected by it that it is entitled to retain pursuant to the
applicable Servicing Agreement or Subservicer Instruction Letter. The Seller
shall be entitled to enter into any agreement with each Subservicer for
indemnification of the Seller by the Subservicer and nothing contained in this
Repurchase Agreement shall be deemed to limit or modify such indemnification.
19.10.    Backup Servicer. The Agent shall have the right, in its sole
discretion, to appoint

83
Detroit\1205907\17\

--------------------------------------------------------------------------------




a Backup Servicer that will (a) serve as a backup servicer of the Purchased
Loans until such time as the Agent shall appoint a successor servicer of the
Purchased Loans and (b) become the successor servicer of the Purchased Loans at
the Agent’s option. In connection with the appointment of a Backup Servicer as
provided in the preceding sentence, the Agent may make such arrangements for the
compensation of the Backup Servicer out of Income on the Mortgage Loans or
otherwise as the Agent and such Backup Servicer shall agree. The Seller shall
provide Backup Servicer with such data, files and information, in form, format
and content as the Backup Servicer may request, in order to permit the Backup
Servicer to service the Mortgage Loans in accordance with Accepted Servicing
Practices; all such data, files and information shall be updated by the Seller
on a monthly basis as required by the Backup Servicer.
19.11.    Successor Servicer. If the Backup Servicer or any other Person is
appointed by the Agent to act as a successor servicer of the Purchased Loans
pursuant to the preceding section, the Seller (in its capacity as Servicer
hereunder) shall, and shall cause each Subservicer to, subject to such
Subservicer’s rights under any applicable Servicing Agreement, and Subservicer
Instruction Letter, discharge its servicing duties and responsibilities during
the period from the date it acquires knowledge of such transfer of servicing
until the effective date thereof with the same degree of diligence and prudence
that it is obligated to exercise under this Agreement, and shall take no action
whatsoever that might impair or prejudice the rights or financial condition of
the successor Servicer. Within five (5) Business Days of the appointment of a
successor Servicer of the Purchased Loans, the Seller shall, and shall cause
each Subservicer to, prepare, execute and deliver to such successor Servicer any
and all documents and other instruments, place in such successor’s possession
all Servicing Records, and do or cause to be done all other acts or things
necessary or appropriate to effect the transfer of servicing to the successor
Servicer, including but not limited to the transfer and endorsement of the
Mortgage Notes and related documents, and the preparation and recordation of
assignments of Mortgage. The Seller shall (and shall cause each Subservicer to)
cooperate with the Agent and the successor Servicer in effecting the transfer of
servicing responsibilities to the Backup Servicer, including execution and
delivery of servicing transfer notices to Mortgagors, MERS (if applicable),
taxing authorities and insurance companies, the transfer to the Backup Servicer
or successor Servicer for administration by it of all Income with respect to the
Purchased Loans that shall at the time be held or received by the Seller or any
Subservicer. The Seller shall deliver immediately to the successor Servicer all
Purchased Loan documents and related documents and statements held by it or any
Subservicer hereunder and the Seller shall account for all funds and shall
execute and deliver such instruments and do such other things as may reasonably
be required to more fully and definitively vest in the successor Servicer all
such rights, powers, duties, responsibilities, obligations and liabilities of
the Seller as servicer of the Purchased Loans.
20 Payment of Expenses; Indemnity.
20.1.    Expenses.
(a)    The Seller shall pay on demand all of the Agent’s reasonable
out-of-pocket fees and expenses (including the fees and expenses for legal
services of in-house or outside counsel) incurred by the Agent, the Custodian
and the Approved MBS Custodian in connection with this Agreement, the Custody
Agreement, the MBS Custodial Agreement

84
Detroit\1205907\17\

--------------------------------------------------------------------------------




and the Transactions contemplated hereby and thereby, whether or not any
Transactions are entered into hereunder, including the reasonable out-of-pocket
fees and expenses incurred in connection with (i) the preparation, reproduction
and distribution of this Agreement, the Custody Agreement, the MBS Custodial
Agreement and any opinions of counsel, certificates of officers or other
documents contemplated by the aforementioned agreements, (ii) any Transaction
under this Agreement, (iii) the administration and syndication of this Agreement
and of any Transaction and (iv) any amendments and waivers regarding any of the
foregoing. The obligation of the Seller to pay such fees and expenses incurred
prior to or in connection with the termination of this Agreement shall survive
the termination of this Agreement.
(b)    The Seller shall pay all of the Agent’s and each Buyer’s reasonable
out-of-pocket costs and expenses, including attorneys’ fees of in-house or
outside counsel, after the occurrence of any Default or Event of Default in
connection with the enforcement of this Agreement, the Custody Agreement, the
MBS Custodial Agreement and the other Repurchase Documents, including in
connection with any (i) bankruptcy, (ii) other insolvency proceeding, or (iii)
any workout or consultation involving the Buyers’ rights and remedies, the
purchase and repurchase of the Purchased Loans and the payment of Price
Differential in connection therewith.
(c)    The Seller shall pay, and hold the Agent, the Buyers and any other owners
or holders of any of the Obligations harmless from and against, any and all
present and future stamp, documentary and other similar taxes with respect to
the foregoing matters and save them each harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes.
(d)    The Seller shall pay all of the Agent’s Fees and any other fees payable
by the Seller under this Agreement and the other Repurchase Documents.
20.2.    Indemnity. The Seller shall pay, and indemnify, defend and hold
harmless the Agent, the Buyers and any of their respective officers, directors,
employees, agents, advisors and Affiliates (collectively “Indemnified Parties”
and each an “Indemnified Party”) from and against, the “Indemnified
Liabilities”, which means any and all claims, liabilities, obligations, losses,
damages, penalties, judgments, suits, disbursements and reasonable out-of-pocket
costs and expenses (including attorneys’ fees and disbursements of in-house or
outside counsel) of any kind whatsoever that may be imposed upon, incurred by or
asserted against any of the Indemnified Parties in any way relating to or
arising out of any of the Repurchase Documents or any of the transactions
contemplated thereby or the use of proceeds or proposed use of proceeds thereof,
including, but not limited to, (a) Seller’s failure to comply with, or breach
of, any provision of any of the Repurchase Documents, or (b) the failure of
Seller, any Indemnified Party or any Purchased Loan to comply with, observe or
perform any Legal Requirement with respect to any Purchased Loan; provided,
however, that to the extent, if any, that any Indemnified Liabilities are caused
by any Indemnified Party’s gross negligence or willful misconduct, the indemnity
payable to that Indemnified Party shall be equitably and proportionately
reduced, although (i) to the full extent permitted under applicable law, such
indemnity shall not be reduced on account of such claims, liabilities, etc. to
any extent (x) owed, in whole or in part, under any claim or theory of strict
liability, or (y) caused or contributed to by any Indemnified Party’s sole

85
Detroit\1205907\17\

--------------------------------------------------------------------------------




or concurrent ordinary negligence that does not amount to gross negligence or
willful misconduct, it being the Seller’s intention to hereby indemnify the
Indemnified Parties against their own strict liability and their own sole or
concurrent ordinary negligence, and (ii) such gross negligence and willful
misconduct exception to the foregoing indemnity shall, in the case of any
failure under paragraph (b) above, only be applicable to a failure which first
occurs subsequent to termination by Agent of Seller’s rights as Servicer under
Section 19.7 hereof.
21 Single Agreement.
The Buyers, the Agent and the Seller acknowledge that, and have entered into
this Agreement and will enter into each Transaction hereunder in consideration
of and in reliance upon the fact that, all Transactions hereunder constitute a
single business and contractual relationship and have been made in consideration
of each other. Accordingly, each of the Agent, the Buyers and the Seller agrees
(a) to perform all of its obligations in respect of each Transaction hereunder,
and that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (b) that each of them
shall be entitled to set off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transactions hereunder and (c) that payments, deliveries and other transfers
made by any of them in respect of any Transaction shall be deemed to have been
made in consideration of payments, deliveries and other transfers in respect of
any other Transactions hereunder, and the obligations to make any such payments,
deliveries and other transfers may be applied against each other and netted.
22 Relationships among the Agent and the Buyers.
22.1.    Appointment of Agent. Each Buyer irrevocably appoints and authorizes
the Agent to act on behalf of such Buyer or holder under this Agreement and the
other Repurchase Documents and to exercise such powers hereunder and thereunder
as are specifically delegated to Agent by the terms hereof and thereof, together
with such powers as may be reasonably incidental thereto, including without
limitation the power to execute or authorize the execution of financing or
similar statements or notices, and other documents. In performing its functions
and duties under this Agreement, the Agent shall act solely as agent of the
Buyers and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Seller or
any other Person.
22.2.    Scope of Agent’s Duties.
(h)    The Agent shall have no duties or responsibilities except those expressly
set forth herein, and shall not, by reason of this Agreement or otherwise, have
a fiduciary relationship with any Buyer (and no implied covenants or other
obligations shall be read into this Agreement against the Agent). None of Agent,
its Affiliates nor any of their respective directors, officers, employees or
agents shall be liable to any Buyer for any action taken or omitted to be taken
by it or them under this Agreement or any document executed pursuant hereto, or
in connection herewith or therewith with the consent or at the request of the
Required Buyers (or all of the Buyers for those acts requiring consent of all of
the Buyers) (except for its or their own willful misconduct or gross
negligence), nor be responsible for or have any duties to ascertain, inquire
into or verify (a) any recitals or

86
Detroit\1205907\17\

--------------------------------------------------------------------------------




warranties made by the Seller or any Affiliate of the Seller, or any officer
thereof contained herein or therein, (b) the effectiveness, enforceability,
validity or due execution of this Agreement or any document executed pursuant
hereto or any security thereunder, (c) the performance by the Seller of its
obligations hereunder or thereunder, or (d) the satisfaction of any condition
hereunder or thereunder, including without limitation in connection with the
making of any Transaction. The Agent and its Affiliates shall be entitled to
rely upon any certificate, notice, document or other communication (including
any cable, telegraph, telex, facsimile transmission or oral communication)
believed by it to be genuine and correct and to have been sent or given by or on
behalf of a proper person. The Agent may employ agents and may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable to the Buyers (except as to money or property received
by them or their authorized agents), for the negligence or misconduct of any
such agent selected by it with reasonable care or for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.
(i)    Except as otherwise expressly provided herein, whenever the Agent is
authorized and empowered hereunder on behalf of the Buyers to give any approval
or consent, or to make any request, or to take any other action on behalf of the
Buyers (including without limitation the exercise of any right or remedy
hereunder or under the other Repurchase Documents), the Agent shall be required
to give such approval or consent, or to make such request or to take such other
action only when so requested in writing by the Required Buyers or the Buyers,
as applicable hereunder. Action that may be taken by the Required Buyers, any
other specified Percentage of the Buyers or all of the Buyers, as the case may
be (as provided for hereunder) may be taken (i) pursuant to a vote of the
requisite percentages of the Buyers as required hereunder at a meeting (which
may be held by telephone conference call), provided that Agent exercises good
faith, diligent efforts to give all of the Buyers reasonable advance notice of
the meeting, or (ii) pursuant to the written consent of the requisite
percentages of the Buyers as required hereunder, provided that all of the Buyers
are given reasonable advance notice of the requests for such consent.
(j)    Except as otherwise expressly provided under this Agreement or in any of
the other Repurchase Documents and subject to the terms hereof, Agent will take
such action, assert such rights and pursue such remedies under this Agreement
and the other Repurchase Documents as the Required Buyers or all of the Buyers,
as the case may be (as provided for hereunder), shall direct; provided, however,
that the Agent shall not be required to act or omit to act if, in the reasonable
judgment of the Agent, such action or omission may expose the Agent to personal
liability for which Agent has not been satisfactorily indemnified hereunder or
is contrary to this Agreement, any of the Repurchase Documents or applicable
law. Except as expressly provided above or elsewhere in this Agreement or the
other Repurchase Documents, no Buyer (other than the Agent, acting in its
capacity as agent) shall be entitled to take any enforcement action of any kind
under this Agreement or any of the other Repurchase Documents.
22.3.    Limitation on Duty to Disclose. Except as expressly set forth herein,
the Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any

87
Detroit\1205907\17\

--------------------------------------------------------------------------------




information relating to the Seller or any of its Subsidiaries or Affiliates that
is communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity.
22.4.    Authority of Agent to Enforce this Agreement. Each Buyer, subject to
the terms and conditions of this Agreement, grants the Agent full power and
authority as attorney-in-fact to institute and maintain actions, suits or
proceedings for the collection and enforcement of any Indebtedness outstanding
under this Agreement or any other Repurchase Document and to file such proofs of
debt or other documents as may be necessary to have the claims of the Buyers
allowed in any proceeding relative to the Seller, or its creditors or affecting
its properties, and to take such other actions which Agent considers to be
necessary or desirable for the protection, collection and enforcement of this
Agreement or the other Repurchase Documents.
22.5.    Agent in its Individual Capacity. Comerica Bank and its Affiliates,
successors and assigns shall each have the same rights and powers hereunder as
any other Buyer and may exercise or refrain from exercising the same as though
such Buyer were not the Agent. Comerica Bank and its Affiliates may (without
having to account therefor to any Buyer) accept deposits from, lend money to,
and generally engage in any kind of banking, trust, financial advisory or other
business with the Credit Parties as if such Buyer were not acting as the Agent
hereunder, and may accept fees and other consideration therefor without having
to account for the same to the Buyers.
22.6.    Actions Requiring All Buyers’ Consent. No amendment or waiver of, or
any action with respect to, any provision of this Agreement or any of the
Repurchase Documents shall in any event be effective unless the same shall be in
writing signed by all the Buyers with respect to any amendment or waiver or any
action that:
(a)    Increases the Maximum Aggregate Commitment or increases any Buyer’s
Commitment (it being understood that, for the purposes of this Section 22.6(a),
the Buyers’ execution of this Agreement evidences such Buyers’ consent to
increasing the Maximum Aggregate Commitment and Buyer’s Commitment in accordance
with the provisions of Section 2.6 hereof).
(b)    Agrees to any reduction in any Pricing Rate, Repurchase Price or fee
provisions of this Agreement, excluding the provisions relating to the Agent’s
Fee and other fees owing to the Agent only.
(c)    Acknowledges termination of the Buyers’ ownership interest in the
Purchased Loans or releases all or a material portion of the Liens held under
the Repurchase Documents other than in accordance with the Repurchase Documents.
(d)    Changes any Buyer’s Pro Rata share of ownership of the Purchased Loans
other than in accordance with the express provisions of the Repurchase
Documents.
(e)    Agrees to any change in the nature of the Buyers’ respective Commitments
from several to joint, in whole or in part.

88
Detroit\1205907\17\

--------------------------------------------------------------------------------




(f)    Agrees to any change to the definition of “Required Buyers” or to any
provisions of this Agreement or any of the other Repurchase Documents that
requires the consent, approval or satisfaction of all of the Buyers or each of
the Buyers.
(g)    Extends the Termination Date or the due date of any required payment
other than in accordance with the express provisions of the Repurchase
Documents.
(h)    Agrees to any change in this Section 22.6.
(i)    Agrees to any change in the Buyer’s Margin Percentage rates.
(j)    Releases the Seller from any of its obligations other than in accordance
with the express conditions of the Repurchase Documents.
(k)    Modifies the sharing provisions of Section 22.10.
(l)    Modifies Schedule EL, Schedule DQ or Schedule 15.3.
In the event of any conflict between the provisions of this Section 22.6 and any
other provisions of this Agreement or the other Repurchase Documents, this
Section 22.6 shall govern.
22.7.    Actions Requiring Required Buyers’ Consent. All amendments hereto,
waivers or actions taken hereunder that are not described in Section 6 and
Section 22.8 require the written consent or ratification of the Required Buyers
except for actions that are specifically reserved to the Agent under Sections
6.1 and 6.6 or elsewhere in this Agreement or the other Repurchase Documents;
provided that no amendments, waivers or actions taken hereunder that relate to
the rights or obligations of the Agent shall be effective without the prior
written consent of the Agent. The Agent will, at the direction of the Required
Buyers, take any enforcement action or exercise any remedies under this
Agreement and the Repurchase Documents that arise after the occurrence of an
Event of Default.
22.8.     Agent’s Discretionary Actions. Subject to the limitations of Sections
22.6 and 22.7, in its capacity as Agent and without seeking or obtaining the
consent of any of the other Buyers (although it may elect to obtain such consent
before acting it if deems that desirable), the Agent may:
(a)    With respect to Purchased Loans having an aggregate Purchase Value of not
more than the Discretionary Loan Sublimit at any time, waive the effects of one
or more of the sublimits set forth in Section 4.2(b) or Section 4.2(c), one or
more Disqualifiers for Purchased Loans, one or more of the representations or
warranties concerning Purchased Loans under Section 15.3, or any other
requirements for Purchased Loans set forth in this Agreement;
(b)    reconvey, or exchange, in whole or in part, any Purchased Loans that are
required to be reconveyed, or exchanged in accordance with the Repurchase
Documents;

89
Detroit\1205907\17\

--------------------------------------------------------------------------------




(c)    approve any new Approved Investor proposed by the Seller (and the Agent
will promptly provide to any Buyer that requests it a current list of Approved
Investors); and
(d)    do or perform any act or thing that, in the Agent’s reasonable judgment,
is necessary or appropriate to enable the Agent to properly discharge and
perform its duties under this Agreement, the Custody Agreement or the MBS
Custodial Agreement or that in its reasonable judgment is necessary or
appropriate to preserve or protect the validity, integrity or enforceability of
the Purchased Loans and/or the Repurchase Documents, the Buyers’ Pro Rata
undivided ownership interests in and to the Purchased Loans, the Lien created by
this Agreement and its priority, or any of the Central Elements in respect of
the Seller or any of its Subsidiaries, or to preserve and protect the interest
of the Buyers in any of the foregoing.
22.9.    Buyers’ Cooperation. The Buyers agree to cooperate among themselves and
with the Agent and from time to time upon the Agent’s request, to execute and
deliver such papers as may be reasonably necessary to enable the Agent, in its
capacity as Agent, to effectively administer this Agreement and the other
Repurchase Documents, the Purchased Loans and each Buyer’s Pro Rata undivided
ownership interest in the Purchased Loans in the manner contemplated by this
Agreement.
22.10.    Buyers’ Sharing Arrangement.
(d)    Each of the Buyers agrees that if it should receive any amount (whether
by voluntary payment, realization upon security, the exercise of the right of
set-off, or otherwise) that is applicable to the payment of Repurchase Price,
Margin Deficit, Price Differential or any fees, that with respect to the related
sum or sums received (or receivable) by the other Buyers is in greater
proportion than that Buyer’s Pro Rata ownership of the Purchased Loans (after
taking into account any waiver or adjustments in the Price Differential or fee
owing to such Buyer in accordance with Sections 5.4 and 36 of this Agreement),
then such Buyer receiving such excess amount shall purchase from the other
Buyers a participation interest in the Purchased Loans in such amount as shall
result in Pro Rata participation and ownership by all of the Buyers in such
excess amount; provided that if all or any portion of such excess amount is
thereafter recovered from such Buyer, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery; and provided further
that the provisions of this Section 22.10 shall not apply to any fees that the
Agent may be entitled to from time to time or to any fees that the Custodian or
any successor custodian might be paid pursuant to the Custody Agreement.
(e)    To the extent that the Seller fails to pay any amount required to be paid
to the Agent under Section 20, each Buyer severally agrees to pay to the Agent
such Buyer's Funding Share (determined as of the time that the unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided, that
the unreimbursed expense or indemnified payment, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Agent in its capacity as such.

90
Detroit\1205907\17\

--------------------------------------------------------------------------------




22.11.    Buyers’ Acknowledgment.
(a)    Each Buyer other than Comerica Bank hereby acknowledges that Comerica
Bank has made no representations or warranties with respect to any Purchased
Loan other than as expressly set forth in this Agreement and that Comerica Bank
shall have no responsibility (in its capacity as a Buyer, the Agent, or any
other capacity or role) for:
(i)    the marketability or collectability of the Purchased Loans;
(ii)    the genuineness, validity, likelihood of performance as and when due or
enforceability of any Investor Commitment or the solvency or performance record
of any Approved Investor;
(iii)    the validity, enforceability or any legal effect of any of the
Repurchase Documents, any Loan Papers or any insurance, bond or similar device
purportedly protecting any obligation to the Buyers or any Purchased Loans; or
(iv)    the financial condition of the Seller or any of its Subsidiaries or
Affiliates, the status, health or viability of any industry in which any of them
is involved, the prospects for repurchase of the Purchased Loans, the
genuineness, validity or enforceability of any warehousing facility or
repurchase agreement between the Seller and any other lender or repurchase
agreement counterparty, the value of any Purchased Loans, the effectiveness of
any of the provisions of the Repurchase Documents (including the financial
covenants, tests and hedging requirements) or any aspect of their implementation
or administration at any time to reduce or control risks of any type, to produce
returns, profits, yields or spreads or to reduce or control losses or the
accuracy of any information supplied by or to be supplied in connection with any
of the Seller or any of its Subsidiaries or Affiliates, or otherwise with
respect to this Agreement, any Purchased Loans or any source of equity or other
financing for any of the Seller, any of its Affiliates or any other warehouse
lender or repurchase agreement counterparty.
(b)    Each Buyer acknowledges that it has, independently of Agent and each
other Buyer and based on the financial statements of Seller and such other
documents, information and investigations as it has deemed appropriate, made its
own credit decision to extend credit hereunder from time to time. Each Buyer
also acknowledges that it will, independently of Agent and each other Buyer and
based on such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under this Agreement, any Repurchase Document or any other
document executed pursuant hereto.
22.12.     Agent Market Value Determinations. The parties hereto agree and
acknowledge that, in determining the Market Value of the Purchased Loans, the
Agent (a) shall determine Market Value as a third party service provider, in
accordance with standards customarily applicable in the financial industry to
third party service providers providing values on

91
Detroit\1205907\17\

--------------------------------------------------------------------------------




comparable assets to be used in connection with the financing of such assets,
and (b) shall not be obligated to do that same or similar amount of work or
analysis as if it were valuing its own assets, or as if it were valuing such
assets for the purchase or sale thereof by it or any other party.  The parties
hereto agree and acknowledge that any asset valuation information produced by
the Agent is intended to be and should be used solely for the limited uses
specified in this Agreement and the other Repurchase Documents, and is not
intended to be and should not be used by any Person for any other purpose.  The
parties hereto further agree and acknowledge that the Agent may elect to
determine the Market Value for any Purchased Loan by determining the market bid
price for a portfolio containing all Purchased Loans and allocating such
portfolio market bid price among each individual Purchased Loan.
22.13.     Agent’s Duty of Care, Express Negligence Waiver and Release. At all
times until all Purchased Loans have all been repurchased by the Seller and the
Buyers have no further commitments or other obligations under this Agreement and
the other Repurchase Documents, the Agent shall exercise the same degree of care
in handling the Purchased Loans as Comerica Bank exercises with respect to loans
that are held solely by Comerica Bank for its own account, and the Agent, in its
capacity as Agent shall have no responsibility to the Buyers other than to
exercise such standard of care and, in any event, Comerica Bank shall have no
liability with respect to any other Buyer’s Pro Rata interest in the Purchased
Loans except for Comerica Bank’s own fraud, gross negligence or willful
misconduct. Except in the case of its own fraud, gross negligence or willful
misconduct, neither the Agent, any Buyer, nor any of their officers, directors,
employees, attorneys or agents shall be liable for any action taken or omitted
to be taken by it or them under this Agreement, the Custody Agreement, the MBS
Custodial Agreement or any of the other Repurchase Documents reasonably believed
by it or them to be within the discretion or power conferred upon it or them by
the Repurchase Documents or be responsible for consequences of any error of
judgment, the Buyers expressly intending to hereby waive and release all present
and future claims and rights against the Agent (a) owed, in whole or in part,
under any claim or theory of strict liability or (b) for damages or injuries
caused or contributed to by any Indemnified Party’s sole or concurrent ordinary
negligence that does not amount to gross negligence or willful misconduct.
Except as otherwise specifically and expressly set forth in this Agreement, the
Agent shall not be responsible in any manner to anyone for the effectiveness,
enforceability, genuineness, validity or due execution of this Agreement, any
supplement, amendment or restatement of it or of any other Repurchase Documents
or for any representation, warranty, document, certificate, report or statement
made or furnished in, under or in connection with this Agreement or any of the
other Repurchase Documents or be under any obligation to anyone to ascertain or
to inquire as to the performance or observation of any of the terms, covenants
or conditions of this Agreement or of the other Repurchase Documents on the part
of the Seller or anyone else. Without limiting the generality of the foregoing
provisions of this Section 22.13, the Agent, in its capacity as Agent, may seek
and rely upon the advice of legal counsel in taking or refraining to take any
action under any of the Repurchase Documents or otherwise in respect of any
Purchased Loans, this Agreement and its parties, and shall be fully protected in
relying upon such advice.
22.14.    Calculations of Shares of Principal and Other Sums. Except as provided
to the contrary in Section 6.4 (“Increased Cost”), Section 6.5 (“Capital
Adequacy”), Section 7.1

92
Detroit\1205907\17\

--------------------------------------------------------------------------------




(“Payments to be free of Taxes; Withholding”), Section 7.3 (“Taxes Indemnity”),
Section 9.2 (“Agent’s Fee”), and Section 20 (“Payment of Expenses; Indemnity”),
Comerica Bank’s and each other Buyer’s respective shares of Repurchase Prices
and other sums received by the Agent on account of the Purchased Loans or with
respect to them shall be calculated on the basis of each Buyer’s (including
Comerica Bank’s) respective Pro Rata ownership interests in the Purchased Loans
from time to time.
22.15.    Successor Agent. Agent may resign as such at any time upon at least
thirty (30) days prior notice to the Seller and each of the Buyers. If Agent at
any time shall resign or if the office of Agent shall become vacant for any
other reason, Required Buyers shall, by written instrument, appoint successor
agent(s) (“Successor Agent”) satisfactory to such Required Buyers and, so long
as no Default or Event of Default has occurred and is continuing, approved by
the Seller (which approval shall not be unreasonably withheld or delayed). Such
Successor Agent shall thereupon become the Agent hereunder, as applicable, and
Agent shall deliver or cause to be delivered to any successor agent such
documents of transfer and assignment as such Successor Agent may reasonably
request. If a Successor Agent is not so appointed or does not accept such
appointment before the resigning Agent’s resignation becomes effective, the
resigning Agent may appoint a temporary successor to act until such appointment
by the Required Buyers and, if applicable, the Seller, is made and accepted, or
if no such temporary successor is appointed as provided above by the resigning
Agent, the Required Buyers shall thereafter perform all of the duties of the
resigning Agent hereunder until such appointment by the Required Buyers and, if
applicable, the Seller, is made and accepted. Such Successor Agent shall succeed
to all of the rights and obligations of the resigning Agent as if originally
named. The resigning Agent shall duly assign, transfer and deliver to such
Successor Agent all moneys at the time held by the resigning Agent hereunder
after deducting therefrom its expenses for which it is entitled to be reimbursed
hereunder. Upon such succession of any such Successor Agent, the resigning Agent
shall be discharged from its duties and obligations, in its capacity as Agent
hereunder, except for its gross negligence or willful misconduct arising prior
to its resignation hereunder, and the provisions of this Article 12 shall
continue in effect for the benefit of the resigning Agent in respect of any
actions taken or omitted to be taken by it while it was acting as Agent.
22.16.    Merger of the Agent. Any Person into which the Agent may be merged or
converted or with which it may be consolidated, or any Person surviving or
resulting from any merger, conversion or consolidation to which the Agent shall
be a party or any Person succeeding to the commercial banking business of the
Agent shall be the successor Agent without the execution or filing of any paper
or any further act on the part of any of the parties.
22.17.    Participation; Assignment by Buyers.
(a)    Assignments. Any Buyer may at any time assign in such Buyer’s rights and
obligations hereunder and under the other Repurchase Documents by way of
assignment to any Eligible Assignee in accordance with clause (d) of this
Section 22.17, (and any other attempted assignment or transfer by any Buyer
shall be deemed to be null and void). Each assignment by a Buyer of all or any
portion of its rights and obligations hereunder and under the other Repurchase
Documents, shall be subject to the following terms and conditions: (i) each such
assignment shall be in a minimum amount of the lesser of (x) Five Million
Dollars

93
Detroit\1205907\17\

--------------------------------------------------------------------------------




($5,000,000) or such lesser amount as the Agent shall agree and (y) the entire
remaining amount of assigning Buyer’s Committed Sum; provided however that,
after giving effect to such assignment, in no event shall the entire remaining
amount (if any) of assigning Buyer’s Committed Sum be less than $5,000,000; (ii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Buyer’s rights and obligations under this Agreement, and
(iii) the parties to any assignment shall execute and deliver to Agent an
Assignment and Assumption substantially (as determined by Agent) in the form
attached hereto as Exhibit E (with appropriate insertions acceptable to Agent),
together with a processing and recordation fee in the amount, if any, required
as set forth in the Assignment and Assumption. Until the Assignment and
Assumption becomes effective in accordance with its terms, and Agent has
confirmed that the assignment satisfies the requirements of this Section 22.17,
the Seller and the Agent shall be entitled to continue to deal solely and
directly with the assigning Buyer in connection with the interest so assigned.
From and after the effective date of each Assignment and Assumption that
satisfies the requirements of this Section 22.17, the assignee thereunder shall
be deemed to be a party to this Agreement, such assignee shall have the rights
and obligations of a Buyer under this Agreement and the other Repurchase
Documents (including without limitation the right to receive fees payable
hereunder in respect of the period following such assignment) and the assigning
Buyer shall relinquish its rights and be released from its obligations under
this Agreement and the other Repurchase Documents. Upon request, the Seller
shall execute and deliver to the Agent, documents reasonably necessary to such
assignment process;
(b)    Participations. The Seller and the Agent acknowledge that each of the
Buyers may at any time and from time to time, subject to the terms and
conditions hereof, sell participations in all or any part of such Buyer’s
Commitment and Pro Rata ownership share of the Purchased Loans to any Person
(other than a natural person or to the Seller or any of the Seller’s Affiliates
or Subsidiaries); provided that any participation permitted hereunder shall
comply with all applicable laws and shall be subject to a participation
agreement that incorporates the following restrictions:
(i)    such Buyer shall remain the holder of its Notes hereunder (if such Notes
are issued), notwithstanding any such participation;
(ii)    a participant shall not reassign or transfer, or grant any
sub-participations in its participation interest hereunder or any part thereof;
and
(iii)    such Buyer shall retain the sole right and responsibility to enforce
the obligations of the Seller relating to this Agreement and the other
Repurchase Documents, including, without limitation, the right to proceed
against any Guarantors, or cause the Agent to do so (subject to the terms and
conditions hereof), and the right to approve any amendment, modification or
waiver of any provision of this Agreement without the consent of the participant
(unless such participant is a Buyer Affiliate), except to the extent such
amendment, modification or waiver requires the consent of all Buyers under
Section 22.6. In those cases (if any) where a Buyer grants rights to any of its
participants to approve amendments, modifications

94
Detroit\1205907\17\

--------------------------------------------------------------------------------




or waivers of any Repurchase Documents pursuant to the immediately preceding
sentence, such Buyer must include a voting mechanism as to all such approval
rights in the relevant participation agreement(s) whereby a readily-determinable
fraction of such Buyer’s portion of the Purchased Loans (whether held by such
Buyer or participated) shall control the vote for all of such Buyer’s portion of
the Purchased Loans; provided that if no such voting mechanism is provided for
or is fully and immediately effective, then the vote of such Buyer itself shall
be the vote for all of such Buyer’s portion of the Purchased Loans; and provided
further that a participant may exercise approval rights over such matters only
on an indirect basis, acting through such Buyer, and the Seller, Agent and the
other Buyers may continue to deal directly with such Buyer in connection with
such Buyer’s rights and duties hereunder. Notwithstanding the foregoing,
however, in the case of any participation granted by any Buyer hereunder, the
participant shall not have any rights under this Agreement or any of the other
Repurchase Documents against the Agent, any other Buyer or the Seller; provided,
however that the participant may have rights against such Buyer in respect of
such participation as may be set forth in the applicable participation agreement
and all amounts payable by the Seller hereunder shall be determined as if such
Buyer had not sold such participation. Each such participant shall be entitled
to the benefits of Sections 6.4, 6.5, and 7.1 of this Agreement to the same
extent as if it were a Buyer and had acquired its interest by assignment
pursuant to clause (a) of this Section 22.17, provided that no participant shall
be entitled to receive any greater amount pursuant to such the provisions of
Sections 6.4, 6.5 and 7.1 than the issuing Buyer would have been entitled to
receive in respect of the amount of the participation transferred by such
issuing Buyer to such participant had no such transfer occurred and each such
participant shall also be entitled to the same rights of set-off as though it
were a Buyer, provided that such participant agrees to be subject to Section
22.10 hereof as though it were a Buyer.
(c)    Other Permitted Transfers. Any Buyer may at any time pledge, collaterally
assign or grant a security interest in any or all of its interests under this
Agreement and in the Purchased Loans to any Federal Reserve Bank or to any other
Person to secure obligations of such Buyer, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Buyer from any of its obligations hereunder or
substitute any such pledge or assignee for such Buyer as a party hereto.
(d)    Register. The Agent shall maintain at its principal office a copy of each
Assignment Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Buyers and the Committed Sum of,
and amount owing to, each Buyer. The entries in the Register shall be conclusive
evidence, absent manifest error, and the Seller, the Agent, and the Buyers may
treat each Person whose name is recorded in the Register as the owner of the
Advances recorded therein for all purposes of this Agreement. The Register shall
be available for inspection by the Seller or any Buyer (but only with respect to
any entry relating to such Buyer’s Committed Sum) upon reasonable notice to the
Agent and a copy of such information shall be provided to any such party on
their prior

95
Detroit\1205907\17\

--------------------------------------------------------------------------------




written request. The Agent shall give prompt written notice to the Seller of the
making of any entry in the Register or any change in such entry.
(e)    Disclosure of Seller Information. The Seller authorizes each Buyer to
disclose to any prospective assignee or participant which has satisfied the
requirements hereunder, any and all financial information in such Buyer’s
possession concerning the Seller which has been delivered to such Buyer pursuant
to this Agreement, provided that each such prospective assignee or participant
shall execute a confidentiality agreement consistent with the terms of Section
24.6 hereof or shall otherwise agree to be bound by the terms thereof.
(f)    Nothing in this Agreement or the other Repurchase Documents, expressed or
implied, is intended to or shall confer on any Person other than the respective
parties hereto and thereto and their successors and assignees and participants
permitted hereunder and thereunder any benefit or any legal or equitable right,
remedy or other claim under this Agreement or the other Repurchase Documents.
(g)    If any interest in this Agreement is so transferred to any Person that is
organized under the Legal Requirements of any jurisdiction other than the United
States of America or any State thereof, the transferor Buyer shall cause such
Person, concurrently with the effectiveness of such transfer, to comply with the
relevant provisions of Section 7.5.
(h)    The Seller shall not be required to incur any cost or expense incident to
any sale to a Person of any interest in the Repurchase Documents and the
Purchased Loans pursuant to this Section 22.17 and all such costs and expenses
shall be for the account of the Buyer selling its rights in the Purchased Loans
to such Person.
22.18.    The Agent and the Buyers are the only Beneficiaries of this Section.
Other than the provisions of Section 22.15 and Section 22.17, this Section 22 is
intended to bind and benefit only Comerica Bank and the other Buyers, and does
not benefit and shall not be enforceable by the Seller or any other Person
whatsoever.
22.19.    Knowledge of Default. It is expressly understood and agreed that the
Agent shall be entitled to assume that no Default or Event of Default has
occurred and is continuing, unless the officers of the Agent immediately
responsible for matters concerning this Agreement shall have received a written
notice from a Buyer or the Seller specifying such Default or Event of Default
and stating that such notice is a “notice of default”. Upon receiving such a
notice, the Agent shall promptly notify each Buyer of such Default or Event of
Default and provide each Buyer with a copy of such notice and shall endeavor to
provide such notice to the Buyers within three (3) Business Days (but without
any liability whatsoever in the event of its failure to do so). The Agent shall
also furnish the Buyer, promptly upon receipt, with copies of all other notices
or other information required to be provided by the Seller hereunder.
22.20.    No Reliance on Agent’s Customer Identification Program.

96
Detroit\1205907\17\

--------------------------------------------------------------------------------




(a)    Each Buyer acknowledges and agrees that neither such Buyer, nor any of
its Affiliates, participants or assignees, may relay on the Agent to carry out
such Buyer’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with Seller or any of its
Subsidiaries, any of their respective Affiliates or agents, the Repurchase
Documents or the transactions hereunder: (i) any identify verification
procedures, (ii) any record keeping, (iii) any comparisons with government
lists, (iv) any customer notices or (v) any other procedures required under the
CIP Regulations or such other laws.
(b)    Each Buyer or assignee or participant of a Buyer that is not organized
under the laws of the United States or a state thereof (and is not excepted from
the certification requirement contained in Section 313 of the USA Patriot Act
and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Buyer is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (x) within 10 days after the Effective Date, and (y) at
such other times as are required under the USA Patriot Act.
22.21.    Other Titles. Any Buyer identified on the facing page or signature
page of this Agreement or in any amendment hereto or as designated with consent
of the Agent in any assignment agreement as Lead Arranger, Documentation Agent,
or any similar titles, shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement as a result of such title other than
those applicable to all Buyers as such. Without limiting the foregoing, the
Buyers so identified shall not have or be deemed to have any fiduciary
relationship with any Buyer as a result of such title. Each Buyer acknowledges
that it has not relied, and will not rely, on the Buyer so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.
22.22.    Other Agreements. Each Buyer hereby irrevocably appoints, designates
and authorizes Agent to enter into any Subordination Agreement, the Custody
Agreement, the MBS Custodial Agreement and the Electronic Tracking Agreement, on
its behalf and to take such action on its behalf under the provisions of any
such agreement. Each Buyer further agrees to be bound by the terms and
conditions of each such Subordination Agreement, Custody Agreement, MBS
Custodial Agreement and Electronic Tracking Agreement.
23 Notices and Other Communications; Electronic Transmissions.
(a)    Except as expressly provided otherwise in this Agreement (and except as
provided in clause (b) below), all notices and other communications provided to
any party hereto under this Agreement or any other Repurchase Document shall be
in writing and shall be given by personal delivery, by mail, by reputable
overnight courier or by facsimile and addressed or delivered to it at its
address set forth below or at such other address as may be designated by such
party in a notice to the other parties that complies as to delivery with the
terms of this Section 23 or posted to an E-

97
Detroit\1205907\17\

--------------------------------------------------------------------------------




System set up by or at the direction of Agent (as set forth below). Any notice,
if personally delivered or if mailed and properly addressed with postage prepaid
and sent by registered or certified mail, shall be deemed given when received or
when delivery is refused; any notice, if given to a reputable overnight courier
and properly addressed, shall be deemed given two (2) Business Days after the
date on which it was sent, unless it is actually received sooner by the named
addressee; and any notice, if transmitted by facsimile, shall be deemed given
when received. The Agent may, but, except as specifically provided herein, shall
not be required to, take any action on the basis of any notice given to it by
telephone, but the giver of any such notice shall promptly confirm such notice
in writing or by facsimile, and such notice will not be deemed to have been
received until such confirmation is deemed received in accordance with the
provisions of this Section set forth above. If such telephonic notice conflicts
with any such confirmation, the terms of such telephonic notice shall control.
(b)    Notices and other communications provided to the Agent and the Buyers
party hereto under this Agreement or any other Repurchase Document may be
delivered or furnished by electronic communication (including email and Internet
or intranet websites) pursuant to procedures approved by the Agent. The Agent or
the Seller may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications (including email and
any E-System) pursuant to procedures approved by it. Unless otherwise agreed to
in a writing by and among the parties to a particular communication, (i) notices
and other communications sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, return email, or other written
acknowledgment) and (ii) notices and other communications posted to any E-System
shall be deemed received upon the deemed receipt by the intended recipient at
its email address as described in the foregoing clause (i) of notification that
such notice or other communication is available and identifying the website
address therefore.
If to the Seller:

Pulte Mortgage LLC
7390 South Iola
Englewood, CO 80112
Attention: Scott E. Harris
Telephone: 303-493-3326
Facsimile: 303-409-5326
Email: scott.e.harris@pulte.com
With a copy to:
Honigman Miller Schwartz and Cohn LLP
2290 First National Building
Detroit, Michigan 48226
Attention: Norman H. Beitner
Telephone: 313-465-7320


98
Detroit\1205907\17\

--------------------------------------------------------------------------------




Facsimile: 313-465-7321
Email: nbeitner@honigman.com
If to Comerica Bank as Agent or as a Buyer, as to all notices hereunder:
Comerica Bank
Comerica Bank Tower
1717 Main Street
4th Floor
Dallas, Texas 75201
Attention: Trey Worley
Telephone: (214) 462-4279
Fax: (214) 462-4280
Email: tworley@comerica.com
And
Comerica Bank
411 W. Lafayette Blvd.
Detroit, MI 48226
Attention: Scott M. Helmer
Telephone: (313) 222.5717
Fax: (313) 222.9434
Email: smhelmer@comerica.com
with a copy of all Request/Confirmations to be delivered to the following email
addresses:
corpfinadmin@comerica.com
tworley@comerica.com
pgdufault@comerica.com
jlnowicki@comerica.com
kaboone@comerica.com
smhelmer@comerica.com
megetz@comerica.com
dlmahan@comerica.com
with a copy to:

Nicholas P. Scavone, Jr.
BODMAN PLC
6th Floor at Ford Field
1901 St. Antoine Street
Detroit, Michigan 48226
Phone: 313-393-7580
Facsimile: 313-393-7579
Email: nscavone@bodmanlaw.com

99
Detroit\1205907\17\

--------------------------------------------------------------------------------




If to the other Buyers, at the addresses shown on Schedule 23.
(d)    Each of the Agent, the Seller, the Buyers, and each of their Affiliates
is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Repurchase Document and the transactions contemplated therein. The Seller
hereby acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.
(d)    All uses of an E-System shall be governed by and subject to, in addition
to this Section 23, separate terms and conditions posted or referenced in such
E-System and related contractual obligations executed by the Agent, the Seller
and the Buyers in connection with the use of such E-System.
(e)    All E-Systems and Electronic Transmissions shall be provided “as is” and
“as available”. None of the Agent or any of its Affiliates warrants the
accuracy, adequacy or completeness of any E-Systems or Electronic Transmission,
and each disclaims all liability for errors or omissions therein. No warranty of
any kind is made by the Agent or any of its Affiliates in connection with any E
Systems or Electronic Transmission, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects. The Agent, the Seller and the Buyers
agree that the Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.
24 Miscellaneous.
24.1.    Further Assurances. At any time and from time to time, at the sole
expense of the Seller, the Seller or the Servicer shall promptly provide such
further reasonable assurances, documents and agreements and undertake such
actions as the Agent may reasonably request in order to effect the purposes of
this Agreement, including the assignment, conveyance and transfer of all right,
title and interest of each Purchased Loan from the Seller to the Agent, or to
otherwise obtain or preserve the benefits or rights granted under this
Agreement. In the event the Seller, Servicer or any subservicer, in the
performance of the Servicing Functions shall foreclose any Mortgage for which
the Agent and the Buyers have not received the Repurchase Price, all such
actions shall be taken in the name of the Agent for the benefit of the Buyers
and in accordance with Accepted Servicing Practices.
24.2.     Agent as Attorney in Fact. The Agent is hereby appointed the
attorney-in-fact of the Seller for the purpose of carrying out the provisions of
this Agreement and taking any action and executing any instruments or documents
that the Agent may deem reasonably necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable and
coupled with an interest, although the Agent agrees not to exercise its rights
under this power of attorney unless, in its opinion or the opinion of its legal
counsel, an Event of Default has occurred that has not been cured by the Seller
or that the Agent has not declared in writing to have been waived in accordance
with Section 22. Without limiting the

100
Detroit\1205907\17\

--------------------------------------------------------------------------------




generality of the foregoing, but subject to Section 18.3, the Agent shall have
the right and power during the occurrence and continuation of any Event of
Default to receive, endorse, collect and control all checks or instruments made
payable to the order of the Seller and all other forms of payment to the Seller
that represent any payment on account of the principal of or interest on or
proceeds from any of the Purchased Loans and to give full discharge for the
same.
24.3.    Wires to Seller. Any amounts to be transferred by the Agent to the
Seller hereunder (other than Purchases Prices for the Purchased Loans) shall be
sent by journal entry (or wire transfer) in immediately available funds to the
Operating Account.
24.4.    Wires to Agent. Except as may be otherwise expressly provided herein,
any amounts to be transferred by the Seller to the Agent hereunder shall be sent
by wire transfer in immediately available funds to the Repurchase Settlement
Account.
24.5.    Receipt; Available Funds. Amounts received after 1:00 p.m. (Detroit,
Michigan time) on any Business Day shall be deemed to have been paid and
received on the next succeeding Business Day. All payments and transfers of cash
pursuant to this Agreement shall be made (only if the paying and receiving
accounts are with the same financial institution) by journal entries, or
(otherwise) by wire transfer, of immediately available funds in U.S. dollars.
24.6.    Privacy of Customer Information. The Seller’s Customer Information in
the possession of the Agent or the Buyers, other than information independently
obtained by the Agent or the Buyers and not derived in any manner from or using
information obtained under or in connection with this Agreement, is and shall
remain confidential and proprietary information of the Seller. Except in
accordance with this Section 24.6, the Agent and the Buyers shall not use any
Seller’s Customer Information for any purpose, including the marketing of
products or services to, or the solicitation of business from, Customers, or
disclose any Seller’s Customer Information to any Person, including any of the
Agent’s or the Buyers’ employees, agents or contractors or any third party not
affiliated with the Agent or a Buyer. The Agent and the Buyers may use or
disclose the Seller’s Customer Information only to the extent necessary (a) for
examination and audit of the Agent’s or the Buyers’ respective activities, books
and records by their regulatory authorities, (b) to market or sell Purchased
Mortgage Loans or to enforce or exercise their rights under any Repurchase
Document, (c) to carry out the Agent’s, the Buyers’, the Custodian’s and the
Approved MBS Custodian’s express rights and obligations under this Agreement and
the other Repurchase Documents (including providing the Seller’s Customer
Information to Approved Investors), or (d) in connection with an assignment or
participation as authorized by Section 22 or in connection with any hedging
transaction related to the Purchased Loans and for no other purpose; provided
that the Agent and the Buyers may also use and disclose the Seller’s Customer
Information as expressly permitted by the Seller in writing, to the extent that
such express permission is in accordance with the Privacy Requirements. The
Agent and the Buyers shall ensure that each Person to which the Agent or a Buyer
intends to disclose Seller’s Customer Information, before any such disclosure of
information, agrees to keep confidential any such Seller’s Customer Information
and to use or disclose such Seller’s Customer Information only to the extent
necessary to protect or exercise the Agent’s, the Buyers’, the Custodian’s and
the Approved MBS Custodian’s rights and privileges, or to carry out the Agent’s,
the Buyers’, the Custodian’s and the Approved MBS Custodian’s express
obligations under this Agreement

101
Detroit\1205907\17\

--------------------------------------------------------------------------------




and the other Repurchase Documents (including providing the Seller’s Customer
Information to Approved Investors). The Agent agrees to maintain an Information
Security Program and to assess, manage and control risks relating to the
security and confidentiality of the Seller’s Customer Information pursuant to
such program in the same manner as the Agent does in respect of its own
customers’ information, and shall implement the standards relating to such risks
in the manner set forth in the Interagency Guidelines Establishing Standards for
Safeguarding Company Customer Information set forth in 12 CFR Parts 30, 208,
211, 225, 263, 308, 364, 568 and 570. Without limiting the scope of the
foregoing sentence, the Agent and the Buyers shall use at least the same
physical and other security measures to protect all of the Seller’s Customer
Information in their possession or control as each of them uses for its own
customers’ confidential and proprietary information.
25 Entire Agreement; Severability.
This Agreement supersedes any existing agreements between the parties containing
general terms and conditions for repurchase transactions. This Agreement may not
be amended, modified or supplemented except in accordance with the provisions of
Section 22 and such amendment, modification or supplement must be set forth in a
writing signed by the parties required to do so in accordance with Section 22.
Each provision and agreement herein shall be treated as separate and independent
from any other provision or agreement herein and shall be enforceable
notwithstanding the unenforceability of any such other provision or agreement.
26 Non-assignability; Termination.
26.1.    Limited Assignment. Except with respect to any repurchase transaction,
sale, transfer, pledge or hypothecation by the Agent or any Buyer pursuant to
Section 22.17, the rights and obligations of the parties under this Agreement
and under any Transaction shall not be assigned by any party without the prior
written consent of the other parties and any such assignment without the prior
written consent of the other parties shall be null and void. Subject to the
foregoing, this Agreement and any Transactions shall bind and benefit the
parties and their respective successors and assigns.
26.2.    Remedies Exception. Section 26.1 shall not preclude a party from
assigning, charging or otherwise dealing with all or any part of its interest in
any sum payable to it under Section 18.
26.3.    Agreement Termination. This Agreement shall terminate, automatically
and without any requirement for notice, on the date after the Termination Date
on which all Obligations (other than contingent reimbursement or indemnification
obligations as to which no claim has been asserted) have been indefeasibly paid
in full, provided, that the provisions of Sections 6.4, 6.5, 7 and 20 shall
survive the termination of this Agreement, provided further, that this Agreement
and any Open Transactions may be extended by mutual agreement of the Buyers, the
Agent and the Seller; and provided further, that no such party shall be
obligated to agree to such an extension.
27 Counterparts.

102
Detroit\1205907\17\

--------------------------------------------------------------------------------




This Agreement may be executed in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.
28 Governing Law, Jurisdiction and Venue.
THIS AGREEMENT (INCLUDING THIS CHOICE-OF-LAW PROVISION) AND THE OTHER REPURCHASE
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED AND ALL CONTROVERSIES AND DISPUTES
ARISING UNDER, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT AND THE OTHER
REPURCHASE DOCUMENTS SHALL BE RESOLVED, IN ACCORDANCE WITH THE LAWS OF THE STATE
OF MICHIGAN AND THE UNITED STATES OF AMERICA APPLICABLE TO CONTRACTS MADE AND TO
BE WHOLLY PERFORMED WITHIN SUCH STATE. THE SELLER, THE AGENT AND THE BUYERS EACH
HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF THE
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN OR, IF SUCH
COURT DOES NOT HAVE JURISDICTION, MICHIGAN STATE COURT SITTING IN DETROIT, FOR
THE PURPOSE OF ANY ACTION OR OTHER PROCEEDING ARISING UNDER, IN CONNECTION WITH
OR RELATING TO THE REPURCHASE DOCUMENTS OR ANY RELATED TRANSACTION. Seller
irrevocably consents to the service of any and all process in any such action or
proceeding brought in any court in or of the State of Michigan by the delivery
of copies of such process to it at the applicable addresses specified on in
Section 23 in a notice to the other parties that complies as to delivery with
the terms of Section 23. Nothing in this Section 28 shall affect the right of
the Buyers and the Agent to serve process in any other manner permitted by law
or limit the right of the Buyers or the Agent (or any of them) to bring any such
action or proceeding against Seller or any of their property in the courts with
subject matter jurisdiction of any other jurisdiction. Seller irrevocably waives
any objection to the laying of venue of any such suit or proceeding in the above
described courts.
29 Waiver of Jury Trial.
EACH OF THE SELLER (IN ITS CAPACITY AS SELLER AND SERVICER), THE BUYERS AND THE
AGENT HEREBY (a) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY A JURY, AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN, KNOWINGLY AND VOLUNTARILY, BY EACH
OF THE SELLER, THE BUYERS AND THE AGENT, AND THIS WAIVER IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT OF A
JURY TRIAL WOULD OTHERWISE ACCRUE. THE AGENT IS HEREBY AUTHORIZED AND REQUESTED
TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT
MATTER AND THE PARTIES HERETO, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF THE
FOREGOING WAIVER OF THE RIGHT TO JURY TRIAL. FURTHER, THE SELLER HEREBY
CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF THE BUYERS OR THE

103
Detroit\1205907\17\

--------------------------------------------------------------------------------




AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO ANY STOCKHOLDER, DIRECTOR,
OFFICER, AGENT OR REPRESENTATIVE OF THE SELLER THAT THE BUYERS OR THE AGENT WILL
NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.
30 Relationship of the Parties.
This Agreement provides for the sale by the Seller and the purchase by the
Buyers (acting through their agent and representative, the Agent) of Eligible
Loans and the obligation of the Seller to repurchase them upon termination of
each Transaction. The relationship between the Seller and the Buyers (and the
Agent) is limited to that of seller and repurchaser on the one hand and buyers
and resellers (and the Agent as the Buyers’ agent and representative) on the
other. The provisions in this Agreement and the other Repurchase Documents for
compliance with financial covenants and delivery of financial statements are
intended solely for the benefit of the Buyers and the Agent, to protect the
interests of the Buyers as buyers, including the Buyers’ and the Agent’s
interest in assuring repurchase of Purchased Loans at the termination of each
Transaction, and nothing contained in this Agreement or any of the other
Repurchase Documents shall be construed as permitting or obligating any Buyer or
the Agent to act as a financial or business advisor or consultant to the Seller,
as permitting or obligating any Buyer or the Agent to control the Seller or to
conduct the Seller’s operations, as creating any fiduciary obligation on the
part of the Buyers or the Agent to the Seller, or as creating any joint venture,
agency or other relationship between the parties other than as explicitly and
specifically stated in this Agreement. The Seller acknowledges that it has had
the opportunity to obtain the advice of experienced counsel of its own choosing
in connection with the negotiation and execution of this Agreement and the other
Repurchase Documents and to obtain the advice of such counsel with respect to
all matters contained in the Repurchase Documents including the provision for
waiver of trial by jury. The Seller further acknowledges that it is experienced
with respect to financial and credit matters and has made its own independent
decisions to apply to the Buyers and the Agent to enter into this Agreement, and
to execute and deliver this Agreement and the other Repurchase Documents.
31 No Waivers, Etc.
No express or implied waiver of any Event of Default by any party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by the Seller and
the parties required to do so pursuant to Section 23. Without limitation on any
of the foregoing, the failure to give a notice pursuant to Section 23 will not
constitute a waiver of any right to do so at a later date. The rights and
remedies of the Buyers hereunder shall be cumulative and not exclusive of any
rights and remedies that the Buyers would otherwise have. No failure or delay on
the part of the Buyers in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.



104
Detroit\1205907\17\

--------------------------------------------------------------------------------




32 Use of Employee Plan Assets.
32.1.    Prohibited Transactions. If assets of an employee benefit plan subject
to any provision of ERISA are intended to be used by any party hereto (the “Plan
Party”) in a Transaction, the Plan Party shall so notify the other parties prior
to the Transaction. The Plan Party shall represent in writing to the other
parties that the Transaction does not constitute a prohibited transaction under
ERISA or is otherwise exempt therefrom, and the other parties may proceed in
reliance thereon but shall not be required so to proceed.
32.2.    Audited Financial Statements Required. Subject to the last sentence of
Section 32.1, any such Transaction shall proceed only if the Seller furnishes or
has furnished to the Agent its most recent available audited statement of its
financial condition and its most recent subsequent unaudited statement of its
financial condition.
32.3.    Representations. By entering into a Transaction pursuant to this
Section 32, the Seller shall be deemed (a) to represent to the Buyers and the
Agent that since the date of the Seller’s latest such financial statements,
there has been no material adverse change in the Seller’s financial condition
that the Seller has not disclosed to the Agent, and (b) to agree to provide the
Agent with future audited and unaudited statements of its financial condition as
they are issued, so long as it is a Seller in any Open Transaction involving a
Plan Party.
33 Intent.
33.1.    Transactions are Repurchase Agreements and Securities Contracts. The
parties intend and acknowledge that each Transaction is a “repurchase agreement”
and a “master netting agreement” as such terms are defined in Section 101 of the
Bankruptcy Code (except insofar as the type of Mortgage Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in Section
741 of the Bankruptcy Code (except insofar as the type of assets subject to such
Transaction would render such definition inapplicable). This Agreement also
constitutes a “netting contract” as defined in and subject to Title IV of the
Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and
each payment entitlement and payment obligation under any Transaction hereunder
shall constitute a “covered contractual payment entitlement” or “covered
contractual payment obligation,” respectively, as defined in and subject to
FDICIA (except insofar as any or all of the parties is not a “financial
institution” as that term is defined in FDICIA). The Seller hereby agrees that
it shall not challenge the characterization of this Agreement as a “repurchase
agreement” as that term is defined in Section 101 of the Bankruptcy Code, or as
a “securities contract” as that term is defined in Section 741 of the Bankruptcy
Code in any dispute or proceeding.
33.2.    Contractual Rights, Etc.Any party’s right to liquidate Mortgage Loans
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 18 is a contractual right to liquidate,
terminate or accelerate such Transaction as described in Sections 555, 559 and
561 of the Bankruptcy Code.
33.3.    FDIA. If a party hereto is an “insured depository institution,” as such
term is defined in the Federal Deposit Insurance Act, as amended (“FDIA”), then
each Transaction

105
Detroit\1205907\17\

--------------------------------------------------------------------------------




hereunder is a “qualified financial contract,” as that term is defined in FDIA
and any rules, orders or policy statements thereunder (except insofar as the
type of assets subject to such Transaction would render such definition
inapplicable).
33.4.    Master Netting Agreement. It is understood and agreed that this
Agreement constitutes a “master netting agreement” as that term is defined in
Section 101 of the Bankruptcy Code, and that a party’s right to cause the
termination, liquidation, or acceleration of, or to offset net termination
values, payment amounts or other transfer obligations arising under or in
connection with, this Agreement or any Transaction is a contractual right to
cause the termination, liquidation, or acceleration of, or to offset net
termination values, payment amounts or other transfer obligations arising under
or in connection with, this Agreement or any Transaction as described in Section
561 of the Bankruptcy Code.
34 Disclosure Relating to Certain Federal Protections.
The parties acknowledge that they have been advised that:
34.1.    Parties not Protected by SIPA or Insured by FDIC or NCUSIF. In the case
of Transactions in which one of the parties is a broker or dealer registered
with the Securities and Exchange Commission (“SEC”) under Section 15 of the
Securities Exchange Act of 1934 (“1934 Act”), the Securities Investor Protection
Corporation has taken the position that the provisions of SIPA do not protect
the other party with respect to any Transaction hereunder.
34.2.    SIPA Does Not Protect Government Securities Broker or Dealer
Counterparty. In the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder.
34.3.    Transaction Funds Are Not Insured Deposits. In the case of Transactions
in which one of the parties is a financial institution, funds held by such
financial institution pursuant to a Transaction hereunder are not a deposit and
therefore are not insured by the Federal Deposit Insurance Corporation (through
either the Bank Insurance Fund or the Savings Association Insurance Fund) or the
National Credit Union Share Insurance Fund, as applicable.
35 USA Patriot Act Notification.
Pursuant to Section 326 of the USA Patriot Act, the Agent and the Buyers hereby
notify the Seller that if they or any of their Subsidiaries open an account,
including any loan, deposit account, treasury management account, or other
extension of credit with Agent or any Buyer, the Agent or the applicable Buyer
will request the applicable Person’s name, tax identification number, business
address and other information necessary to identify such Person (and may request
such Person’s organizational documents or other identifying documents) to the
extent necessary for the Agent and the applicable Buyer to comply with the USA
Patriot Act.





106
Detroit\1205907\17\

--------------------------------------------------------------------------------




36 Waiver of Fees, Costs and Expenses.
Agent, Custodian, Approved MBS Custodian and each Buyer shall have the right, in
their sole discretion, at any time and from time to time, to waive or reduce
(but not increase) any fees (including the Facility Fee, the Agent’s Fee, and
Custodian Fees) owing to it by the Seller, and/or any costs and expenses
(including without limitation attorney's fees and third party audit fees)
incurred by Agent, Custodian, Approved MBS Custodian or such Buyer for which the
Seller is obligated to reimburse Agent, Custodian, Approved MBS Custodian or
such Buyer. Custodian and each Buyer shall promptly inform the Agent of any
waiver of all or any portion of the Facility Fee, Custodian Fees,
account-related charges or fees, or any other fees, costs or expenses (including
without limitation attorney's fees and third party audit fees) owing by Seller
to such Buyer or Custodian under this Agreement. Such Buyer shall notify Seller
and Agent of any waiver or reduction in the amount of the Facility Fee or other
costs and expenses payable by the Seller to such Buyer. The waivers and
adjustments identified in such notice shall become effective on a date
determined by Agent (but in any event shall not become effective prior to the
date such notice is received). The Seller hereby acknowledges and agrees that
nothing in this Section 36 shall obligate any Buyer to grant any such waiver or
reduction.
37 Amended and Restated.
This Agreement amends, restates, replaces and supersedes in its entirety the
Master Repurchase Agreement between Seller, Comerica Bank, as agent, lead
arranger and a buyer, and certain other buyers dated October 25, 2010, as
amended by Amendment No. 1 dated October 20, 2011, (as amended, the “Prior
Agreement”); provided, however, nothing contained herein shall impair the liens,
security interests and other rights established or continued by the Prior
Agreement, which liens, security interests and other rights shall continue in
full force and effect. All “Purchased Loans” (as defined in the Prior Agreement)
(the “Existing Purchased Loans”), shall be Purchased Loans under this Agreement
as if originally funded under this Agreement so long as such Existing Purchased
Loans meet all of the requirements for eligibility and inclusion under this
Agreement, provided, however, (a) the determination of the Purchase Date under
paragraph 9 of Schedule DQ under this Agreement shall be calculated based on the
original Purchase Date as determined under the Prior Agreement, and (b) such
Existing Purchased Loans shall be deemed to comply with the requirement of
paragraph 8 of Schedule EL under this Agreement if the date of each underlying
Mortgage Note for such Existing Purchased Loans was not earlier than 30 days
prior to the date such Existing Purchased Loan was purchased under the Prior
Agreement. On the Effective Date, each Buyer shall (i) have Committed Sums equal
to the applicable amounts set forth in Schedule BC hereto and (ii) have funded
its Funding Share of all Transactions (and participation in Swing Line
Transactions) outstanding on the Effective Date. To facilitate the foregoing,
each Buyer which as a result of the adjustments of Committed Sums and Funding
Shares evidenced by Schedule BC hereto is to have a greater principal amount of
the Transactions outstanding than such Buyer had outstanding under the Prior
Agreement immediately prior to the Effective Date, shall deliver to the Agent
immediately available funds to cover such Transactions (and the Agent shall, to
the extent of the funds so received, disburse funds to each Buyer which, as a
result of the adjustment of the Funding Shares, is to have a lesser principal
amount of Transactions outstanding than such Buyer had under the Prior
Agreement). The Buyers agree that any Price Differential, Facility Fees and

107
Detroit\1205907\17\

--------------------------------------------------------------------------------




other fees accrued under the Prior Agreement shall constitute the property of
the Buyers which were parties to the Prior Agreement and shall be distributed
(to the extent received from the Seller) to such Buyers on the basis of the
Funding Shares in effect under the Prior Agreement. Furthermore, it is
acknowledged and agreed that all fees paid under the Prior Agreement shall not
be recalculated, redistributed or reallocated by Agent among the Buyers.
The remainder of this page is intentionally blank; signature pages follow.



108
Detroit\1205907\17\

--------------------------------------------------------------------------------




EXECUTED as of the Effective Date.


 
 
 
PULTE MORTGAGE LLC
 
 
 
As Seller and Servicer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
\s\ Scott E. Harris
 
 
 
Name:
Scott E. Harris
 
 
 
Title:
Senior Vice President \ Chief Financial Officer

 

    

Sig-1
Master Repurchase Agreement (1205907)

--------------------------------------------------------------------------------




    
 
 
 
COMERICA BANK
 
 
 
As Agent, Lead Arranger and a Buyer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
\s\ Trey Worley
 
 
 
Name:
Trey Worley
 
 
 
Title:
Vice President




Sig-2
Master Repurchase Agreement (1205907)

--------------------------------------------------------------------------------








 
 
 
BMO HARRIS BANK N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
\s\ Catherine Blaesing
 
 
 
Name:
Catherine Blaesing
 
 
 
Title:
Vice President




Sig-3
Master Repurchase Agreement (1205907)

--------------------------------------------------------------------------------






 
 
 
ASSOCIATED BANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
\s\ Thanh Pham
 
 
 
Name:
Thanh Pham
 
 
 
Title:
Vice President


Sig-4
Master Repurchase Agreement (1205907)

--------------------------------------------------------------------------------






 
 
 
WESTERN ALLIANCE BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
\s\ Steve Curley
 
 
 
Name:
Steve Curley
 
 
 
Title:
Senior Vice President






Sig-5
Master Repurchase Agreement (1205907)

--------------------------------------------------------------------------------


EXHIBIT A
To Master Repurchase Agreement

FORM OF REQUEST/CONFIRMATION
To:
From:
Comerica Bank, Agent
Pulte Mortgage LLC
Comerica Bank Tower
 
 
1717 Main Street
 
 
4th Floor
 
 
Dallas, Texas 75201
 
 
Attention: Trey Worley
Attention:


Phone: (214) 462-4279
Phone:
 
Fax: (214) 462-4280
Fax:
 
Email: tworley@comerica.com
Email:
 

And
Comerica Bank, Agent
411 W. Lafayette
Detroit, MI 48226
Attention: Sandy Fields
Telephone: (313) 222-5265
Fax: (313) 222-5272
Email: corpfinadmin@comerica.com
Please refer to the Master Repurchase Agreement dated September 28, 2012 among
Pulte Mortgage LLC (the “Seller”), the buyers from time to time party thereto
(the “Buyers”) and Comerica Bank, as agent to the Buyers (in such capacity, the
“Agent”) (as it may have been or may hereafter be supplemented, amended,
restated or otherwise modified from time to time, the “Current Repurchase
Agreement”). Any term defined in the Current Repurchase Agreement and used in
this request shall have the meaning given to it in the Current Repurchase
Agreement.
The Seller currently qualifies under the Current Repurchase Agreement for, and
hereby requests, purchases of Eligible Loans as set forth below (the “Requested
Purchases”) to be made on the following Purchase Date: ____________________,
201_____ (which must be a Business Day).
 
Regular Transaction
Swing Line Transaction
Previous Day Aggregate
Outstanding Purchase Price
 
 
Purchase Price Advanced
(Eligible Loans)
 
 


A-1
Detroit\1205907\17\

--------------------------------------------------------------------------------


Repurchase Price Paid
 
 
Aggregate Outstanding Purchase Price
 
 


After giving effect to the Requested Purchases, the Aggregate Outstanding
Purchase Price will not exceed the Maximum Aggregate Commitment.
The Seller has delivered to the Custodian today multiple Mortgage Loan
Transmission Files. All Mortgage Loans listed in such Mortgage Loan Transmission
Files and included in the foregoing calculations (the “Purchased Loans”) are
Eligible Loans. For each of the Purchased Loans the representations set forth in
Section 15.3 and 15.4 of the Current Repurchase Agreement are true and correct.
Pursuant to the terms of the Custody Agreement and acknowledging and agreeing
that new value, as that term is used in the Michigan Uniform Commercial Code,
has been given in reliance thereon, the Seller hereby sells, negotiates and
transfers to the Buyers the Mortgage Loans listed on the attached Schedule of
Mortgage Loans. The Seller acknowledges that the Agent and the Buyers will rely
on the truth of each statement in this Request/Confirmation and the Mortgage
Loan Transmission Files in purchasing the Purchased Loans referred to herein.
The Purchase Prices for the Purchased Loans should be deposited in the Funding
Account to be accessed and disbursed as provided in, and subject to the terms
and conditions of, the Current Repurchase Agreement.
No Default has occurred under the Repurchase Documents that has not been cured
by the Seller or declared in writing by the Agent to have been waived in
accordance with Section 22, and no Event of Default has occurred under the
Repurchase Documents that the Agent has not declared in writing to have been
waived (in accordance with Section 22). There has been no material adverse
change in any of the Central Elements in respect of the Seller since the date of
the Seller’s most recent annual audited Financial Statements that have been
delivered to the Agent and the Buyers.
All items that the Seller is required to furnish to the Buyers, the Agent or the
Custodian in connection with the Requested Purchases have been delivered in all
respects as required by the Current Repurchase Agreement and the other
Repurchase Documents. All documentation described or referred to in the Mortgage
Loan Transmission Files conform in all material respects with all applicable
requirements of the Current Repurchase Agreement and the other Repurchase
Documents.
The Seller hereby warrants and represents to the Buyers and the Agent that none
of the Purchased Loans has been sold to any Person other than the Buyers
(except, in the case of Purchased Loans purchased in the Initial Transaction
under Section 3.6 of the Current Repurchase Agreement, for sale to the Parent
under the Parent Repurchase Agreement prior to the Effective Date, provided that
such Purchased Loans have been repurchased by Seller on the Effective Date and
the Parent Custodian has released all Liens and other right, title and interest
in and to said Purchased Loans

A-2
Detroit\1205907\17\

--------------------------------------------------------------------------------


in connection with such repurchase), is pledged to any Person other than the
Agent, for the benefit of itself and the Buyers, or supports any borrowing or
repurchase agreement funding other than purchases under the Current Repurchase
Agreement.
The undersigned Seller Representative hereby certifies that all of the Seller’s
representations and warranties (a) in the Current Repurchase Agreement and all
of the other Repurchase Documents (except only to the extent that (i) such a
representation or warranty speaks to a specific date or (ii) the facts on which
a representation or warranty is based have been changed by transactions or
conditions contemplated or expressly permitted by the Repurchase Documents) and
(b) in this request, are true and correct in all material respects on the date
of this request; and that conditions to the Requested Purchases set forth in the
Current Repurchase Agreement have been or will be satisfied contemporaneously
herewith.


 
 
 
PULTE MORTGAGE LLC
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 




A-3
Detroit\1205907\17\

--------------------------------------------------------------------------------




EXHIBIT B
To Master Repurchase Agreement

FORM OF OFFICER’S CERTIFICATE WITH COMPUTATIONS
TO SHOW COMPLIANCE OR NON-COMPLIANCE WITH
CERTAIN FINANCIAL COVENANTS

OFFICER’S CERTIFICATE
AGENT:    Comerica Bank
SELLER:    Pulte Mortgage LLC
SUBJECT PERIOD:      ended     , 201__
DATE:     , 201__
This certificate is delivered to the Agent and the Buyers under the Master
Repurchase Agreement dated as of September 28, 2012 (as supplemented, amended or
restated from time to time, the “Current Repurchase Agreement”), among the
Seller, the Agent and the Buyers from time to time party thereto. Unless they
are otherwise defined in this request, terms defined in the Current Repurchase
Agreement have the same meanings here as there.
The undersigned officer of the Seller certifies to the Agent that on the date of
this certificate that:
1.    The undersigned is an incumbent officer of the Seller, holding the title
stated below the undersigned’s signature below.
2.    The Seller’s Financial Statements that are attached to this certificate
were prepared in accordance with GAAP (except that interim, i.e. other than
annual, Financial Statements exclude notes to Financial Statements and
statements of changes to stockholders’ equity and are subject to year-end
adjustments) and (subject to the aforesaid proviso as to interim Financial
Statements) present fairly the Seller’s financial condition and results of
operations as of _________________ for that month (the “Subject Period”) and for
the year to that date.
3.    The undersigned officer of the Seller supervised a review of the Seller’s
activities during the Subject Period in respect of the following matters and has
determined the following:
(a)except to the extent that a representation or warranty speaks to a specific
date, the representations and warranties of the Seller in the Current Repurchase
Agreement and the other Repurchase Documents are true and correct in all
material respects, other than the changes, if any, described on the attached
Annex A;
(b)no event has occurred that could reasonably be expected to have a materially
adverse effect on any of the Central Elements of the Seller;

B-1


Detroit\1205907\17\

--------------------------------------------------------------------------------




(c)the Seller has complied with all of its obligations under the Repurchase
Documents, other than the deviations, if any, described on the attached Annex A;
(d)no Default or Event of Default has occurred and is continuing, other than
those Events of Default and/or Defaults, if any, described on the attached Annex
A; and
(e)compliance by the Seller with the financial covenants in Section 16.18, of
the Current Repurchase Agreement is accurately calculated on the attached Annex
A.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 

    

B-2


Detroit\1205907\17\

--------------------------------------------------------------------------------




ANNEX A TO OFFICER’S CERTIFICATE
1.    Describe changes from representations and warranties, if any — clause 3(a)
of attached Officer’s Certificate — if none, so state:
2.    Describe deviations from compliance with obligations, if any — clause 3(b)
of attached Officer’s Certificate — if none, so state:
3.    Describe Defaults or Events of Default, if any — clause 3(c) of attached
Officer’s Certificate — if none, so state:
4.    Calculate compliance with covenants in Section 16.18 of Current Repurchase
Agreement:
(a)    Adjusted Tangible Net Worth. The Seller’s Adjusted Tangible Net Worth as
of the last day of the month ended __________ is $____________________ (the
minimum under Section 16.18(a) is $45,000,000.)
Adjusted Tangible Net Worth
Consolidated Assets:
 
$ _________________
Minus Total Liabilities (excluding Qualified Subordinated Debt):
$ _________________
Minus Intangible Assets (including Capitalized Servicing Rights):
$ _________________
Minus Receivables due from Affiliates
$ _________________
Minus Loans held for Investment and REO, Net of Reserves
$ _________________
   ADJUSTED TANGIBLE NET
   WORTH:
$ _________________


Annex A-1 to Ex B
Detroit\1205907\17\

--------------------------------------------------------------------------------






(b)    Adjusted Tangible Net Worth Ratio. The ratio of the Liabilities to
Adjusted Tangible Net Worth Ratio as of the last day of the month ended
________________________ is ___ to 1.0 (the maximum ratio under Section 16.18(b)
is 8.0:1.0).
Leverage Ratio
Total Liabilities (excluding Qualified Subordinated Debt):
 
$ ____________
Adjusted Tangible Net Worth:
$ ____________
LEVERAGE RATIO:
___ to 1.0





(c)    Liquidity. The Seller’s Liquidity, as of the last day of the month ended
__________________, 201__ was $_____________ (the minimum under Section 16.18(c)
is $25,000,000).
Liquidity
Unencumbered cash and cash equivalents:
$ _______________


Plus Unused availability against Purchased Loans (Purchase Value – Purchase
Price):


$ _______________


   LIQUIDITY:


$ _______________



(d)    Net Income. As of the last day of the month ended ______________, the
Seller’s Net Income for the 12 month period then ending was $______________ (the
minimum under Section 16.18(d) is $1).



Annex A-2 to Ex B
Detroit\1205907\17\

--------------------------------------------------------------------------------




EXHIBIT C
To Master Repurchase Agreement

List of Subsidiaries of the Seller as of the Effective Date
Subsidiary
Place of organization
States where qualified as a foreign organization
The Seller’s percentage of capital stock or equity ownership
PCIC Corporation
Michigan
Colorado,
Massachusetts,
Minnesota,
New Hampshire,
New York,
North Carolina,
Ohio,
Pennsylvania,
South Carolina,
Texas,
Vermont,
Virginia,
Washington.


100%
Joliet Mortgage Reinsurance Corporation
Vermont
None
100%




C-1


Detroit\1205907\17\

--------------------------------------------------------------------------------




EXHIBIT D
To Master Repurchase Agreement

FORM OF CORPORATION TAX TREATMENT CERTIFICATE
Reference is hereby made to the Master Repurchase Agreement dated as of
September 28, 2012 (as supplemented, amended or restated, supplemented from time
to time, the “Agreement”), among Pulte Mortgage LLC (the “Seller”), Comerica
Bank (“Comerica”), as a buyer and as agent for the other buyers party thereto
from time to time (the “Agent”) and such other buyers (collectively with
Comerica, the “Buyers”). Pursuant to the provisions of Article 7 of the
Agreement, the undersigned hereby certifies that:
1.    It is (one must be checked)
___
a natural individual person

___
treated as a corporation for U.S. federal income tax purposes

___
disregarded for federal income tax purposes (in which case a copy of this
Corporation Tax Treatment Certificate is attached in respect of its sole
beneficial owner)

___
treated as a partnership for U.S. federal income tax purposes.

2.    It is the beneficial owner of amounts received pursuant to the Agreement.
3.    It is not a bank, as such term is used in Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”).
4.    It is not a 10-percent stockholder of the Seller within the meaning of
Section 871(h)(3) or 881(c)(3)(B) of the Internal Revenue Code.
5.    It is not a controlled foreign corporation that is related to the Seller
within the meaning of Section 881(c)(3)(C) of the Internal Revenue Code.
6.    Amounts paid to it under the Repurchase Documents are not effectively
connected with its conduct of a trade or business in the United States.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
Date:
 


D-1
Detroit\1205907\17\

--------------------------------------------------------------------------------




EXHIBIT E
To Master Repurchase Agreement


FORM OF ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Master Repurchase Agreement identified below (as
amended, the “Repurchase Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Repurchase Agreement, as of the Effective Date inserted by
the Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Buyer under the Repurchase Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Swing Line Transactions included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Buyer) against any Person, whether known or
unknown, arising under or in connection with the Repurchase Agreement, any other
documents or instruments delivered pursuant thereto or the Transactions governed
thereby or in any way based on or related to any of the foregoing, including
Purchased Loans, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the undivided
ownership interest in Purchased Loans and the other rights and obligations sold
and assigned pursuant to clause (i) above (the undivided ownership interest in
Purchased Loans and all other rights and obligations sold and assigned pursuant
to clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:
 
 
 
 
2.
Assignee:
 
 
 
 
 
 
 
 
 
[and is a Buyer Affiliate of [identify Buyer]]
 
 
 
3.
Seller
 
 
 
 


E-1
Detroit\1205907\17\

--------------------------------------------------------------------------------






4.
Agent
Comerica Bank, as the agent and representative of the Buyers under the
Repurchase Agreement.
 
 
 
5.
Repurchase Agreement: The Master Repurchase Agreement dated as of September 28,
2012 among Pulte Mortgage LLC and its affiliates (collectively, the “Seller”),
Comerica Bank (“Comerica”), as a buyer and as agent for the other buyers party
thereto from time to time (the “Agent”) and such other buyers (collectively with
Comerica, the “Buyers”).
 
 
 
 
 
 
6.
Assigned Interest:

Aggregate Amount of Commitment/Transactions for all Buyers
Amount of Commitment/Transactions Assigned
Percentage Assigned of Commitment/Transactions
$
$
$



Effective Date: _______________ ____, 201____ [TO BE INSERTED BY THE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
 
ASSIGNOR
 
 
 
 
 
 
 
 
[NAME OF ASSIGNOR]
 
 
 
 
 
 
 
 
By:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ASSIGNEE
 
 
 
 
 
 
 
 
[NAME OF ASSIGNEE]
 
 
 
 
 
 
 
 
By:
 
 
 
 
Title:
 
 
 
 
 
 






E-2
Detroit\1205907\17\

--------------------------------------------------------------------------------




[Consented to and] Accepted:
 
 
 
 
Comerica Bank, as Agent
 
 
 
 
By:
 
 
Title:
 
 
 
 
 
[Consented to:]
 
 
 
 
[NAME OF RELEVANT PARTY]
 
 
 
 
By:
 
 
Title:
 
 
 
 
 
 
 
 

 


E-3
Detroit\1205907\17\

--------------------------------------------------------------------------------




ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim other than
Seller’s obligation to repurchase the relevant Purchased Loans and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Repurchase Agreement or any other Repurchase Documents, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Repurchase Documents or any Transactions thereunder, (iii) the financial
condition of the Seller, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Repurchase Documents or (iv) the performance
or observance by the Seller, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Repurchase Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Buyer under the Repurchase Agreement, (ii) it satisfies
the requirements, if any, specified in the Repurchase Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Buyer, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Repurchase Agreement as a Buyer thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Buyer
thereunder, (iv) it has received a copy of the Repurchase Agreement, together
with copies of the most recent financial statements referred to in Section
15.2(f) thereof or delivered pursuant to Section 16.3 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent,
the assignor or any other Buyer, and (v) if it is a Person that is organized
under the Legal Requirements of any jurisdiction other than the United States of
America or any State thereof, attached to this Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the
Repurchase Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Buyer, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Repurchase Documents, and (ii) it will
perform in accordance with their terms all of the

Annex 1-1 to Ex E
Detroit\1205907\17\

--------------------------------------------------------------------------------




obligations that by the terms of the Repurchase Documents are required to be
performed by it as a Buyer.


2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of Repurchase
Price, Price Differential, fees and other amounts) to the Assignor for amounts
that have accrued to but excluding the Effective Date and to the Assignee for
amounts that have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Michigan.





Annex 1-2 to Ex E
Detroit\1205907\17\

--------------------------------------------------------------------------------


EXHIBIT F
[comericalogo.jpg]
REPURCHASE / INDEMNIFICATION REPORT


COMPANY NAME: Pulte Mortgage LLC


DATE: _______________________


I. Repurchase / Indemnification Issues Exposure with All Investors:


Repurchases
UPB
# of Loans
Actual or Estimated Losses
Open repurchase requests as of now
 
 
 
Open repurchases that are being contested
 
 
 
Repurchases settled in 201___


 
 
 
Repurchases settled YTD in 201___
 
 
 





Loan Loss Reserve balance as of period PRIOR to date of Financial Statements
 
Provision (from P & L) for loan losses for period of Financial Statements
 
Loan Loss Reserve settlements and transfers for the period of Financial
Statements
 
Loan Loss Reserve balance as of period of Financial Statements
 



II. Loans Held for Investment Portfolio Detail as of: _________________


LHFI
Unpaid Principal Balance
Allowances for Loan Losses
Net Book Value
1st Lien Performing
 
 
 
2nd Lien Performing
 
 
 
1st Lien Delinquent
 
 
 
2nd Lien Delinquent
 
 
 
Total Portfolio
 
 
 



III. REO Portfolio as of: _________________



F-1
Detroit\1205907\17\

--------------------------------------------------------------------------------


# of Properties
Cost Basis
Reserves / Write Downs
Net Book Value


 
 
 
 





IN WITNESS WHEREOF, the undersigned has hereunto signed his/her name on
_____________________, 201___.


 
 
 
PULTE MORTGAGE LLC
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Its:
 




F-2
Detroit\1205907\17\

--------------------------------------------------------------------------------




EXHIBIT G
To Master Repurchase Agreement

FORM OF REPURCHASE SETTLEMENT ACCOUNT DISBURSEMENT REQUEST


To:
From:
 
Comerica Bank, Agent
Pulte Mortgage LLC
Comerica Bank Tower
 
 
1717 Main Street
 
 
4th Floor
 
 
Dallas, Texas 75201
 
 
Attention: Trey Worley
Attention:
 
Phone: (214) 462-4279
Phone:
 
Fax: (214) 462-4280
Fax:
 
Email: tworley@comerica.com
Email:
 



And


Comerica Bank, Agent
411 W. Lafayette
Detroit, MI 48226
Attention: Sandy Fields
Telephone: (313) 222-5265
Fax: (313) 222-5272
Email: corpfinadmin@comerica.com


Please refer to the Master Repurchase Agreement dated September 28, 2012 among
Pulte Mortgage LLC (the “Seller”), the buyers from time to time party thereto
(the “Buyers”) and Comerica Bank, as agent to the Buyers (in such capacity, the
“Agent”) (as it may have been or may hereafter be supplemented, amended,
restated or otherwise modified from time to time, the “Current Repurchase
Agreement”). Any term defined in the Current Repurchase Agreement and used in
this request shall have the meaning given to it in the Current Repurchase
Agreement.
Seller hereby represents and warrants to Agent that the amounts and sources of
the funds currently in the Repurchase Settlement Account are set forth on the
spreadsheet attached as Annex 1 hereto.
Pursuant to Section 3.7 of the Current Repurchase Agreement, Seller hereby
requests that Agent disburse the funds in the Repurchase Settlement Account in
accordance with the instructions attached as Annex 2 hereto.

G-1
Detroit\1205907\17\

--------------------------------------------------------------------------------




Seller represents and warrants to Agent that all of the conditions to
disbursement set forth in Section 3.7 of the Current Repurchase Agreement have
been satisfied for this Repurchase Settlement Account Disbursement Request.
Without limiting the foregoing, (i) no Default has occurred unless it has been
either cured by the Seller or waived in writing by the Agent (acting with the
requisite consent of the Buyers as provided in this Agreement), (ii) no Event of
Default has occurred unless it has been either cured by the Seller or waived in
writing by the Agent (acting with the requisite consent of the Buyers as
provided in this Agreement), (iii) no Margin Deficit exists that would not be
eliminated by disbursements in accordance with such Repurchase Settlement
Account Disbursement Request, and (iv) no Default or Event of Default or Margin
Deficit will result from the making of the disbursements requested in such
Repurchase Settlement Account Disbursement Request. There has been no material
adverse change in any of the Central Elements in respect of the Seller since the
date of the Seller’s most recent annual audited Financial Statements that have
been delivered to the Agent and the Buyers.
The undersigned Seller Representative hereby certifies that all of the Seller’s
representations and warranties (a) in the Current Repurchase Agreement and all
of the other Repurchase Documents (except only to the extent that (i) such a
representation or warranty speaks to a specific date or (ii) the facts on which
a representation or warranty is based have been changed by transactions or
conditions contemplated or expressly permitted by the Repurchase Documents) and
(b) in this request, are true and correct in all material respects on the date
of this request.


 
 
 
PULTE MORTGAGE LLC
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 








G-2
Detroit\1205907\17\

--------------------------------------------------------------------------------




ANNEX 1
AMOUNTS AND SOURCES OF FUNDS




E-1
Detroit\1205907\17\

--------------------------------------------------------------------------------




ANNEX 2
DISBURSEMENT INSTRUCTIONS



Annex 2-1 to Exhibit G
Detroit\1205907\17\

--------------------------------------------------------------------------------


SCHEDULE AI
APPROVED INVESTORS LIST


See attached.



AI -1


Detroit\1205907\17\

--------------------------------------------------------------------------------




SCHEDULE AR

AUTHORIZED SELLER REPRESENTATIVES
LIST EFFECTIVE AS OF SEPTEMBER 28, 2012
John D’Agostino
Bryan Schaffer
Mark Hultgren
Irina Shokhrin
Scott Harris



AR-1
Detroit\1205907\17\

--------------------------------------------------------------------------------




SCHEDULE BC
TO Master Repurchase Agreement

The Buyers’ Committed Sums
(in dollars)
Buyer
Committed Sum
Comerica Bank
$
70,000,000


BMO Harris Bank N.A.
$
35,000,000


Associated
$
25,000,000


Western Alliance
$
20,000,000


 
 
 
 
Maximum Aggregate Commitment
$
150,000,000








BC-1
Detroit\1205907\17\

--------------------------------------------------------------------------------




SCHEDULE BP
To Master Repurchase Agreement

LIST OF BASIC PAPERS
The following are the Basic Papers for Purchased Loans:
(a)    the original Mortgage Note, bearing all intervening endorsements to
negotiate it from the original payee named therein to the Seller and endorsed by
the Seller as follows:
 
Pay To The Order Of
 
 
Without Recourse 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
[signature]
 
 
[name, title]
 



(b)    the recorded original or a Certified Copy of the power of attorney for
each maker of the Mortgage Note who (if any) did not personally execute the
Mortgage Note and for whom the Mortgage Note was executed by an
attorney-in-fact;
(c)    the recorded original or a Certified Copy of the Mortgage securing such
Mortgage Note;
(d)    originals or Certified Copies of all intervening assignments (if any)
reflecting a complete chain of assignment of such Mortgage from the original
mortgagee to the Seller; provided that intervening assignments are not required
for any Mortgage that has been originated in the name of MERS and registered
under the MERS® System; and
(e)    the signed original of a Mortgage Assignment assigning the Mortgage in
blank in a form that is complete so as to be recordable in the jurisdiction
where the Mortgaged Premises are located without the need for completion of any
blanks or supplying of any other information; provided that no Mortgage
Assignment is required for any Mortgage that has been originated in the name of
MERS and registered under the MERS® System with Comerica as “Gestation-Warehouse
Lender”.



BP-1
Detroit\1205907\17\

--------------------------------------------------------------------------------




SCHEDULE DQ
To Master Repurchase Agreement

DISQUALIFIERS
“Disqualifier” means any of the following events; after the occurrence of any
Disqualifier, unless it shall have been waived or cured in writing in accordance
with the terms of the Agreement, the Market Value of the affected Purchased Loan
shall be deemed to be zero, and the Agent shall be deemed to have marked such
Purchased Loan to market:
1.    Any event occurs, or is discovered to have occurred, after which the
affected Purchased Loan fails to satisfy any element of the definition of
“Eligible Loan”.
2.    In respect of any Purchased Loan, for any reason whatsoever any of the
Seller’s special representations concerning Purchased Loans set forth in Section
15.3 applicable to that type of Purchased Loan shall become untrue, or shall be
discovered to be untrue, in any respect.
3.    Any Purchased Loan shall become In Default.
4.    Seven (7) Business Days shall have elapsed after the Purchase Date upon
which a Wet Loan has been sold to the Buyers without all of the Wet Loan’s Basic
Papers having been received by the Custodian.
5.    For any Purchased Loan, any Basic Paper shall have been sent to the Seller
or its designee for correction, collection or other action and shall not have
been returned to the Custodian on or before twenty-one (21) days after it was so
sent to the Seller.
6.    Any Purchased Loan shall be assumed by (or otherwise become the liability
of), or the real property securing it shall become owned by, any corporation,
partnership or any other entity that is not a natural person or a trust for
natural persons unless payment in full of such Purchased Loan is guaranteed by a
natural person. The Agent, the Buyers and the Custodian may rely on the Seller’s
representation and warranty that no Purchased Loans have been so assumed by (or
otherwise become the liability of) such a Person except as otherwise specified
by written notice(s) to the Custodian.
7.    Any Purchased Loan shall be assumed by (or otherwise become the liability
of), or the real property securing it shall become owned by, an Affiliate of the
Seller or any of the Seller’s or its Affiliates’ directors, members or appointed
officers, provided, however, nothing herein shall be deemed to disqualify any
Purchased Loans made to an employee or officer of Seller in the ordinary course
of Seller’s business. The Agent, the Buyers and the Custodian may rely on the
Seller’s representation and warranty that no Purchased Loans have been so
assumed by (or otherwise become the liability of) such a Person except as
otherwise specified by written notice(s) to the Custodian.

DQ-1
Detroit\1205907\17\

--------------------------------------------------------------------------------




8.    Any Purchased Loan shipped to an Approved Investor shall not be paid for
or returned to the Custodian or the Agent (whichever shipped it) on or before
forty-five (45) days after it is shipped.
9.    More than sixty (60) days shall have elapsed since the Purchase Date of
any Conforming Mortgage Loan, more than sixty (60) days shall have elapsed since
the Purchase Date of any FHA Low FICO Score Mortgage Loan, or more than
forty-five (45) days shall have elapsed since the Purchase Date of any Jumbo
Mortgage Loan.
10.    Any Purchased Loan that is shipped to the Seller for correction of one or
more Basic Documents when the Market Value of all Purchased Loans so shipped to
the Seller exceeds five (5%) of the Maximum Aggregate Commitment (or such
greater amount as approved by the Agent in its sole discretion).
11.    Any Purchased Loan is listed on an Exception Report and the Agent has not
exercised its discretion to exclude such Purchased Loan from the list of
Disqualifiers under Section 22.8(a) (for the avoidance of doubt, this means a
Purchased Loan is subject to discrepancies, inconsistencies or has documents
that are incomplete).
12.    The terms and conditions of any Purchased Loan has been amended, modified
or waived (except to correct errors or omissions in Loan Papers), or any claim
in respect of any Purchased Loan has been settled or compromised, or Seller has
accepted other than cash or the exchange of comparable Purchased Loans (which is
concurrently sold by the Seller to the Buyers) in liquidation of any Purchased
Loan, in each case without the written consent of the Agent given on a
case-by-case basis.
13.    Agent has notified Seller that such Purchased Loan is, for any other
reason in Agent’s good faith, reasonable (from the perspective of a residential
mortgage loan warehouse facility provider) business judgment, ineligible.



DQ-2
Detroit\1205907\17\

--------------------------------------------------------------------------------




SCHEDULE EL
To Master Repurchase Agreement

ELIGIBLE LOANS
“Eligible Loans” means Single-family Loans that are amortizing Conforming
Mortgage Loans, FHA Low FICO Score Mortgage Loans, Jumbo Mortgage Loans, and Wet
Loans that satisfy all criteria for Eligible Loans set forth on this Schedule EL
and are not subject to a Disqualifier. Each Mortgage Loan must be secured by a
first priority Lien on its related Mortgaged Premises. It may bear interest at a
fixed interest rate, at a fluctuating interest rate or at a fixed or fluctuating
interest rate for part of its term followed, respectively, by a fluctuating or
fixed interest rate for the remainder of its term. No Mortgage Loan shall be an
Eligible Loan at any time:
(1)If the Mortgaged Premises securing it is a mobile home, manufactured housing,
or cooperative housing unit.
(2)That contains or is otherwise subject to any contractual restriction or
prohibition on the free transferability of such Mortgage Loan, all Liens
securing it and all related rights (other than Legal Requirements requiring
notification to its obligor(s) of any transfer of it or of its servicing or
administration), either absolutely or as security.
(3)If any of its owners-mortgagors is a corporation, partnership or any other
entity that is not a natural person or a trust for natural persons unless its
full payment when due is guaranteed by a natural person.
(4)If any of its owner-mortgagors is an Affiliate of the Seller or any of the
Seller’s or any such Affiliate’s directors, members or appointed officers,
provided, however, nothing herein shall be deemed to disqualify any Purchased
Loans made to an employee or officer of Seller in the ordinary course of
Seller’s business.
(5)Whose related Mortgaged Premises are not covered by a Hazard Insurance
Policy.
(6)That is a construction, rehabilitation or commercial loan. The Agent, the
Buyers and the Custodian may rely on the Seller’s representation and warranty
that no Purchased Loan is such a loan.
(7)In the case of a Jumbo Mortgage Loan, (i) has a loan-to-value ratio greater
than 80% or a cumulative loan-to-value ratio greater than 90%, (ii) has a FICO
score less than 680, (iii) is not fully documented as to income or asset values,
(iv) is not eligible for purchase by two Approved Investors with short-term
unsecured obligations rated not lower than A-1/P-1, or (v) has not been prior
approved by an Approved Investor for purchase except, in cases where the Seller
has delegated underwriting guaranties for Mortgage Loans with an original
principal balance up to One Million dollars ($1,000,000).

EL-1
Detroit\1205907\17\

--------------------------------------------------------------------------------




(8)That was originated more than forty-five (45) days before its Purchase Date.
(9)That is In Default or ever was In Default.
(10)That contains any term or condition such that the repayment schedule results
in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Mortgage Loan is deemed to be an “option ARM”,
“negative amortization” or “graduated payment” loan. The Agent, the Buyers and
the Custodian may rely on the Seller’s representation and warranty that any
Mortgage Loan duly sold to the Buyers amortizes over time.
(11)In connection with the origination of which a policy of single-premium life
insurance on the life of a mortgagor, borrower or guarantor was purchased.
(12)That (i) is subject to the special Truth-in-Lending disclosure requirements
imposed by Section 32 of Regulation Z of the Federal Reserve Board (12 C.F.R. §
226.32) or any similar state or local Legal Requirement relating to high
interest rate credit or lending transactions or (ii) contains any term or
condition, or involves any loan origination practice, that (a) has been defined
as “high cost”, “high risk”, “predatory”, “covered”, “threshold” or a similar
term under any such applicable federal, state or local law, (b) has been
expressly categorized as an “unfair” or “deceptive” term, condition or practice
in any such applicable federal, state or local law (or the regulations
promulgated thereunder) or (c) by the terms of such Legal Requirement exposes
assignees of Mortgage Loans to possible civil or criminal liability or damages
or exposes any Buyer or the Agent to regulatory action or enforcement
proceedings, penalties or other sanctions. The Agent, the Buyers and the
Custodian may rely on the Seller’s representation and warranty that no Purchased
Loan is such a loan.
(13)That the Seller or any Affiliate has previously warehoused with any other
Person, whether under a lending arrangement or an arrangement involving a sale
in contemplation of a subsequent further sale to (or securitization by) a
secondary mortgage market purchaser, whether with or without the Seller’s having
any conditional repurchase or other recourse obligation, and that was rejected
or became ineligible or disqualified to be lent against or purchased and held by
such other Person. The Agent, the Buyers and the Custodian may rely on the
Seller’s representation and warranty that no Purchased Loan is such a loan.
(14)That the Seller or any Affiliate sold and transferred, or attempted to sell
and transfer, to any other Person.
(15)That has a loan to value ratio greater than eighty percent (80%) unless such
Mortgage Loan is guaranteed by VA or is insured by FHA or private mortgage
insurance provided by a provider acceptable to the Agent provided, however, that
a Conforming Mortgage Loan may have a loan-to-value ratio greater than 80% (but
not more than 100%), so long as the portion of such Conforming Mortgage Loan in
excess of 80% of the value of the related Mortgaged Premises is covered by
mortgage insurance acceptable to Agent.

EL-2
Detroit\1205907\17\

--------------------------------------------------------------------------------




(16)Except qualifying FHA Loans and VA Loans, that has a cumulative
loan-to-value ratio greater than one hundred percent (100%).
(17)Unless all of the Seller’s right, title and interest in and to the Purchased
Loan is subject to a first priority perfected security interest in favor of the
Agent for the benefit of the Buyers subject to no other liens, security
interests, charges or encumbrances other than the Seller’s right to repurchase
the Purchased Loan hereunder.
(18)Unless all the representations and warranties set forth in this Agreement,
including, without limitation, Section 15.3 and Schedule 15.3, are true and
correct with respect to such Purchased Loan at all times on and after the
related Purchase Date.
(19)That is not covered by an Investor Commitment or Hedge Agreement.
(20)That has an original term to stated maturity of more than thirty (30) years.
(21)As to which any Disqualifier exists.
(22)That was previously a Purchased Loan (except as a Wet Loan).



EL-3
Detroit\1205907\17\

--------------------------------------------------------------------------------




SCHEDULE 1.2


DEPOSIT ACCOUNTS


Funding Account
1852538576
Operating Account
1852503992
Repurchase Settlement Account
1852538634
Escrow Account
1852538618
Income Account
1852538402






Sch 1.2-1
Detroit\1205907\17\

--------------------------------------------------------------------------------




SCHEDULE 15.2(f)

MATERIAL ADVERSE CHANGES AND CONTINGENT LIABILITIES
None.



15.2(f)-1
Detroit\1205907\17\

--------------------------------------------------------------------------------




SCHEDULE 15.2(g)
LITIGATION
None.



15.2(g)-1
Detroit\1205907\17\

--------------------------------------------------------------------------------




SCHEDULE 15.2(n)

EXISTING LIENS


None.



15.2(n)-1
Detroit\1205907\17\

--------------------------------------------------------------------------------




SCHEDULE 15.2(s)


COMPLIANCE INFORMATION




Correct Legal Name




Address


Type of Organization


Jurisdiction of Organization


Tax identification number and other identification numbers
 
 
 
 
 
Pulte Mortgage LLC
7390 South Iola
Englewood, CO 80112
Limited Liability Company
Delaware
42-1554181
PCIC Corporation
7390 South Iola
Englewood, CO 80112
Corporation
Michigan
38-3351966
Joliet Mortgage Reinsurance Corporation
7390 South Iola
Englewood, CO 80112
Corporation
Vermont
91-1999936






15.2(s)-1


Detroit\1205907\17\

--------------------------------------------------------------------------------




SCHEDULE 15.3
TO MASTER REPURCHASE AGREEMENT


SPECIAL REPRESENTATIONS AND WARRANTIES WITH RESPECT TO EACH PURCHASED LOAN
As of the related Purchase Date, for each Purchased Loan the Seller makes the
following representations and warranties:
(a)The information with respect to each Purchased Loan set forth in the related
Mortgage Loan Transmission File is true and correct as of the date specified in
all material respects.
(b)The Seller is the sole legal and equitable owner of such Purchased Loan
(except in the case of MERS Designated Loans, as to which MERS, as nominee for
the Seller and its successors and assigns, is the record owner), such Purchased
Loan is a first priority Lien, free and clear of all Liens other than Permitted
Encumbrances, and Seller has full right to sell such Purchased Loan to the
Buyers.
(c)All Purchased Loans, including Wet Loans, have been duly authorized and
validly created.
(d)Each of the Purchased Loans sold to the Buyers by the Seller complies with
all of the requirements of this Agreement and the Custody Agreement and is
genuine and what it purports to be.
(e)All information concerning each item or grouping of Purchased Loans listed in
any Loan Schedule or in a Mortgage Loan Transmission File sent to the Agent or
the Custodian was, is and/or shall be (as applicable) true and complete in all
material respects as of the date of such Loan Schedule or Mortgage Loan
Transmission File.
(f)The Seller has complied and will continue to comply in all material respects
with all Legal Requirements relating to each Purchased Loan.
(g)Each Mortgage Note and Mortgage related to a Purchased Loan, including Wet
Loans, has been duly (i) endorsed or assigned to the Seller and (ii) endorsed or
assigned by the Seller in blank (assignment of the Mortgage in blank is not
required when MERS is designated in the Mortgage as the original mortgagee or
the nominee of the original mortgagee, its successors and assigns) and delivered
(or in the case of Wet Loans are in the process of being delivered) to the
Custodian.
(h)All Basic Papers for each Purchased Loan (except Wet Loans) will be
transmitted to the Custodian with the Mortgage Loan Transmission File with which
it is submitted for purchase.

Sch 15.3 - 1
Detroit\1205907\17\

--------------------------------------------------------------------------------




(i)Each assignment to the Agent of the Lien securing any Purchased Loan will be
in proper and sufficient form for recording in the appropriate government office
in the U.S. jurisdiction where the related Mortgaged Premises are located (no
such assignment is required for any Mortgage that has been originated in the
name of MERS and registered under the MERS® System).
(j)The Seller has and will continue to have the requisite limited liability
company, power and authority to sell the Purchased Loans to the Buyers, and the
Purchased Loans sold and to be sold to the Buyers by the Seller under this
Agreement or pursuant to it may be further sold, resold, assigned and reassigned
to any Person or Persons without any requirement for the further consent of the
Seller or the consent of any other party to any of the Loan Papers or obligated
in respect of the Purchased Loans.
(k)Each Purchased Loan is secured by a Lien having the priority represented by
the Seller to the Agent or the Custodian, subject only to the Permitted
Encumbrances, until that Purchased Loan shall have been repurchased by the
Seller.
(l)Each Purchased Loan is covered by an ALTA mortgage title insurance policy or
such other form of title insurance as is acceptable to Fannie Mae or Freddie
Mac, issued by and constituting the valid and binding obligation of a title
insurer that is generally acceptable to prudent mortgage lenders who regularly
originate or purchase Mortgage Loans comparable to the Purchased Loans that are
for sale to prudent investors in the secondary market in which investors invest
in Mortgage Loans such as the Purchased Loan insuring the Seller, its successors
and assigns, as to the first priority of the Lien of the Mortgage on the related
Mortgaged Premises, in an amount equal to the original principal amount of such
Purchased Loan. The Seller is the sole named insured of such mortgage title
insurance policy, the assignment to the Agent of the Seller’s interest in such
policy does not require the consent of or notice to the insurer (or such consent
has been obtained or notice given), and such policy is and will be in full force
and effect and inure to the benefit of the Agent as and when such Purchased Loan
is sold to the Buyers. No claims have been made under such policy and no prior
holder of the Purchased Loan, including the Seller, has done, by act or
omission, anything that would impair the coverage of such policy.
(m)The improvements on the Mortgaged Premises consist of a completed single
family residence, and the Mortgaged Premises securing each Purchased Loan are
capable of being lawfully occupied under applicable Legal Requirements, all
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of such Mortgaged Premises and, with respect to
the use and occupancy of the same, including certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
Governmental Authority.
(n)The Seller has no knowledge of any circumstances or conditions with respect
to the Mortgage, the Mortgaged Premises or the Customer in respect of any
Purchased Loan (other than the Customer’s credit standing) that can reasonably
be expected to cause private institutional investors that regularly invest in
Mortgage Loans similar to such Purchased

Sch 15.3 - 2
Detroit\1205907\17\

--------------------------------------------------------------------------------




Loan to regard such Purchased Loan as an unacceptable investment or adversely
affect the value or marketability of such Purchased Loan to other similar
institutional investors.
(o)Each Purchased Loan’s Mortgage contains an enforceable provision for
acceleration of the maturity of the unpaid principal balance thereof in the
event that the Mortgaged Premises are sold or transferred without the prior
written consent of the holder thereof.
(p)No Purchased Loan is a graduated payment Mortgage Loan or has a shared
appreciation or other contingent interest feature.
(q)All interest rate adjustments, if any, in respect of each Purchased Loan have
been made in compliance with applicable Legal Requirement and the terms of the
related Mortgage Note, and any interest required to be paid pursuant to
applicable Legal Requirement has been properly paid and credited.
(r)No Customer in respect of any Purchased Loan has notified the Seller, and the
Seller has no knowledge, of any relief requested by or allowed to such Customer
under the Servicemembers’ Civil Relief Act of 2003.
(s)The Seller used no selection procedures that identified the Eligible Loans
relating to a Transaction as being less desirable or valuable than other
comparable assets in the Seller’s portfolio on the related Purchase Date, and no
Purchased Loan was selected for inclusion in a Transaction on any basis that was
intended to have a material adverse effect on the Buyers or the Agent.
(t)No Purchased Loan is subject to a bankruptcy plan.
(u)Each Purchased Loan is a “qualified mortgage” within the meaning of
§860G(a)(3) of the Internal Revenue Code.
(v)All Purchased Loans and all related papers included in the Purchased Loans:
1were originated by the Seller, a duly licensed mortgage lender in the ordinary
course of its business;
2have been made in compliance with all applicable requirements of the Real
Estate Settlement Procedures Act, the Equal Credit Opportunity Act, the federal
Truth-In-Lending Act, the Fair Credit Billing Act, the Fair Credit Reporting
Act, related statutes and regulations and all applicable Legal Requirements
under usury, truth-in-lending, equal credit opportunity and all other Legal
Requirements, and the continued compliance of the Purchased Loans is not
affected by their sale to the Buyers;
3are the legal, valid and binding obligations of the respective Customers who
entered into them and are and will continue to be valid and enforceable in
accordance with their terms, without any claim, right of rescission,

Sch 15.3 - 3
Detroit\1205907\17\

--------------------------------------------------------------------------------




counterclaim, defense or offset, including any claim or defense of usury, except
as such enforceability may be limited by bankruptcy and other laws affecting the
rights of creditors generally and by principles of equity, excepting rights
that, by applicable law, cannot be waived, and neither the operation of any of
their respective contract terms nor the exercise of any right thereunder will
render any of them partly or wholly unenforceable or subject to any such claim,
right of rescission, counterclaim, defense or offset, and no such claim, right
of rescission, counterclaim, defense or setoff has been asserted;
4have not been modified or amended and none of their requirements has been
waived, except as expressly and completely reflected in the applicable Loan
Papers furnished to the Custodian;
5have fair market values equal to or greater than the Purchase Price
respectively attributed or allocated to them under this Agreement on the
Purchase Date;
6comply and will continue to comply with the terms of this Agreement and the
Custody Agreement;
7were not originated in, and are not subject to the laws of, any jurisdiction
whose laws (i) make unlawful their sale to the Buyers pursuant to this
Agreement, or (ii) render the Purchased Loans unenforceable;
8are in full force and effect and have not been satisfied or subordinated in
whole or in part or rescinded, and the residential real property securing each
Purchased Loan has not been partially or completely released from the Lien of
such Purchased Loan;
9evidence and are each secured by a valid first Lien in favor of the Seller on
real property securing the amount owed by the Customer(s) under the related
Mortgage, subject only to Permitted Encumbrances;
10are each executed in full accordance with all requirements of the applicable
Legal Requirements of the jurisdiction in which the related Mortgaged Premises
are located, with the Mortgage for each being (i) duly acknowledged and sealed
by such official and in such manner and form as to be both recordable and
effective under such Legal Requirements to give such constructive notice to all
Persons as shall be necessary to establish and continue the Lien of such
Mortgage with the priority that the Seller represents it has to the Agent and
(ii) so recorded (or in the process of being recorded), and with the Mortgage
Note, Mortgage and all related papers executed with the genuine original
signature(s) of the Customer(s) obligated on such Purchased Loan, and all
parties to each such Purchased Loan had full legal capacity to execute it;

Sch 15.3 - 4
Detroit\1205907\17\

--------------------------------------------------------------------------------




11are secured by real property improved by a one-, two-, three- or four-family
residence;
12are the subject of a Current Appraisal or a Current Broker’s Price Opinion of
which the Seller has possession and will make available to the Custodian on
request, and the Seller has in its possession and will make available to the
Custodian on request evidence of the Mortgaged Premises’ value and how it was
determined;
13are not subject to the Home Ownership and Equity Protection Act of 1994;
(w)As to each Purchased Loan and its Loan Papers:
1    the Loan Papers contain customary and enforceable provisions so as to
render the rights and remedies of their holder adequate for the realization
against the Purchased Loan of the benefits of the security intended to be
provided by it;
2    there is only one original executed Mortgage Note, and, except in the case
of Wet Loans, that original has been delivered to the Custodian;
3    none of its makers or mortgagors is an Affiliate of the Seller or any of
its or its Subsidiaries’ directors, members or appointed officers; and
4    they do not contain any term or condition such that the repayment schedule
results in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Purchased Loan is deemed to be an “option ARM”,
“negative amortization” or “graduated payment” loan. The Agent and the Custodian
may rely on the Seller’s representation and warranty that any Purchased Loan
amortizes over time.
  
(x)Each Mortgage is a Lien on the premises and property described in it having
the priority represented to the Agent, and the description of the Mortgaged
Premises in each Mortgage is legally adequate and each Purchased Loan has been
fully advanced in its face amount.
(y)No Purchased Loan is In Default except as to which the Seller has given
notice to the Agent (by reporting Purchased Loans that are delinquent Mortgage
Loans).
(z)The Mortgaged Premises in each Mortgage is insured by a fire and extended
perils insurance policy and such other hazards as are customary in the area
where the Mortgaged Property is located or customary under the Seller’s
servicing procedures and the amount of the insurance is in the amount of the
full insurable value of the Mortgaged Property on a replacement cost basis or
the unpaid balance of the Mortgage Loans, whichever is less. If the Mortgaged
Property is in an area identified by any federal governmental authority as
having special flood hazards, and flood insurance is available, a flood
insurance policy

Sch 15.3 - 5
Detroit\1205907\17\

--------------------------------------------------------------------------------




meeting the current guidelines of the Federal Insurance Administration is in
effect. All such insurance policies (collectively, the “hazard insurance
policy”) contain a standard mortgage clause naming the originator and its
successors and assigns (including subsequent owners of the Mortgage Loan), as
mortgagee.
(aa)Each Purchased Loan is covered by an Investor Commitment or Hedge Agreement.
* * * * * * * *
As used in the this Schedule 15.3, the following terms have the following
meanings:
“Appraisal” means an appraisal by a licensed appraiser selected in accordance
with Agency guidelines and not identified to the Seller as an unacceptable
appraiser by an Agency, and who is recognized and experienced in estimating the
value of property of that same type in the community where it is located, and
who, unless approved by the Agent on a case-by-case basis, is not a member,
manager, director, officer or employee of the Seller or any Affiliate of the
Seller, or related as a parent, sibling, child or first cousin to any of the
Seller’s or any such Affiliate’s respective directors or officers or any of
their spouses, a signed copy of the written report of which appraisal is in the
possession of the Seller or the applicable Servicer.
“Broker’s Price Opinion” means the written opinion of the value of a tract or
parcel of real property improved by a one-, two-, three- or four-family
residence securing a Mortgage Loan, issued by a real estate broker duly licensed
as such by the jurisdiction in which the subject property is located that is
reasonably acceptable to the Agent and that is not an Affiliate of the Seller or
a director, member, manager, officer or employee of the Seller or any of its
Affiliates, selected reasonably and in good faith by the Seller.
“Current Appraisal” means an Appraisal dated no earlier than ninety (90) days
(or such longer period, if any, as the Agent shall approve) before the relevant
Determination Date.
“Current Broker’s Price Opinion” means a Broker’s Price Opinion dated no earlier
than ninety (90) days (or such longer period, if any, as the Agent shall
approve) before the relevant Determination Date.



Sch 15.3 - 6
Detroit\1205907\17\

--------------------------------------------------------------------------------






SCHEDULE 23
TO Master Repurchase Agreement

Buyers’ Addresses for Notice
As of September 28, 2012
Comerica Bank:
Comerica Bank’s address appears in Article 23.




 
 
 
 
 
 
 
 




Sch 23 - 1
Detroit\1205907\17\